     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 1 of 141




 1 ROBBINS GELLER RUDMAN
     & DOWD LLP
 2 SHAWN A. WILLIAMS (213113)
   DANIEL J. PFEFFERBAUM (248631)
 3 ARMEN ZOHRABIAN (230492)
   PATTON L. JOHNSON (320631)
 4 Post Montgomery Center
   One Montgomery Street, Suite 1800
 5 San Francisco, CA 94104
   Telephone: 415/288-4545
 6 415/288-4534 (fax)
   shawnw@rgrdlaw.com
 7 dpfefferbaum@rgrdlaw.com
   azohrabian@rgrdlaw.com
 8 pjohnson@rgrdlaw.com

 9 Lead Counsel for Plaintiffs

10 [Additional counsel appear on signature page.]

11                                 UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                       OAKLAND DIVISION

14 LOGAN HESSEFORT, Individually and on             )   Lead Case No. 4:18-cv-00838-JST
   Behalf of All Others Similarly Situated,         )
15                                                  )   CLASS ACTION
                                 Plaintiff,         )
16                                                  )   FOURTH AMENDED CONSOLIDATED
          vs.                                       )   CLASS ACTION COMPLAINT FOR
17                                                  )   VIOLATION OF THE FEDERAL
   SUPER MICRO COMPUTER, INC., et al.,              )   SECURITIES LAWS
18                                                  )
                                 Defendants.        )
19                                                  )

20
                                                        DEMAND FOR JURY TRIAL
21

22

23

24

25

26

27

28


     4820-3450-4910.v1-10/14/20
       Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 2 of 141




 1                                                      TABLE OF CONTENTS
 2                                                                                                                                       Page
 3 SUMMARY OF ACTION...............................................................................................................1

 4 SUMMARY OF AMENDMENTS..................................................................................................2

 5 OVERVIEW ....................................................................................................................................4

 6 INTRODUCTION ...........................................................................................................................5

 7 JURISDICTION AND VENUE ....................................................................................................16

 8 THE PARTIES...............................................................................................................................16

 9 BACKGROUND ...........................................................................................................................19

10 Prior to the Class Period, Super Micro Falsely Claims to Meet or Beat FY13 to FY15
           Annual EPS Expectations, Twice Misses SEC Filing Deadlines and Implements
11         New Accounting System to Purportedly Improve Internal Controls .................................19

12 FALSE AND MISLEADING STATEMENTS ISSUED DURING THE CLASS
         PERIOD .............................................................................................................................22
13
   Super Micro Announces 4Q16 and FY16 Financial Results and Files Form 10-K ......................22
14
   Super Micro Announces 1Q17 Financial Results and Files Form 10-Q .......................................34
15
   Super Micro Announces 2Q17 Financial Results and Files Form 10-Q .......................................36
16
   Super Micro Announces 3Q17 Financial Results and Files Form 10-Q .......................................39
17
   Super Micro Announces Preliminary 4Q17 Financial Results ......................................................41
18
   Super Micro Requests 15-Day Extension to File Form 10-K ........................................................44
19
   Super Micro Fails to Meet Extended Deadline to File Form 10-K and Announces Audit
20       Committee Review.............................................................................................................45

21 Super Micro Reveals Premature Revenue Recognition; Fails to File 1Q18 Form 10-Q ...............46

22 Super Micro Announces Departure of Senior Executives and Cannot State if Its Historical
         Financial Statements Are Accurate; Audit Committee Investigation Results in
23       Further Inquiry and Delay..................................................................................................51

24 POST-CLASS PERIOD EVENTS AND DISCLOSURES...........................................................54

25 Super Micro Subject to Delisting by NASDAQ ............................................................................55

26 Super Micro Fails to File 3Q18 Form 10-Q...................................................................................56

27 Super Micro Fails to Meet Filing Deadline; NASDAQ Suspends Trading ...................................60

28
      FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
      FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                                                             -i-
      4820-3450-4910.v1-10/14/20
       Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 3 of 141




 1

 2                                                                                                                                       Page
 3
      Super Micro Announces Need to Restate FY15-FY17 and Material Weaknesses,
 4          Continues to Minimize Misconduct ...................................................................................66

 5 Super Micro Restates and Amends Financial Results for FY13-FY17, Implicates
         Defendants In Wide-Ranging Fraudulent Sales and Accounting Misconduct ..................69
 6
   Super Micro Files 2019 SEC Form 10-K With Additional Disclosures ........................................77
 7
   The SEC Issues Cease-and-Desist Orders Against Defendants Super Micro, Hideshima
 8       and Liang ...........................................................................................................................78

 9 SUPER MICRO’S FINANCIAL STATEMENTS WERE MATERIALLY MISSTATED
         AND ITS INTERNAL CONTROLS HAD MATERIAL WEAKNESSES ......................86
10
   Defendants Have Restated Super Micro’s Financial Statements ...................................................86
11
   Super Micro’s Restatement Is an Admission of Falsity.................................................................89
12
   Defendants’ GAAP Violations Required Restatement of Its Financial Statements ......................89
13
   Defendants Had Material Weaknesses in Internal Controls and Ineffective Disclosure
14       Controls During the Class Period ......................................................................................93

15 Defendants’ Material Weaknesses in Revenue Recognition Accounting......................................95

16 Defendants’ Material Weaknesses in the Five Internal Control Components Established
         by the COSO Framework...................................................................................................96
17
   Defendants’ Material Weaknesses in Information Technology General Controls ......................100
18
   Super Micro’s Remediation Plans for Its Material Weaknesses in ICFR ....................................100
19
   Defendants’ GAAP Violations and Restatement Were Material .................................................102
20
   Defendants’ Violations of SEC Regulations Related to Super Micro’s Inadequate Internal
21       Controls ............................................................................................................................106

22 ADDITIONAL SCIENTER ALLEGATIONS ............................................................................107

23 The Restatement Directly Implicates Defendants Super Micro, Liang, Hideshima and
         Liaw in Misconduct .........................................................................................................108
24
   The Restatement Admits to Deliberate and Unethical Misconduct Intended to Inflate
25       Quarterly Revenue – Not Innocent or Negligent Behavior – Establishing Scienter........109

26 The SEC Orders Support a Strong Inference of Scienter ............................................................110

27 The Impact of Defendants’ Misconduct and Accounting Violations on Super Micro’s
         Financial Results, Guidance and Consensus Supports a Strong Inference of
28       Scienter ............................................................................................................................117
      FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
      FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                                                            - ii -
      4820-3450-4910.v1-10/14/20
       Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 4 of 141




 1

 2                                                                                                                                                Page
 3
      The Admitted Efforts to Conceal Misconduct from the Audit Committee and External
 4          Auditors Establishes Scienter as to Liang and Hideshima...............................................119

 5 Defendant Liang’s Improper Margin Loan Provides Motive and Supports a Strong
         Inference of Scienter ........................................................................................................120
 6
   The Departures of Individual Defendants Hideshima and Liaw Supports a Strong
 7       Inference of Scienter ........................................................................................................120

 8 The Breadth and Magnitude of the Remediation Plan Supports a Strong Inference of
          Scienter ............................................................................................................................122
 9
   False SOX Certifications Support a Strong Inference of Scienter ...............................................123
10
   Defendants Super Micro, Liang and Hideshima’s False Claim that the Prior FY15
11        Material Weakness was Remediated Supports a Strong Inference of Scienter ...............123

12 Enforcement Actions Support a Strong Inference of Scienter .....................................................124

13 The Restatement Establishes Corporate Scienter as to Super Micro ...........................................126

14 Core Operations Supports a Strong Inference of Scienter ...........................................................127

15 LOSS CAUSATION AND ECONOMIC LOSS .........................................................................128

16 NO SAFE HARBOR ...................................................................................................................130

17 APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD ON THE MARKET .........131

18 CLASS ACTION ALLEGATIONS ............................................................................................132
19                                                    .................................................................................................133

20                                                    ................................................................................................134

21 PRAYER FOR RELIEF ..............................................................................................................134

22 JURY DEMAND .........................................................................................................................135

23

24

25

26

27

28
      FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
      FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                                                                    - iii -
      4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 5 of 141




 1            1.        Lead Plaintiff New York Hotel Trades Council & Hotel Association of New York

 2 City, Inc. Pension Fund (“Plaintiff” or “New York Hotel Pension Fund”), individually and on

 3 behalf of all others similarly situated, by Plaintiff’s undersigned attorneys, alleges the following

 4 based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and

 5 belief as to all other matters based on the investigation conducted by and through Plaintiff’s

 6 attorneys, which included, among other things, a review of Super Micro Computer, Inc.’s (“Super

 7 Micro” or the “Company”) press releases, United States Securities and Exchange Commission

 8 (“SEC”) filings, analyst reports, media reports and other publicly disclosed information about the

 9 Defendants. 1 Plaintiff believes that substantial evidentiary support will exist for the allegations

10 set forth herein after a reasonable opportunity for discovery.

11                                           SUMMARY OF ACTION
12            2.        This is a securities fraud class action alleging violations of the anti-fraud provisions

13 of the federal securities laws on behalf of all purchasers of the common stock of Super Micro

14 between August 5, 2016 and January 30, 2018, inclusive (the “Class Period”). The claims asserted

15 herein are brought against Super Micro; Charles Liang (“Liang”), the Company’s President, Chief

16 Executive Officer (“CEO”) and Chairman of the Board (Principal Executive Officer); Howard

17 Hideshima (“Hideshima”), former Senior Vice President and Chief Financial Officer (“CFO”)

18 Perry G. Hayes (“Hayes”), Senior Vice President-Investor Relations; and Wally Liaw (“Liaw”),
19 former Sr. Vice President of International Sales and former member of the Board of Directors.

20            3.        During the Class Period, Defendants violated §§10(b) and 20(a) of the Securities

21 Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§78j(b) and 78t(a), and Rule 10b-5

22 promulgated thereunder, 17 C.F.R. §240.10b-5, by making false and misleading statements and

23 omissions concerning the Company’s accounting, internal controls, operations, financial

24 performance and prospects, and by engaging in a fraudulent scheme, acts, practices and course of

25 business that deceived investors.

26

27
     1
         As defined below.
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                             -1-
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 6 of 141




 1                                    SUMMARY OF AMENDMENTS
 2            4.        On March 23, 2020, the Court dismissed the Second Amended Consolidated Class

 3 Action Complaint for Violation of the Federal Securities Laws (ECF No. 79, “SAC”) for failure

 4 to sufficiently allege scienter as to the Individual Defendants. 2 ECF. No. 95. On April 22, 2020,

 5 Lead Plaintiff filed the Third Amended Consolidated Class Action Complaint for Violation of the

 6 Federal Securities Laws (“TAC”). ECF No. 96. Defendants sought to dismiss the TAC, but prior

 7 to any ruling by the Court, the SEC announced the entry of three cease-and-desist orders (“SEC

 8 Orders”) entered in separate proceedings against Defendants Super Micro, Hideshima and Liang,

 9 respectively, based upon the same events and conduct underlying this action. 3 ECF No. 104.

10 Pursuant to a stipulated Court Order (ECF No. 109), Lead Plaintiff submits this Fourth Amended

11 Consolidated Class Action Complaint for Violation of the Federal Securities Laws (“FAC”) to

12 incorporate these subsequent developments. 4 The FAC, in comparison to the SAC previously

13 evaluated by the Court, contains new allegations, and clarifies prior allegations, to address the

14 identified shortcomings including, but not limited to, the following:

15

16

17

18
19   2
       The Individual Defendants are Liang, Hideshima, Liaw and Hayes, collectively. All terms
   otherwise  defined herein have the same meaning as defined in the Second Amended Consolidated
20 Class Action   Complaint for Violation of the Federal Securities Laws (ECF No. 79).
21 3 The Orders, which are attached hereto, are titled: In the Matter of Super Micro Computer:

22 Order  Instituting Cease-and-Desist Proceedings Pursuant to Section 8A of the Securities Act of
   1933 and §21C of the Securities Exchange Act Of 1934, Making Findings, and Imposing a Cease-
23 and-Desist  Order (Attachment 5); In the Matter of Howard Hideshima: Order Instituting Cease-
   and-Desist Proceedings Pursuant to §21C of the Securities Exchange Act of 1934, Making
24 Findings,  and Imposing a Cease-and-Desist Order (Attachment 6); and In the Matter of Charles
   Liang: Order Instituting Cease-and-Desist Proceedings Pursuant to §21C of the Securities
25 Exchange Act of 1934, Making Findings, and Imposing a Cease-and-Desist Order (Attachment 7).
   4
       For the convenience of the parties and the Court, and to facilitate the use of the parties’ prior
26 briefing, the paragraph numbers of the TAC have been preserved by using decimal points for new
   numerical   paragraphs added to the FAC, e.g., paragraph 26 is now followed by 26.1. To avoid
27 duplicate numbered    paragraphs, quotations from the attached SEC Orders omit paragraph
   numbers.
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                     -2-
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 7 of 141




 1                      (a)       First, alleging that the misconduct described in the Restatement 5

 2 demonstrates an intent to deceive through deliberate actions not capable of innocent or negligent

 3 explanation – such as altering source documents, shipping products to warehouses at quarter-end

 4 for later delivery to book revenues and concealing material information from the Audit Committee

 5 (“Audit Committee”) and external auditors – and thus pleads scienter;

 6                      (b)       Second, alleging that the Restatement, through its admissions of misconduct

 7 and the remediation plan, as well as based upon their duties and responsibilities, implicates the

 8 Individual Defendants Liang, Hideshima and Liaw in intentional misconduct;

 9                      (c)       Third, explicitly alleging corporate scienter based on Super Micro’s

10 admission that its officers and managers, acting within the scope of their authority and in pursuit

11 of quarterly revenues, knew of, participated in and attempted to obscure, rampant violations of

12 accounting rules, the Company’s accounting policies and the Company’s Code of Business

13 Conduct and Ethics (“Code of Conduct”);

14                      (d)       Fourth, alleging that Defendants’ net sales and accounting misconduct set

15 forth in the Restatement significantly inflated quarterly results, including GAAP EPS by as much

16 as 32%; quarterly revenue by as much $40 million or 6%; and accounts receivable by as much as

17 65%. And, that the gross amount of sales and accounting misconduct is significantly larger.

18                      (e)       Fifth, alleging that, as a result of these overstatements of key financial

19 metrics, Defendants’ falsely claimed the Company was meeting or exceeding guidance and Wall

20 Street consensus expectations. For example, Defendants claimed to significantly beat their pre-

21 announced EPS guidance for 4Q16 and to make gross margin guidance, in truth, EPS only met

22 guidance and gross margin missed. In 3Q17, Defendants claimed to precisely hit EPS consensus

23 estimates and beat revenue guidance by $1 million; in truth they missed EPS consensus by two

24 cents and the top end of revenue guidance by $15 million. Again, in 4Q17, Defendants falsely

25 claimed to beat revenue and EPS; in truth the Company overstated revenue by a staggering $40

26
   5
       Super Micro’s FY17 Form 10-K, and the three amended Forms 10-Q , restating its financial
27 results from FY15-FY17 and “adjusting” its financial results from FY13-FY14, are collectively
   referred to as the “Restatement.”
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                          -3-
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 8 of 141




 1 million and missed EPS consensus. Similarly, for FY17, Defendants falsely claimed EPS of $1.57

 2 and revenues of $2.53 billion, both exceeding consensus expectations. In truth, they missed FY17

 3 consensus EPS, by $0.04, and missed consensus revenue expectations.

 4                      (f)       Sixth, alleging motive based on Defendant Liang’s use of Super Micro stock

 5 to obtain two personal margin loans totaling more than $12 million that were subject to repayment

 6 in the event the Company’s stock price declined.

 7                      (g)       Seventh, alleging that the immediate departures of Individual Defendants

 8 Liaw and Hideshima were labeled as “terminations” in Super Micro’s SEC filings – indicating that

 9 they were fired for cause – and alleging additional factors that made their departures both

10 suspicious and uncharacteristic.

11                      (h)       Eighth, alleging scienter based on the participation in, and knowledge of,

12 sales and accounting misconduct, as described in the three SEC Orders. The SEC Orders found

13 that the Company and its executives “engaged in improper accounting” resulting in “Super Micro

14 systematically prematurely recognizing and reporting revenue and understating expenses,” and

15 highlighted numerous examples of improper revenue recognition affecting at least $200 million of

16 sales. As to Hideshima, specifically, the SEC Orders found that he “engaged in” improper

17 accounting and “caused” internal accounting controls failures, including “[o]n multiple occasions,

18 Hideshima received information indicating that revenue was being recognized prior to customer
19 delivery.” In other instances “Hideshima was aware” “and understood” that recognition of revenue

20 violated GAAP, yet he “approved” more than $150 million in improperly recognized revenue and

21 “instituted a practice” where the Company improperly withheld certain customers’ bills of lading.

22 The SEC Orders are consistent with, and corroborate, the prior allegations and support a strong

23 inference of scienter directly and under all theories previously alleged.

24                                                  OVERVIEW
25            5.        Operating out of San Jose, California, Super Micro bills itself as a leader in high-

26 performance server technology and as a provider of computing solutions, integration and support

27 services for data center, cloud computing, enterprise IT, and big data. Defendants portrayed Super

28 Micro as a rapidly growing Company and issued financial results for FY13 through FY17
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                         -4-
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 9 of 141




 1 purportedly backing their claims. 6 Then, in August 2017, the Company announced that it would

 2 be unable to file its FY17 SEC Form 10-K. For the next twenty months, the Company was unable

 3 to make its required filings with the SEC and was delisted from the NASDAQ. Three of five

 4 members of Super Micro’s Senior Management lost their jobs, including two of the Individual

 5 Defendants. Finally, on May 17, 2019, the Company issued a Restatement for a five-year period

 6 (FY13-FY17) admitting that Super Micro and its officers and managers were aware of, engaged

 7 in, and concealed sales and accounting misconduct motivated by an aggressive focus on increasing

 8 quarterly financial results. This improper revenue recognition scheme inflated quarterly EPS by

 9 as much as 32% and revenues by as much as $40 million, or 6%. Just as significant, Defendants

10 falsely reported that the Company beat or met investor expectations in three of five quarters during

11 the Class Period when the restated results would have met or missed. The intentional actions

12 described in the Restatement are not subject to innocent or negligent interpretation, including

13 altering source documents, recognizing revenue on products shipped to Super Micro’s own

14 warehouses, and concealing material facts from the audit committee and the Company’s outside

15 auditors. It took nearly two years for Defendants’ fraud to fully unravel and the Company incurred

16 $109 million in investigatory costs. While the disclosures in the Restatement came too late for

17 some investors who purchased in FY13-FY16, it strongly supports this securities fraud action on

18 behalf of Class Period investors who lost tens of millions of dollars as a result of Defendants’
19 admitted actions.

20                                           INTRODUCTION
21            6.        Prior to the Class Period, Defendants’ improper revenue recognition scheme

22 inflated the Company’s financial results for at least three years and Defendants falsely claimed the

23 Company met or beat its financial guidance and Street expectations. In FY13, the Company

24 claimed to beat consensus EPS (GAAP) of $0.45 by falsely reporting $0.48. In truth, the

25

26   6
      Super Micro’s fiscal year ends on June 30. 1Q refers to the first quarter, period ending
   September   30; 2Q refers to the second quarter, period ending December 31; 3Q refers to the third
27 quarter, period ending March 31; and 4Q refers to the fourth quarter, period ending June 30, thus
   1Q16  refers to Super Micro’s first quarter 2016.
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                    -5-
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 10 of 141




 1 Restatement showed the Company only earned $0.43 – a two cent miss. In FY14, the Company

 2 reported beating EPS (non-GAAP) by a penny, $1.34 to $1.33. In truth, the Company earned just

 3 $1.21 – a $0.12 miss. In FY15, Super Micro claimed to meet consensus for EPS (non-GAAP) at

 4 $2.15. In truth, the Restatement shows the Company earned EPS (non-GAAP) of $1.97 – a miss

 5 of consensus by $0.18.

 6            7.        Also before the Class Period, the Company twice failed to timely file its required

 7 financial disclosures with the SEC. First, at the end of August 2015, the Company required a 15-

 8 day extension to file its FY15 Form 10-K after discovering irregularities regarding certain

 9 marketing expenses. Then, in November 2015, the Company disclosed issues with extended

10 warranties where it prematurely recorded revenue, resulting in a delayed 1Q16 Form 10-Q and a

11 prior period adjustment. Under heightened scrutiny, the Company assured investors that it had

12 taken the necessary steps to remedy these issues, including through substantial investment in the

13 implementation of an SAP SE (“SAP”) accounting system.

14            8.        On July 18, 2016, approximately two weeks prior to the Class Period, Super Micro

15 pre-announced disappointing preliminary results for the completed 4Q16 quarter, including

16 revenue of $520-$524 million, down from previous guidance of $580-$640 million, and non-

17 GAAP earnings per share (“EPS”) of $0.15-$0.17, down from previous guidance of $0.46-$0.58.

18 Super Micro also stated on July 18, 2016, that it anticipated non-GAAP gross margin of 14%. This
19 pre-announcement put significant pressure on the Company to meet or exceed its pre-announced

20 ranges going forward. As one analyst put it going into the August 4, 2016 earnings conference

21 call: “Thursday’s call has the potential to be a pivotal event for the company.” 7

22            9.        On August 4, 2016, after the close of trading, on the eve of the Class Period, the

23 Company reported 4Q16 and FY16 financial results, including EPS (non-GAAP) of $0.20, which

24 significantly exceeded the pre-announced figures, and gross margins of 14% - meeting its pre-

25 announcement. During the Company’s conference call on August 4, 2016, Liang described Super

26 Micro as “one of the fastest growing companies in the IT industry” and well-positioned going

27
     7
         Roth Capital Partners, Company Note (Aug. 2, 2016).
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                       -6-
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 11 of 141




 1 forward. Liang stated that the Company would –”try to be very aggressive to grow our revenue.”

 2 The Company’s stock price rose to above $21 per share on these false and misleading statements

 3 and omissions.

 4            10.       On August 26, 2016, the Company filed its FY16 Form 10-K which materially

 5 misrepresented the Company’s commitment to effective disclosure controls and procedures and

 6 falsely stated that the Company had remediated prior-year material weaknesses in internal controls.

 7 The Form 10-K disclosed that management had evaluated the Company’s internal controls over

 8 financial reporting, had determined them to be effective as of June 30, 2016, and claimed that the

 9 consolidated financial statements were presented consistent with generally accepted accounting

10 principles (“GAAP”). Moreover, the Company falsely stated it only “recognize[d] revenue from

11 sales of products when persuasive evidence of an arrangement exists, shipment has occurred and

12 title has transferred, the sales price is fixed or determinable, collection of the resulting receivable

13 is reasonably assured, and all significant obligations have been met.” The FY16 Form 10-K also

14 claimed that the Company had “adopted a ‘Code of Business Conduct and Ethics’” applicable to

15 all employees and further referenced senior officers’ responsibility for maintaining sufficient

16 internal controls over financial reporting. The FY16 Form 10-K also attached Sarbanes-Oxley Act

17 of 2002 (“SOX”) certifications, signed by Liang and Hideshima, attesting that the Company’s

18 financial statements did not contain false or misleading statements, that each had designed the
19 Company’s disclosure controls and internal controls over financial reporting and that such controls

20 were effective. Defendants made similar misrepresentations in Forms 10-Q for 1Q17-3Q17, for

21 example, expressly stating that no changes had occurred concerning its critical accounting policies,

22 including its revenue recognition policy, since its previous disclosure in the FY16 Form 10-K.

23 Moreover, the Forms 10-Q contained similar misrepresentations regarding the Company’s

24 compliance with GAAP and the effectiveness of its disclosure controls and internal controls. Each

25 filing also included SOX certifications signed by Liang and Hideshima.

26

27

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                       -7-
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 12 of 141




 1            11.       Defendants continued their false and misleading statements and omissions

 2 concerning the Company’s financial results during each quarter in FY17 through the issuance of

 3 earnings releases, and on investor conference calls. 8

 4            12.       In 3Q17, Defendants inflated their quarterly financial results to falsely report EPS

 5 (non-GAAP) of $0.38, purportedly equaling consensus estimates. Defendants also reported $631

 6 million in revenue – purportedly beating the top end of guidance by just $1 million. These false

 7 and misleading statements and omissions caused or maintained further inflation in Super Micro’s

 8 stock price.

 9            13.       On August 3, 2017, the Company issued a press release reporting financial results

10 that purportedly beat consensus estimates for both 4Q17 and FY17. For 4Q17, the Company

11 reported revenues of $718 million and EPS (non-GAAP) of $0.39, both ahead of consensus

12 estimates. For full-year FY17, the Company reported revenues of $2.53 billion and EPS (non-

13 GAAP) of $1.57, both also exceeding consensus expectations. Defendants held an earnings

14 conference call proclaiming the Company had achieved “record revenue and strong momentum”

15 in FY17 and that “fiscal 2018 will be one of the strongest years in Super Micro’s history.” These

16 false statements and omissions drove the stock price above $27 per share.

17            14.       Defendants’ statements concerning the Company’s financial results, operations and

18 prospects – in particular, its reported revenue and earnings results, claims of effective internal
19 controls, compliance with GAAP and SOX certifications – were materially false and misleading

20 because Defendants knew, or were deliberately reckless in not knowing, among other things, that:

21                      (a)       as a result of Defendants’ improper revenue recognition, the Company

22 materially misstated quarterly and annual financial results, including EPS, revenues, and gross

23 margin, as well as balance sheet amounts;

24                      (b)       the Company falsely claimed to meet or exceed the Company’s guidance

25 and Street expectations: (i) For 4Q16, Defendants overstated EPS (GAAP) by 30%, falsely

26
   8
       The 1Q17 Form 8-K earnings release was issued on October 27, 2016, the 2Q17 Form 8-K
27 earnings release was issued on January 26, 2017, the 3Q17 Form 8-K earnings release was issued
   on April 27, 2017, and the 4Q17 Form 8-K earnings release was issued on August 3, 2017.
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                         -8-
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 13 of 141




 1 claimed a beat of EPS (non-GAAP) by $0.03, when in fact it had only met its pre-announcement,

 2 and falsely claimed to meet gross margin when it had in fact missed its pre-announcement. (ii)

 3 For 3Q17 Defendants falsely claimed to meet EPS (non-GAAP) consensus of $0.38 when they

 4 had earned only $0.36 and missed. Defendants also falsely reported $631 million in revenue,

 5 purportedly beating the top end of guidance by $1 million; in truth, the Company overstated

 6 revenue by $16 million and missed the top end of guidance. (iii) For 4Q17, the Company reported

 7 revenues of $718 million and EPS (non-GAAP) of $0.39, both ahead of consensus estimates of

 8 $709 million and $0.36, respectively. In fact, the Company’s EPS was $0.31 – an $0.05 miss of

 9 consensus EPS expectations – and its revenue was $678 million or $31 million below consensus

10 revenue expectations. (iv) For full-year FY17, the Company falsely reported revenues of $2.53

11 billion and EPS (non-GAAP) of $1.57, both exceeding consensus expectations. In fact, Super

12 Micro’s restated financial results for FY17 show the Company’s EPS was $1.52 – a $0.04 miss of

13 consensus EPS expectations – and its revenue of $2.49 billion also missed consensus;

14                      (c)       the Company suffered from an inappropriate tone at the top, had a culture

15 of aggressively focusing on quarterly revenue without sufficient focus on compliance, and failed

16 to monitor or enforce the Code of Conduct;

17                      (d)       the Company suffered from material weakness in internal controls related

18 to revenue recognition and did not have sufficient management, accounting and financial reporting
19 employees with appropriate knowledge, experience and training, resulting in material errors in its

20 reported financials;

21                      (e)       Super Micro’s executives – in particular Hideshima – pushed employees to

22 maximize end-of-quarter revenue and minimize expenses, without devising and maintaining

23 sufficient internal accounting controls to record revenue and expenses in conformity with GAAP,

24 and the Company violated GAAP and its own accounting policies by, among other things, shipping

25 products in advance of customer requested delivery dates, shipping products to storage facilities

26 for later delivery, entering into side agreements, shipping incomplete products, and altering source

27 documents related to transactions; ,

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                        -9-
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 14 of 141




 1                      (e.1)     The Company’s executives, including Hideshima, knowingly and

 2 intentionally (or with deliberate disregard) violated GAAP by, among other things: recognizing

 3 revenue despite being on notice that Super Micro had shipped the wrong goods to a customer;

 4 recognizing revenue prior to delivery when the Company either paid to store the goods in a

 5 warehouse or directed the shipper to hold the goods for later delivery; shipping orders and

 6 recognizing revenue despite explicit directions by the customer not to ship; prematurely

 7 recognizing more than $150 million in revenue at the time of shipment to a distributer despite

 8 knowledge the distributor was unable to timely pay; prematurely recognizing more than $45

 9 million in revenue despite knowledge that Super Micro improperly attempted to change the sales

10 terms after the fact; withholding bills of lading on shipments to Russia and other Eastern European

11 countries (preventing the customers from taking possession of products) but improperly

12 recognized revenue on shipment; and circumventing the Company’s internal accounting controls

13 to use co-op marketing funds for non-marketing purposes including paying to store prematurely

14 shipped goods.

15                      (f)       officers and managers failed to raise issues with material accounting

16 consequences from the Audit Committee and Deloitte & Touche LLP (“Deloitte”), the Company’s

17 external auditor, and attempted to conceal information concerning at least one sales transaction

18 from the Audit Committee and Deloitte;
19                      (g)       the Company prematurely and improperly recognized revenue for extended

20 warranties and on-site services at the time of sale and failed to remediate this previously-disclosed

21 material weakness; and

22                      (h)       the accounting for at least thousands of transactions from FY13 through

23 FY17 required reassessment and the number and breadth of the adjustments, coupled with their

24 aggregate magnitude, required Super Micro to restate financial results.

25            15.       The truth began to emerge in a series of partial disclosures – some obscured by

26 further false and misleading statements and omissions. On August 29, 2017, the Company

27 announced it would be unable to timely file its FY17 Form 10-K, but would file within 15 days.

28 On September 15, 2017, the Company stated that it was “unable at this time to provide a date as
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                     - 10 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 15 of 141




 1 to when the review and the audits will be completed.” On October 26, 2017, Super Micro revealed

 2 that the internal investigation was spurned by a transaction improperly recorded as revenue in

 3 2Q17, which was subsequently reversed and recorded as revenue in 3Q17, and it was investigating

 4 “similar transactions.” 9 The stock price declined on these partial disclosures but remained

 5 artificially inflated by false claims that the investigation was nearing completion and the Company

 6 would become current on its SEC filings.

 7            16.       On January 30, 2018, the last day of the Class Period, the Company announced that

 8 the Audit Committee completed its investigation but that further investigation still remained to be

 9 done and the Company could no longer verify the accuracy of prior financial statements. The

10 Company unexpectedly announced the immediate departure of Company co-founder and member

11 of the Board of Directors, Defendant Liaw, its CFO, Defendant Hideshima, as well as Phidias

12 Chou (“Chou”), Sr. Vice President, Worldwide Sales. These employees comprised three of the

13 Company’s five members of senior management and collectively had 45 years of experience at

14 Super Micro, yet the Company refused to comment on the departures. A new CFO was appointed

15 immediately. Unsurprisingly, an analyst described the departures as “disturbing.” Contrary to

16 claims that these officers willingly “resigned” their senior positions, the Restatement labelled the

17 resignations as “terminations,” while stating that the appointment of their replacements were part

18 of the Company’s plan to remediate its misconduct. The stock price fell again, but remained
19 artificially inflated.

20            17.       Facing delisting from the NASDAQ for failure to make required financial filings,

21 on August 21, 2018, the Company admitted that substantial work remained to review thousands

22 of transactions from FY15 through FY17 and it would not meet the filing deadline. Yet, the

23 Company continued to downplay its misconduct, providing an example of premature revenue

24 recognition on certain quarter-end transactions where free shipping was offered – a far cry from

25

26

27   9
      A year-and-a-half later, on May 17, 2019, the Company revealed that the transaction in
   question involved approximately $8.8 million in revenue.
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                     - 11 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 16 of 141




 1 the intentional misconduct later disclosed in the Restatement. On August 22, 2018, Super Micro

 2 was suspended from trading on the NASDAQ; its stock price continued to decline.

 3            18.       On November 15, 2018, Super Micro made another partial disclosure: Its financial

 4 statements dating back to FY15 (i.e., July 1, 2014) “should no longer be relied upon” and would

 5 be restated due to “the timing of recognition of revenue.” The Company also had “material

 6 weaknesses in internal control over financial reporting” and ineffective “disclosure controls and

 7 procedures.” In a conference call the same day, Company executives stated that the “number and

 8 breadth of the adjustments, coupled with their aggregate magnitude, was significant enough for us

 9 to conclude that restating prior periods was necessary.” However, Defendants continued to

10 downplay their misconduct, suggesting that an appropriate remedy included locking the “shipping

11 dock at the close of the quarter.”

12            19.       On May 17, 2019, after more than 20 months of delay, Super Micro filed its FY17

13 Form 10-K, and three amended Forms 10-Q, restating its financial results from FY15-FY17 and

14 “adjusting” its financial results from FY13-FY14, i.e., the Restatement. The Restatement contains

15 numerous admissions of willful and intentional disregard for accounting rules and improper

16 revenue recognition and a pervasive lack of ethical conduct. Through its identification of “officers

17 and managers” and “senior management” as responsible actors, the Restatement implicates Super

18 Micro in knowing and deliberately reckless misconduct sufficient to allege corporate scienter. The
19 Restatement also implicates Individual Defendants’ Liang, Hideshima and Liaw in intentional

20 misconduct sufficient to allege scienter as to them as Individual Defendants. According to the

21 Restatement, the misconduct was motivated by an “aggressive focus on quarterly revenue” at the

22 expense of compliance:

23                   [Super Micro] had a culture of aggressively focusing on quarterly revenue
              without sufficient focus on compliance. . . . The Company did not sufficiently
24            promote, monitor or enforce adherence to the [Code of Conduct]. 10

25

26

27
     10
          All citations are omitted and emphasis is added unless otherwise noted.
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                    - 12 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 17 of 141




 1            20.       The Company had an inappropriate tone at the top in which officers and managers

 2 engaged in, or condoned, fraudulent sales and accounting practices to falsely inflate quarterly

 3 financial results:

 4            In the pursuit of quarterly revenue, certain sales, finance and operations
              personnel, including officers and managers, were aware of, condoned or were
 5            involved in actions that reflected an inappropriate tone at the top, that violated
              the Code of Conduct and accounting policies and procedures, and that were
 6            inconsistent with a commitment to integrity and ethical values.

 7            21.       The Company provided multiple examples of willful and deliberate sales and

 8 accounting misconduct which “officers and managers” were “aware of, condoned or were involved

 9 in” that were used to manipulate financial results and improperly and prematurely recognize

10 revenue that defied innocent or negligent explanation, including:

11            (i) shipping products in advance of customer requested delivery dates, (ii)
              shipping products to storage facilities at the end of a quarter for later delivery to
12            customers, (iii) in certain cases entering into side agreements with customers, (iv)
              in certain cases, shipping products before manufacturing was completed, (v)
13            altering source documents related to some sales transactions and (vi) failing to
              disclose or obscuring material facts about sales transactions.
14
              22.       The Company also admitted that Super Micro officers and managers sought to
15
     deceive Super Micro’s Audit Committee and Deloitte to conceal misconduct:
16
              Some employees, including officers and managers, also failed to raise issues with
17            material accounting consequences to the Audit Committee and our external
              auditors, and with respect to one transaction, appear to have attempted to
18            minimize material facts about a sales transaction to, or obscure those facts from,
              the Audit Committee and our external auditors.
19
              23.       The FY17 Form 10-K details significant remediation plans put in place – and still
20
     ongoing – necessary to address the extensive pattern of misconduct. Defendant CEO Liang was
21
     singled out as needing training on compliant sales practices, effective internal controls and revenue
22
     recognition compliance:
23
                      – Revenue recognition training for our global sales force, various operations
24            personnel, and certain senior executives, including our CEO, which included
              detailed examples of acceptable and unacceptable sales practices.
25
                                                 *      *      *
26
                     – Reviewing with our CEO enhanced processes for periodic evaluations by
27            the CEO and the CFO of the effectiveness of our disclosure controls and
              procedures, and the periodic assessments by the CEO and the CFO of the
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 13 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 18 of 141




 1            effectiveness of our internal control over financial reporting, and other compliance
              matters.
 2
                                                *      *      *
 3
              – Developing and implementing an ongoing compliance training program
 4            regarding significant accounting and financial reporting matters, as well as broad
              compliance matters, for accounting, financial reporting, sales and operations
 5            personnel, as well as for our CEO, other corporate executives and the Board.

 6            24.       According to the FY17 Form 10-K, numerous high-ranking employees were

 7 replaced to address the accounting violations and misconduct, including the Chief Financial

 8 Officer (Defendant Hideshima), the Senior Vice President of International Sales (Defendant Liaw),

 9 the Corporate Controller, the Senior Vice President of Worldwide Sales, the Vice President,

10 Strategic Accounts, the Vice President, Strategic Sales, the Vice President, Business Development

11 and other sales personnel. The Company also created new positions for a Chief Compliance

12 Officer, Vice President of Internal Audit, Senior Director of Tax, Financial Audit Director and

13 Information Technology Audit Director. The Company disclosed that Chiu-Chu Liu Liang (“Sara

14 Liang”) – wife of Defendant Liang – was demoted from her officer position from Chief

15 Administrative Officer and Treasurer to Senior Vice President. The Company also strengthened

16 its Code of Conduct with respect to “compliance and reporting.”

17            25.       In connection with the restatement, Deloitte no longer provided a “clean” audit

18 opinion but instead, as of June 30, 2017, “expressed an adverse opinion on the Company’s internal
19 control over financial reporting because of material weaknesses.” The Company has incurred $109

20 million in professional fees paid to accounting firms (Deloitte, KPMG) and law firms in connection

21 with the Restatement.

22            26.       The Company’s FY17 Form 10-K detailed numerous negative consequences of

23 Defendants’ conduct which placed “downward pressure on our stock price” and increased the

24 degree of risk in investing in Super Micro. The inability to file financial statements with the SEC

25 negatively impacted the Company’s financing, including its ability to raise debt or issue equity,

26 and hurt the Company’s ability to attract and retain employees.

27            26.1      On August 25, 2020, the SEC issued cease-and-desist orders against Defendants

28 Super Micro, Hideshima and Liang in connection with violating various provisions of the
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                     - 14 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 19 of 141




 1 securities laws. The SEC Orders found that the Company, through its executives, including

 2 Hideshima, “engaged in improper accounting” and Hideshima “caused internal accounting

 3 controls failures,” which resulted in “Super Micro systematically prematurely recognizing and

 4 reporting revenue and understating expenses from at least [FY15-FY17].” The SEC Orders

 5 included sanctions of $17.5 million for the Company, over $350,000 for Hideshima and over $2.1

 6 million for Liang.

 7            26.2      Corroborating Super Micro’s admissions in the Restatement, the SEC Orders

 8 provide further details of Defendants’ sales and accounting violations and misconduct, including:

 9                      (a)       That Hideshima, and other “executives,” pushed employees to maximize

10 end-of-quarter revenue and minimize expenses, without devising and maintaining sufficient

11 internal accounting controls. Indeed, Hideshima was “on notice” that Super Micro employees

12 engaged in a number of improper practices to accelerate revenue recognition and reporting but

13 failed to stop these practices going forward;

14                      (b)       Between FY15 and FY17, Hideshima improperly approved Super Micro’s

15 recognition of more than $150 million in revenue upon shipment (instead of payment) to a

16 distributor despite Hideshima being informed on numerous occasions that the distributor was

17 unable to pay Super Micro until the distributor sold the products to end customers. Hideshima

18 was also responsible for making improper accounting decisions in violation of GAAP, for
19 example, recognizing revenue at quarter-end on a large shipment despite knowledge that the wrong

20 goods were sent. On multiple occasions, Hideshima received information that revenue was being

21 recognized prior to delivery, including when Super Micro sent goods to warehouses or storage

22 facilities prior to customer delivery. Further, Hideshima instituted a practice where, for goods

23 shipped to Russia and Eastern Europe, Super Micro would prematurely recognize revenues upon

24 shipment but withheld bills of lading, thus preventing products from clearing customs until Super

25 Micro received payment. Hideshima also personally implemented practices to systematically over

26 value inventory;

27

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                  - 15 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 20 of 141




 1                      (c)       Defendant Liang agreed to pay back the Company all of his profits from

 2 stock he sold after approving and signing materially false and misleading financial statements as

 3 the financial statements were the product of misconduct.

 4            27.       As a result of Defendants’ fraud, Super Micro’s stock price traded at prices as high

 5 as $31.75 during the Class Period. As their misconduct was disclosed through partial revelations

 6 – many accompanied by further untruths – the stock price declined to $15.65 on August 22, 2018,

 7 and investors suffered tens of millions of dollars in economic loss as a result.

 8                                        JURISDICTION AND VENUE
 9            28.       The claims asserted arise under §§10(b) and 20(a) of the Exchange Act, 15 U.S.C.

10 §78j(b) and 78t(a), and Rule 10b-5, 17 C.F.R. §240.10b-5. Jurisdiction is conferred by §27 of the

11 Exchange Act, 15 U.S.C. §78aa. Venue is proper pursuant to §27 of the Exchange Act. The

12 Company’s headquarters are in San Jose, California, false statements were made in this District

13 and acts giving rise to the violations complained of occurred in this District.

14                                                THE PARTIES
15            29.       Lead Plaintiff New York Hotel Pension Fund provides health, pension and other

16 benefits to over 90,000 Union members, dependents and retirees of the New York City hotel

17 industry. The New York Hotel Pension Fund purchased Super Micro common stock during the

18 Class Period and was damaged thereby.
19            30.       Defendant Super Micro describes itself as a global leader in high-performance,

20 high-efficiency server technology and innovation, and as a premier provider of end-to-end green

21 computing solutions and integration/support services for Data Center, Cloud Computing,

22 Enterprise IT, Big Data, HPC and IoT Embedded Systems worldwide.                      Super Micro was

23 incorporated in California in September 1993, and reincorporated in Delaware in March 2007.

24 The Company is headquartered in San Jose, California and traded on the NASDAQ, an efficient

25 market, under the ticker symbol “SMCI” until August 22, 2018 when Super Micro was suspended

26 from trading effective August 23, 2018, and formally delisted effective March 22, 2019. Super

27 Micro shares continued to trade over-the-counter thereafter. Super Micro was relisted as of

28 January 14, 2020. Numerous analysts covered Super Micro including those from Stifel Nicolaus,
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                        - 16 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 21 of 141




 1 D.A. Davidson & Co, Susquehanna Financial Group LLP, Pacific Crest, Roth Capital Partners,

 2 LLC and Maxim Group LLC.

 3            31.       Defendant Liang was, at all relevant times, the Company’s President, CEO and

 4 Chairman of the Board (Principal Executive Officer). He founded Super Micro and has served as

 5 President, CEO and Chairman of the Board since its inception in September 1993. Liang has been

 6 developing server system architectures and technologies for the past two decades. Liang holds an

 7 M.S. in Electrical Engineering from the University of Texas at Arlington and a B.S. in Electrical

 8 Engineering from National Taiwan University of Science & Technology in Taiwan. Liang is

 9 known to obsess over every detail of Super Micro’s business from approving custom orders to

10 dictating environmentally themed green neckties that executives wear to customer meetings. 11

11 “‘He is the person who approves and looks at everything the company is doing – every new

12 product, marketing effort, sales effort, anything you want to do or promote,’” said a former

13 employee who was manager of American sales. 12 Liang, as a director, officer and significant

14 stockholder of Super Micro has considerable influence over the management of the Company’s

15 business. Super Micro’s FY16 Form 10-K states that Liang is critical to the overall management

16 of the Company and notes that he is personally involved in key relationships with suppliers,

17 customers and strategic partners. Super Micro’s FY16 Form 10-K also states that Liang is the

18 chief operating decision maker. Liang, together with his wife Sara Liang (who co-founded Super
19 Micro and has served as Senior Vice President of Operations, Chief Administration Officer,

20 Treasurer and member of the Company’s Board of Directors since 1993), collectively own 18%

21 of the outstanding Super Micro stock as of December 31, 2016.

22            32.       Defendant Hideshima was the Senior Vice President and CFO of the Company until

23 his employment was immediately terminated on January 30, 2018 without prior announcement.

24 Hideshima had served as CFO since May 2006. Hideshima holds an M.B.A. from San Francisco

25
   11
26 N.Y.Ashlee Vance, Super Micro Computer: A One-Man, or at Least One-Family, Powerhouse,
          Times (Nov. 23, 2008), https://www.nytimes.com/2008/11/24/technology/business-
27 computing/24micro.html.
   12
      Id.
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                  - 17 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 22 of 141




 1 State University and a B.S. in Business Administration from the University of California at

 2 Berkeley. Throughout his tenure at Super Micro, Hideshima has represented Super Micro,

 3 alongside Hayes, at dozens of non-deal roadshow and investor conferences. For example, between

 4 April and June 2015, Hideshima and Hayes represented Super Micro for presentations or

 5 individual investor meetings on at least eight occasions, including at the DA Davidson Technology

 6 Conference in New York and the Three Part Advisors Midwest IDEAS Investor Conference in

 7 Dallas. Hideshima also made presentations and spoke with analysts at the August 31, 2016 Three

 8 Part Advisors Midwest IDEAS Investor Conference, as well as at the June 8, 2017 Robert W. Baird

 9 Global Consumer, Technology & Services Conference. Until his termination from Super Micro,

10 Hideshima was one of three Super Micro executives on all but the October 26, 2017 1Q18 quarterly

11 earnings conference calls during the Class Period.

12            33.       Defendant Hayes was at all relevant times Senior Vice President-Investor Relations

13 at Super Micro and President of Super Micro Netherlands BV, a wholly owned subsidiary which

14 is the center for all sales, production, logistics and services for EMEA, contributing approximately

15 20% of total corporate revenue. Hayes has served as President of Super Micro Netherlands BV

16 since 2008 when he joined Super Micro. Hayes manages investor relations and other external

17 communications with the financial community. Throughout his tenure at Super Micro, Hayes has

18 represented Super Micro, alongside Hideshima, at dozens of non-deal roadshow and investor
19 conferences.          For example, during November and December 2015, Hayes and Hideshima

20 represented Super Micro for presentations or individual investor meetings on at least five

21 occasions, including at the Needham Next-Gen Storage/Networking Conference in New York and

22 the Three Part Advisors Midwest IDEAS Investor Conference in Dallas. Further, Hayes made a

23 presentation and spoke with analysts at the Wells Fargo Tech Summit 2017. Hayes was one of

24 three Super Micro executives on all of six of the quarterly earnings conference calls during the

25 Class Period, alongside Liang and Hideshima (until Bauer replaced him as CFO). Hayes, along

26 with Liang, was identified as the point of contact for investors on Super Micro press releases.

27            34.       Defendant Liaw (a/k/a Yih-Shyan (Wally) Liaw) was a co-founder of the Company.

28 He served as Senior Vice President of International Sales, Corporate Secretary and a member of
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 18 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 23 of 141




 1 the Board of Directors from inception in September 1993 until his immediate termination on

 2 January 30, 2018. Liaw also owned 4.6% of the outstanding shares of the Company. Liaw holds

 3 an M.S. in Computer Engineering from University of Arizona, an M.S. in Electrical Engineering

 4 from Tatung Institute of Technology in Taiwan and a B.S. degree from Taiwan Provincial College

 5 of Marine and Oceanic Technology. During the Class Period, Liaw signed Super Micro’s FY16

 6 Form 10-K on August 26, 2016, and Super Micro’s Proxy Statement Pursuant to Section 14A on

 7 January 18, 2017.

 8            35.       The Defendants named in ¶¶31-34 are referred to herein as the “Individual

 9 Defendants.”

10            36.       The Individual Defendants controlled the contents of the Company’s quarterly

11 reports, press releases and presentations to securities analysts, money and portfolio managers and

12 institutional investors, i.e., the market. They were provided with copies of the Company’s reports

13 and press releases alleged herein to be misleading prior to or shortly after their issuance and had

14 the ability and opportunity to prevent their issuance or cause them to be corrected. Because of

15 their positions within the Company and/or on the Board of Directors, their direct and/indirect

16 ownership of Super Micro stock and their access to material non-public information available to

17 them, the Individual Defendants knew that the adverse facts specified herein had not been

18 disclosed to and were being concealed from the public, and that the positive representations being
19 made were then materially false and misleading. The Individual Defendants are liable for the false

20 and misleading statements and omissions pleaded herein.

21                                               BACKGROUND
22 Prior to the Class Period, Super Micro Falsely Claims to Meet or Beat FY13 to FY15
   Annual EPS Expectations, Twice Misses SEC Filing Deadlines and Implements New
23 Accounting System to Purportedly Improve Internal Controls

24            37.       In the three fiscal years leading up to the Class Period, Super Micro falsely claimed

25 to meet or beat full-year consensus estimates on key metrics including EPS and revenue – false

26 statements would not be revealed until after the Class Period.

27

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                         - 19 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 24 of 141




 1            38.       In August, 2013, Super Micro reported annual FY13 EPS (GAAP) of $0.48,

 2 purportedly beating consensus of $0.45. In truth, Super Micro’s Restatement admits that for FY13,

 3 the Company should have reported $0.43, missing consensus estimates.

 4            39.       In August, 2014, the Company reported annual FY14 EPS (non-GAAP) of $1.34,

 5 purportedly beating consensus by a penny. In truth, Super Micro’s Restatement admits that for

 6 full year FY14, the Company should have reported $1.21 – a miss of $0.12.

 7            40.       In August, 2015, Super Micro reported annual FY15 EPS (non-GAAP) of $2.15,

 8 precisely meeting consensus expectations. In truth, the Restatement demonstrated that Super

 9 Micro earned EPS (non-GAAP) of $1.97 during FY15 – a $0.18 miss of consensus. Similarly, the

10 Company claimed to earn $1.99 billion in revenues, purportedly exceeding consensus of $1.97

11 billion. The Restatement admits that the Company actually missed the Street’s expectation,

12 earning $1.95 billion.

13            40.1      Defendants improperly recognized revenue upon shipment of its products prior to

14 customer delivery – or sometimes even before shipment – in violation of GAAP, the Company’s

15 revenue recognition policies and procedures, and the Code of Conduct. For example, a customer

16 requested that Super Micro deliver nearly $800,000 worth of products by mid-January 2015

17 (3Q15). Instead, Super Micro directed its freight forwarder pick up the products before the end of

18 December 2014, hold them, and then deliver the products to the customer two weeks into the next
19 quarter; Super Micro improperly recorded the sale in 2Q15. In another instance, Super Micro

20 asked a different distributor customer to agree to accept approximately $104,000 of products

21 before the end of FY15 that the customer did not need or have space for. Super Micro paid for the

22 products to be stored in trailers for approximately six months (well into FY16) but improperly

23 recognized revenue upon shipment in FY15. Additionally, the Company was improperly inflating

24 earnings by using co-op marketing funds to pay for its own expenses unrelated to marketing. For

25 example, in connection with one of its vendor’s co-op marketing programs Super Micro submitted

26 claims for approximately $660,000 during FY13 to FY15 to which Super Micro was actually not

27 entitled, understating expenses and overstating income. Super Micro improperly used the funds

28 for non-marketing activities, including, among other things: to pay for storing goods at facilities
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                   - 20 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 25 of 141




 1 when customers were not willing to accept goods before quarterend; to pay for shipping costs that

 2 were Super Micro’s responsibility; to recoup losses from goods that customers returned; to pay for

 3 repairs even though the customer had extended warranties; and to pay for Christmas gifts for

 4 customers.

 5            41.       During FY15-FY16, at the same time Defendants were reporting false financial

 6 results, the Company also twice failed to timely file its required financial reports with the SEC.

 7 First, at the end of August 2015, the Company required a 15-day extension to file its FY15 Form

 8 10-K because it discovered irregularities regarding certain marketing expenses; second, in

 9 November 2015, the Company disclosed issues with extended warranties which should have been

10 accounted for as deferred revenue, resulting in a delayed 1Q16 Form 10-Q and a prior period

11 adjustment that was corrected in the same period. This prior period adjustment resulted in the

12 Company amending its previously filed FY15 Form 10-K. Specifically, on November 16, 2015,

13 the Company filed a Form 10-K/A to restate that its disclosure controls and procedures and its

14 internal controls over financial reporting as of June 30, 2015, were ineffective because of a material

15 weakness related to its revenue recognition of contracts with extended product warranties.

16 Notably, the Company assured investors that it had taken the necessary steps to remedy these

17 issues through a remediation plan for the material weakness and substantial investment in the

18 implementation of an SAP accounting system.
19            42.       On January 13, 2016, Hideshima spoke at the Needham Growth Conference about

20 Super Micro’s adoption of the new SAP based accounting that went live in July 2015, and noted

21 that the Company had invested in infrastructure and accounting processes to avoid delayed SEC

22 filings:

23            [Unidentified Audience Member]: I don’t want to embarrass you as a CFO, but
              we’ve had a couple of surprises on the accounting side and I would like to get your
24            perspective or what you learned about it, what you are doing actively so that we are
              not overexposed to surprises.
25
              [Hideshima]: We have had a couple of missteps in the last couple of quarters.
26            Timing wise was unfortunate, because they seemed to happen back to back with
              each other. Somewhat unrelated events, but both delayed our K filing and our Q
27            filing.

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                     - 21 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 26 of 141




 1            We have added a new accounting system, SAP. We went live in the US in July.
              We just went live in the Netherlands and Taiwan; they have gone well. But we
 2            have invested in our infrastructure to improve our accounting and our books and
              what have you and our ability to manage the operations in the Company. This is
 3            an investment we have made for a number of different years.

 4            On the accounting side of it we have increased our resources in that area too and
              increased our processes. So, again, we are hopeful that it doesn’t happen again.
 5
              [Unidentified Audience Member]: But the other side would be people-related or the
 6            entities regarding that. I’m just trying to get more color?

 7            [Hideshima]: Both. They go in conjunction with each other because the system
              will provide data to us. We will analyze the data, build processes around the new
 8            data that we have for it. Again, it’s a combination of both, more efficient system
              backing up, generating reports; obviously more people reviewing and looking at
 9            the reports.

10            43.       On July 18, 2016, Super Micro pre-announced disappointing preliminary results for

11 the completed 4Q16, including revenue of $520-$524 million, down from previous guidance of

12 $580-$640 million; EPS of $0.15-$0.17, down from previous guidance of $0.46-$0.58; and gross

13 margin of 14%, down from 15.7%. This poor pre-announcement put significant pressure on the

14 Company to meet or exceed the pre-announced ranges.

15            44.       On August 2, 2016, Roth Capital Partners issued a report titled “SMCI: Thursday’s

16 Earnings Call Could be Pivotal,” noting that the Company’s upcoming earnings conference call

17 and the Company’s financial results would define the Company’s growth story to Wall Street:

18            [W]e believe this Thursday’s call has the potential to be a pivotal event for the
              company. Either it will be able to convince us and the rest of the Street that the
19            June debacle was an anomaly and that its go-to-market strategy differentiates it
              from the competition, or we will be faced with the prospects of a slower growth
20            company achieving substantially lower gross margins than we previously
              perceived.
21
       FALSE AND MISLEADING STATEMENTS ISSUED DURING THE CLASS PERIOD
22
     Super Micro Announces 4Q16 and FY16 Financial Results and Files Form 10-K
23
              45.       False and Misleading Statements: On August 4, 2016, after the close of trading,
24
     Super Micro filed a Current Report on Form 8-K, signed by Liang, which included a press release
25
     titled “Super Micro Computer, Inc. Announces 4th Quarter 2016 Financial Results,” and slides for
26
     the Company’s earnings presentation, that touted the Company’s significant beat of its
27
     disappointing pre-announcement, particularly EPS (non-GAAP), which was reported at $0.20,
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                     - 22 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 27 of 141




 1 well above the pre-announcement of $0.15-$0.17, and that it met the gross margin pre-

 2 announcement of 14%:

 3            •     Quarterly net sales of $524.3 million . . . .

 4            •     GAAP net income of $7.0 million . . . .

 5            •     GAAP gross margin was 14.1% . . . .

 6                                                *       *         *

 7            GAAP net income for the fourth quarter of fiscal year 2016 was $7.0 million or
              $0.13 per diluted share, a decrease of 73.9% from net income of $26.7 million, or
 8            $0.51 per diluted share in the same period a year ago. Included in net income for
              the quarter is $4.4 million of stock-based compensation expense (pre-tax).
 9            Excluding this item and the related tax effect, non-GAAP net income for the fourth
              quarter was $10.4 million, or $0.20 per diluted share, compared to non-GAAP net
10            income of $30.0 million, or $0.57 per diluted share, in the same quarter of the prior
              year.
11
                                                  *       *         *
12
              Fiscal Year 2016 Summary
13
              Net sales for the fiscal year ended June 30, 2016 were $2,215.6 million, up 11.3%
14            from $1,991.2 million for the fiscal year ended June 30, 2015. GAAP net income
              for fiscal year 2016 decreased to $72.0 million, or $1.39 per diluted share, a
15            decrease of 29.3% from $101.9 million, or $2.03 per diluted share, for fiscal year
              2015. Included in net income for the fiscal year ended June 30, 2016 is $16.1
16            million of stock-based compensation expense (pre-tax). Excluding this item and the
              related tax effect, non-GAAP net income for the fiscal year 2016 was $83.8
17            million or $1.59 per diluted share, a decrease of 24.9% compared to $111.6 million
              or $2.15 per diluted share for fiscal year 2015.
18
              Business Outlook & Management Commentary
19
                                                  *       *         *
20
              “[W]e will take actions to leverage our capacity and improve operational efficiency
21            to become more flexible and competitive in winning new business. By offering the
              best value for innovation and emphasizing strategic customer relationships, we are
22            confident that we can achieve stronger growth and improve financial
              performance” [said Liang].
23
              46.       False and Misleading Statements: The Company’s press release also reported on its
24
     consolidated balance sheet as of June 30, 2016, among other financial accounts, accounts
25
     receivable (net) of $288.9 million, inventories of $449.0 million, accrued liabilities of $55.6
26
     million and retained earnings of $446.0 million.
27

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 23 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 28 of 141




 1            47.       False and Misleading Statements: The same day, Super Micro held an earnings

 2 conference call where the Company discussed 4Q16 and FY16 financial results:

 3            [Liang]: Thank you, Howard. For the entire fiscal year, we saw 11% [revenue
              growth] for the year, which means Super Micro is still one of the fastest-growing
 4            companies in the IT industry.

 5            48.       Liang also repeatedly highlighted the implementation of the Company’s new SAP

 6 accounting system to assure investors of the strength of the Company’s internal controls:

 7            [Liang]: We are undergoing a restructure of our operational infrastructure,
              including our global SAP implementation, new global tax restructure, and bonded
 8            warehouse. These investments will streamline the business, improve efficiency, and
              increase profitability in long-term . . . . We expect to complete the whole
 9            restructuring in the December quarter this year. And after that, we will be more
              efficient than ever before.
10
                                                 *       *       *
11
              And our global operation and automation have been significantly improving. We
12            know the urgency to improve. And we are leveraging all of our strength and
              capacity to create a competitive vertical position for our customers.
13
                                             *       *       *
14
              [Liang]: We are much better positioned with our new global SAP implementation,
15            new global operation and corporate tax restructure, and bonded warehouse.

16                                               *       *       *

17            Basically it’s a big transition. And not just SAP implementation global wide, but
              also a big impact from our restructure for production, operation, and also global
18            tax, a new system.

19                                               *       *       *

20            I guess start from December quarter, right? Start from October, for example, as our
              SAP global reorg become much more stable, become more ready. Our iteration
21            rate will grow and our volume, for sure, will grow. And that will improve our profit
              margin and overall profitability.
22
              49.       Following the August 4, 2016 press release and earnings conference call, the price
23
     of Super Micro’s common stock increased from its close of $20.42 per share on August 4, 2016,
24
     to a close at $21.48 per share on August 5, 2016, on increased trading volume.
25
              50.       False and Misleading Statements: On August 26, 2016, after the close of trading,
26
     Super Micro filed the Company’s FY16 Form 10-K, signed by Liang, Hideshima and Liaw, falsely
27

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 24 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 29 of 141




 1 reiterating the 4Q16 and FY16 financial results, 13 describing the Company’s commitment to

 2 effective internal controls, stating that prior material weaknesses in revenue recognition had been

 3 remediated and attaching signed SOX certifications:

 4            Evaluation of Effectiveness of Disclosure Controls and Procedures

 5                    We are committed to maintaining disclosure controls and procedures
              designed to ensure that information required to be disclosed in our periodic reports
 6            filed under the Exchange Act is recorded, processed, summarized and reported
              within the time periods specified in the SEC’s rules and forms, and that such
 7            information is accumulated and communicated to our management, including our
              Chief Executive Officer and Chief Financial Officer, as appropriate, to allow for
 8            timely decisions regarding required disclosure.

 9                    Under the supervision and with the participation of our management,
              including our Chief Executive Officer and our Chief Financial Officer, we
10            evaluated the effectiveness of our disclosure controls and procedures, as such term
              is defined in Rule 13a-15(e) and 15d-15(e) promulgated under the Exchange Act.
11            The evaluation considered the procedures designed to ensure that information
              required to be disclosed by us in the reports filed or submitted by us under the
12            Exchange Act is recorded, processed, summarized and reported within the time
              periods specified in the Securities and Exchange Commission rules and forms and
13            is accumulated and communicated to our management, including our Chief
              Executive Officer and Chief Financial Officer, as appropriate to allow timely
14            decisions regarding required disclosure. Based on that evaluation, our Chief
              Executive Officer and our Chief Financial Officer concluded that our disclosure
15            controls and procedures were effective at a reasonable assurance level as of June
              30, 2016.
16
                                               *       *      *
17
              Remediation of Prior Year Material Weakness
18
                      As disclosed in our fiscal year 2015 Form 10-K/A, in November 2015 our
19            management determined that we had a material weakness in the design of our
              internal controls related to recording revenue. Since that time, with the oversight
20            of our management and audit committee, we have taken steps to remediate the
              material weakness to ensure that proper extended warranty and any other
21            deliverables in our bill of materials are tracked and related revenue deferrals are
              recorded. The following steps have been implemented and performed:
22
                      •       Initiation of a review of extended warranty and any other
23            deliverables in our bill of materials for all products;

24                   •      Increased oversight and monitoring by our management of extended
              warranty and other deliverables in our bill of materials for any new products; and
25

26

27   13
       The FY16 Form 10-K also falsely reiterated Super Micro’s FY13-FY15 financial results
   including revenues, net income, EPS and certain balance sheet data. See FY16 Form 10-K at 25.
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                     - 25 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 30 of 141




 1                    •       Documenting and tracking extended warranty and other deliverables
              in our contract matrix to ensure proper revenue recognition.
 2
                      Our management believes the foregoing efforts have effectively remediated
 3            the material weakness as these procedures have been implemented for a
              sufficient period of time beginning in the first half of fiscal year 2016 and we
 4            have completed our testing of the design and operating effectiveness of these above
              procedures as of June 30, 2016.
 5
                                                *       *       *
 6
              Management’s Report on Internal Control over Financial Reporting
 7
              Our management is responsible for establishing and maintaining adequate internal
 8            control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under
              the Exchange Act). Under the supervision and with the participation of our
 9            management, including our Chief Executive Officer and Chief Financial Officer,
              we conducted an evaluation of the effectiveness of our internal control over
10            financial reporting based on the criteria set forth in Internal Control – Integrated
              Framework issued by the Committee of Sponsoring Organizations of the Treadway
11            Commission (2013 framework). Based on our evaluation, our management has
              concluded that our internal control over financial reporting was effective as of
12            June 30, 2016 to provide reasonable assurance regarding the reliability of
              financial reporting and preparation of consolidated financial statements for
13            external reporting purposes in accordance with United States generally accepted
              accounting principles.
14
              51.       False and Misleading Statements: In describing its Critical Accounting Policies,
15
     Super Micro’s FY16 Form 10-K stated that the Company’s consolidated financial statements
16
     complied with GAAP and described its compliance with revenue recognition criteria:
17
              Our discussion and analysis of our financial condition and results of operations are
18            based upon our consolidated financial statements, which have been prepared in
              accordance with accounting principles generally accepted in the United
19            States. . . .

20            Revenue recognition. We recognize revenue from sales of products when
              persuasive evidence of an arrangement exists, shipment has occurred and title
21            has transferred, the sales price is fixed or determinable, collection of the resulting
              receivable is reasonably assured, and all significant obligations have been met.
22            Generally this occurs at the time of shipment when risk of loss and title has passed
              to the customer if all other revenue recognition criteria have been met. Our
23            standard arrangement with our customers includes a signed purchase order or
              contract, 30 to 60 days payment terms, Ex-works terms, except for a few
24            customers who have free-on-board destination terms, for which revenue is
              recognized when the products arrive at the destination if all other revenue
25            recognition criteria have been met.

26            Multiple-element arrangements. Our multiple-element product offerings
              including server systems with embedded software and support, which are
27            considered separate units of accounting. We allocate revenue to each element in a
              multiple-element arrangement based upon their relative selling price. When
28            applying the relative selling price method, we determine the selling price for each
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                       - 26 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 31 of 141




 1            deliverable using vendor-specific objective evidence (“VSOE”) of selling price, if
              it exists, or third-party evidence (“TPE”) of selling price. If neither VSOE nor TPE
 2            of selling price exist for a deliverable, we use our best estimate of selling price for
              that deliverable. Revenue allocated to each element is then recognized when all
 3            the revenue recognition criteria are met for each element.

 4            Services revenue. Services revenue mainly consists of extended warranty and on-
              site services. Extended warranty and on-site services are offered as part of multiple-
 5            element arrangements. Revenue related to extended warranty and on-site services
              is deferred and recognized ratably over the contractual period.
 6
              52.       False and Misleading Statements: Super Micro’s FY16 Form 10-K also disclosed
 7
     that the Company had “adopted a ‘Code of Business Conduct and Ethics’ that is applicable to all
 8
     directors and employees and embodies our principles and practices relating to the ethical conduct
 9
     of our business and our long-standing commitment to honesty, fair dealing and full compliance
10
     with all laws affecting our business.” Moreover, the FY16 Form 10-K directed readers to Super
11
     Micro’s website to access the Code of Conduct which read:
12
              Senior Officers are also responsible for establishing and maintaining adequate
13            internal control over financial reporting to provide reasonable assurance
              regarding the reliability of financial reporting and the preparation of financial
14            statements for external purposes in accordance with generally accepted
              accounting principles. The Senior Officers will take all necessary steps to ensure
15            compliance with established accounting procedures, the Company’s system of
              internal controls and generally accepted accounting principles. Senior Officers
16            will ensure that the Company makes and keeps books, records, and accounts,
              which, in reasonable detail, accurately and fairly reflect the transactions and
17            dispositions of the assets of the Company. Senior Officers will also ensure that
              the Company devises and maintains a system of internal accounting controls
18            sufficient to provide reasonable assurances that:
19                      •         transactions are executed in accordance with management’s general
                                  or specific authorization;
20
                        •         transactions are recorded as necessary (a) to permit preparation
21                                of financial statements in conformity with generally accepted
                                  accounting principles or any other criteria applicable to such
22                                statements, and (b) to maintain accountability for assets.

23            53.       False and Misleading Statements: The Company’s FY16 Form 10-K also attached

24 SOX certifications, pursuant to §§302 and 906, signed by Liang and Hideshima on August 26,

25 2016. Super Micro’s 1Q17, 2Q17 and 3Q17 Forms 10-Q contained substantially similar SOX

26 certifications, also signed by Liang and Hideshima, on November 7, 2016, February 7, 2017 and

27 May 10, 2017, respectively. These certifications falsely affirmed that the financial statements were

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                        - 27 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 32 of 141




 1 in compliance with GAAP, that each had designed the Company’s controls over financial reporting

 2 and that such controls were effective during the Class Period:

 3            I, [Charles Liang/Howard Hideshima], certify that:

 4            1.        I have reviewed this annual report on Form 10-K of Super Micro Computer,
              Inc.;
 5
              2.     Based on my knowledge, this report does not contain any untrue statement
 6            of a material fact or omit to state a material fact . . . ;

 7            3.      Based on my knowledge, the financial statements, and other financial
              information included in this report, fairly present in all material respects the
 8            financial condition, results of operations and cash flows of the registrant as of,
              and for, the periods presented in this report;
 9
              4.      The registrant’s other certifying officer and I are responsible for
10            establishing and maintaining disclosure controls and procedures (as defined in
              Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial
11            reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the
              registrant and have:
12
                        a)      Designed such disclosure controls and procedures, or caused such
13                      disclosure controls and procedures to be designed under our supervision,
                        to ensure that material information relating to the registrant, including
14                      its consolidated subsidiaries, is made known to us by others within those
                        entities, particularly during the period in which this report is being
15                      prepared;

16                      b)     Designed such internal control over financial reporting, or caused
                        such internal control over financial reporting to be designed under our
17                      supervision, to provide reasonable assurance regarding the reliability of
                        financial reporting and the preparation of financial statements for
18                      external purposes in accordance with generally accepted accounting
                        principles;
19
                                                 *       *       *
20
                        d)     Disclosed in this report any change in the registrant’s internal
21                      control over financial reporting that occurred during the registrant’s most
                        recent fiscal quarter (the registrant’s fourth fiscal quarter in the case of
22                      an annual report) that has materially affected, or is reasonably likely to
                        materially affect, the registrant’s internal control over financial
23                      reporting; and

24            5.      The registrant’s other certifying officer(s) and I have disclosed, based on
              our most recent evaluation of internal control over financial reporting, to the
25            registrant’s auditors and the audit committee of the registrant’s board of directors
              (or persons performing the equivalent functions):
26
                        a)    All significant deficiencies and material weaknesses in the design
27                      or operation of internal control over financial reporting which are

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                       - 28 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 33 of 141




 1                      reasonably likely to adversely affect the registrant’s ability to record,
                        process, summarize and report financial information . . . . 14
 2
              54.       Reasons Why the Statements in ¶¶45-48, 50-53 Were False and Misleading:
 3
     Defendants’ statements concerning: (i) the Company’s financial condition and performance,
 4
     including reported revenue, net income, EPS, gross margin and balance sheet amounts; (ii) its
 5
     operations, accounting, internal controls, disclosure controls and SOX certifications; (iii) its
 6
     compliance with GAAP; (iv) the remediation of prior material weaknesses; (v) its commitment to
 7
     ethical conduct and standards; and (vi) its risks, outlook and prospects going forward were
 8
     materially false and misleading because Defendants knew, or were deliberately reckless in not
 9
     knowing, and failed to disclose the following:
10
                        (a)       The Company’s 4Q16 and FY16 financial results were materially misstated
11
     and, contrary to Defendants’ statements, the Company failed to meet or exceed its pre-announced
12
     guidance. 4Q16 GAAP EPS was falsely inflated by 30% (from $0.10 to $0.13); non-GAAP EPS,
13
     was falsely inflated by 18% (from $0.17 to $0.20) and did not exceed pre-announced guidance, as
14
     claimed; the Company inflated its gross margin from 13.1% to 14% and falsely claimed to meet
15
     guidance when it missed. On its balance sheet, the Company inflated its accounts receivable by
16
     65% (from $175 million to $289 million), understated inventory by 13.1%, understated accrued
17
     liabilities by 33.5%, and overstated retained earnings by 6.4%;
18
                        (b)       The Company’s historical financial results for FY13, FY14 and FY15 were
19
     materially misstated and the Company improperly inflated its results to falsely claim to meet or
20
     beat consensus estimates for EPS and revenue. ¶¶125, 130, 154-157, 196-197, 221;
21
                        (c)       The Company prematurely and improperly recognized product revenue in
22
     violation of GAAP including instances where: (i) title and risk of loss had not transferred to the
23
     customer; (ii) pervasive evidence of an arrangement with a customer did not exist; (iii) the
24
     distributor’s price was not fixed and determinable; or (iv) collectability was not assured. ¶¶135,
25
     161, 167;
26

27

28   14
              Exhibits 31.1 and 31.2 to the FY16 Form 10-K.
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                     - 29 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 34 of 141




 1                      (d)       In violation of GAAP, the Company’s revenue recognition policies and

 2 procedures and the Code of Conduct, Super Micro: (i) shipped products in advance of customer

 3 requested delivery dates; (ii) shipped products to storage facilities at the end of a quarter for later

 4 delivery to customers; (iii) entered into side agreements with customers; (iv) shipped products

 5 before manufacturing was completed; (v) altered source documents related to sales transactions;

 6 (vi) failed to disclose or obscured material facts about sales transactions; and (vii) improperly and

 7 prematurely recognized revenue on orders near quarter-end when offering free shipping. ¶¶132,

 8 134, 159-161, 163-164, 198-199, 204-205;

 9                      (d.1)     From FY15 through FY17, in violation of GAAP, the Company

10 prematurely recognized more than $45 million in revenue upon shipment, occurring near quarter-

11 end, to a large customer even though the parties’ shipping terms required revenue to be recognized

12 on delivery.          Hideshima received information that the purchase orders from this customer

13 contained FOB destination terms (requiring delivery to occur before revenue can be recognized)

14 and that employees were “routinely” sending emails to purportedly change shipping terms after

15 shipment or delivery had occurred and the quarter had already ended. Despite Hideshima’s

16 awareness of this improper practice, the Company continued to improperly recognize and report

17 such revenue. ¶¶152.7, 215.3(c);

18                      (d.2)     From FY15 through FY17, in violation of GAAP, the Company

19 prematurely recognized more than $150 million in revenue upon shipment of products to a large

20 distributor, with executives, including Hideshima, and numerous employees aware that the

21 distributor was consistently unable to pay within its payment terms and the distributor’s ability to

22 pay was tied to its receipt of funds from its own customers, which required that revenue from the

23 distributor be recorded upon payment; ¶¶152.6, 215.2(f), 215.3(f);

24                      (d.3)     In violation of GAAP, Hideshima instituted a practice by which the

25 Company improperly recognized revenue from sales of certain products shipped to Russia and

26 other Eastern European countries where Super Micro withheld the bills of lading, thus preventing

27 customers from taking possession of products until payment was received; yet the Company still

28 recognized revenue at the time of shipment. ¶¶152.9, 215.3(g);
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 30 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 35 of 141




 1                      (d.4)     The Company prematurely recognized revenue at quarter-end despite

 2 Hideshima knowing that misassembled or incomplete products were being shipped. For example,

 3 near the end of FY16, Super Micro improperly recognized revenues from a $4 million order, which

 4 Hideshima negotiated, despite being told that the order included a wrong component. The $4

 5 million order was shipped to a warehouse where it remained for over two months after the close

 6 of FY16; revenue for the sale was improperly recognized in FY16. At the end of FY16, Super

 7 Micro also improperly recognized revenues from a $384,000 order despite shipping only part of

 8 the order. Super Micro admitted to the customer that the incomplete products were shipped to

 9 meet FY16 targets. ¶¶152.10, 152.11, 215.2(e), 215.3(e), 215.6;

10                      (d.5)     From FY15 to FY17, in violation of GAAP, the Company overstated

11 income and understated expenses through improper uses of cooperative marketing funds to pay

12 for non-marketing purposes, among other things, storing goods at facilities when customers were

13 not willing to accept goods before quarter-end, as well as other improper uses. Defendant

14 Hideshima, implemented this policy, proposed that the funds be used improperly, and knowingly

15 circumvented the Company’s own internal accounting controls to do so. ¶¶152.12, 152.17, 215.6;

16                      (e)       The Company lacked appropriate revenue recognition accounting controls

17 resulting in material errors and constituted a material weakness including: (i) failing to identify

18 and account for non-standard contract terms involving multiple elements and recognizing revenue
19 before delivery occurred; (ii) with respect to sales transactions near quarter-end, failing to identify

20 transactions where the terms of the sales arrangements were not properly documented; (iii) failing

21 to properly resolve or account for transactions with inconsistent documentation; and (iv) lacking a

22 consistent approach for allocating revenue between multiple elements in transaction. ¶¶119, 125,

23 131-133, 136, 141, 143-144, 152, 162, 164-177;

24                      (e.1)     Company executives, including Defendant Hideshima, pressed employees

25 to maximize revenue at the end of quarters but failed to devise and maintain sufficient internal

26 accounting controls with respect to proper revenue recognition. ¶¶152.3-152.4, 177.1;

27                      (e.2)     Super Micro’s revenue recognition policy, for which Hideshima was

28 responsible, delegated responsibility for revenue recognition determinations to salespeople
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 31 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 36 of 141




 1 without appropriate training. Even when Hideshima received information on multiple occasions

 2 indicating that revenue was being recognized prior to customer delivery, he failed to put in place

 3 sufficient internal accounting controls to address the issue or stop these practices. ¶¶152.3, 177.1,

 4 215.2(b), 215.4(c);

 5                      (e.3)     Super Micro had no adequate process to identify customers with acceptance

 6 clauses and even in instances where Super Micro was aware of customer acceptance provisions,

 7 the determination of whether the condition was satisfied was reached haphazardly. Hideshima

 8 was aware that certain customers had acceptance clauses and understood that, under GAAP,

 9 revenue could not be recognized absent customer acceptance or payment, but Super Micro

10 continued to recognize revenue in connection with numerous sales before it received customer

11 acceptance. ¶¶152.8, 215.3(d), 215.4(d);

12                      (e.4)     Defendant Hideshima did not put in place sufficient internal accounting

13 controls to address improperly recognized revenue for products that it sold where employees knew

14 the products were incomplete or misassembled at the time of shipment. ¶¶152.10-152.11, 215.2€,

15 215.6;

16                      (f)       The Company suffered from material weaknesses in all five components of

17 internal controls (i.e., control environment, risk assessment, control activities, information and

18 communication and monitoring) including lack of effective internal controls over financial
19 reporting exemplified by: (i) a culture of aggressively focusing on quarterly revenue without

20 sufficient focus on compliance; (ii) a failure to establish and promote a control environment with

21 an appropriate tone of compliance and control consciousness; (iii) a failure to sufficiently promote,

22 monitor or enforce adherence to the Code of Conduct; (iv) a lack of appropriate revenue cut-off

23 controls, including failing to lock the shipping dock at quarter close; (v) insufficient quarter-end

24 revenue testing procedures and an inadequate sales sub-certification process at quarter-end; and

25 (vi) officers and managers being aware of, condoning or acting in ways that violated Super Micro’s

26 accounting policies and procedures, violated the Code of Conduct, were inconsistent with integrity

27 and ethical values and reflected an inappropriate “tone at the top.” ¶¶129, 132, 134, 160-161, 177,

28 180-181, 186, 191, 199, 204, 209, 213, 215, 233, 242, 245, 265;
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                       - 32 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 37 of 141




 1                      (g)       The   Company    inflated   revenue   by   mischaracterizing   marketing

 2 arrangements with suppliers, distributors, partners and related parties, including recording free

 3 samples and cooperative marketing payments as expenses instead of reductions to revenue. ¶¶134,

 4 138, 159, 162 n.20, 166;

 5                      (h)       Contrary to their statements that its prior material weakness had been

 6 addressed with appropriate internal controls – and tested by management and determined to be

 7 functioning – the Company continued to prematurely and improperly recognized revenue for

 8 extended warranties or on-site services at the time of sale instead of deferring over the warranty or

 9 service period and failed to remediate this previously-disclosed material weakness. ¶¶137, 186,

10 234-237;

11                      (i)       The Company’s accounting for inventory violated GAAP and the Company

12 suffered from material weaknesses in internal controls related to its inventory, including failing to

13 properly account for certain inventory used for engineering purposes, certain products returned to

14 the Company for repair as inventory and applying improper cut-off procedures. ¶¶125, 128, 134,

15 138, 155, 159, 165-167;

16                      (j)       Super Micro officers and managers failed to raise issues with material

17 accounting consequences to the Audit Committee and Deloitte and, with respect to at least one

18 sales transaction, attempted to minimize material facts to, or obscure material facts from, the Audit
19 Committee and Deloitte. ¶¶132, 135, 162-163, 181, 185, 199, 222, 243;

20                      (k)       The Company’s accounting violations were so pervasive, and its material

21 weaknesses in internal controls so severe, that the accounting for thousands of transactions from

22 FY13 through FY17 required reassessment to determine the appropriate revenue recognition

23 treatment and the number and breadth of the necessary adjustments, coupled with their aggregate

24 magnitude, required Super Micro to restate financial results for that period. ¶¶114, 129-130, 153-

25 158, 195;

26                      (l)       The Company lacked sufficient personnel in management, accounting,

27 financial reporting, sales, operations, engineering and information technology with appropriate

28 levels of knowledge, experience and training. ¶¶113, 124, 132, 142, 181, 190, 192;
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 33 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 38 of 141




 1                      (m)       The Company suffered from material weakness in information technology

 2 controls including authorizing users with broad access as administrators to all parts of the

 3 accounting system without adequate monitoring or recording. ¶¶187-189;

 4                      (n)       The Company failed to maintain sufficient documentation to support the

 5 appropriate accounting treatment of certain transactions and establishing accountability for

 6 internal controls. ¶¶79, 82, 114, 119, 135, 161, 177; and

 7                      (o)       As a result of the foregoing, the Company was exposed to the risk of

 8 Restatement, inability to attest to the accuracy of its historical financial statements, inability to

 9 obtain auditor sign-off, an adverse audit opinion from its auditor, significant investigative and

10 remediation costs, inability to attract or retain employees, de-listing from the NASDAQ,

11 investigation by the SEC and other regulatory action or civil liability. ¶¶102, 139-140, 144-149.

12 Super Micro Announces 1Q17 Financial Results and Files Form 10-Q

13            55.       False and Misleading Statements: On October 27, 2016, after the close of trading,

14 Super Micro filed a Current Report on Form 8-K, signed by Liang, which included a press release

15 titled “Super Micro Computer, Inc. Announces 1st Quarter 2017 Financial Results,” and slides for

16 the Company’s earnings presentations:

17            •     Quarterly net sales of $529.0 million . . . .

18            •     GAAP net income of $13.5 million . . . .
19            •     GAAP gross margin was 15.1% . . . .

20                                                *       *         *

21            GAAP net income for the first quarter of fiscal year 2017 was $13.5 million or
              $0.26 per diluted share, a decrease of 1.2% from net income of $13.7 million, or
22            $0.27 per diluted share in the same period a year ago. Included in net income for
              the quarter is $4.5 million of stock-based compensation expense (pre-tax).
23            Excluding this item and the related tax effect, non-GAAP net income for the first
              quarter was $16.7 million, or $0.32 per diluted share, compared to non-GAAP net
24            income of $16.5 million, or $0.32 per diluted share, in the same quarter of the prior
              year.
25
                                                  *       *         *
26
              “We are pleased that SuperMicro was able to report revenues and profits at the
27            higher end of our expectations for the first quarter. . . .” said Charles Liang,
              President and Chief Executive Officer.
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 34 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 39 of 141




 1            56.       False and Misleading Statements: The Company’s press release also reported on

 2 its consolidated balance sheet as of September 30, 2016, among other financial accounts, accounts

 3 receivable (net) of $328.3 million, inventories of $500.0 million, accrued liabilities of $60.8

 4 million and retained earnings of $459.5 million.

 5            57.       False and Misleading Statements: The same day, Super Micro held an earnings

 6 conference call where the Company reiterated its false and misleading 1Q17 financial results.

 7 Defendants also further discussed the status of the implementation of the Company’s SAP

 8 accounting system:

 9            [Liang]: Last quarter we discussed the restructuring of our global operational
              infrastructure, including our new SAP implementation, global tax restructure and a
10            bonded warehouse. This quarter we saw much smoother operations, and reduced
              impact from the transition. We expect to 100% complete the transition in this
11            December quarter, and see sustained long-term improvement to our operational
              efficiency and profitability.
12
              58.       After the October 27, 2016 financial results and earnings conference call, the price
13
     of Super Micro’s common stock increased from its close of $22.10 per share on October 27, 2016,
14
     to a close at $24.40 per share on October 28, 2016, on increased trading volume.
15
              59.       False and Misleading Statements: On November 7, 2016, after the close of trading,
16
     Super Micro filed the Company’s 1Q17 Form 10-Q, signed by Liang and Hideshima, and made
17
     similar false and misleading statements concerning its financial results as contained in the October
18
     27, 2016 press release, including among other matters, that the Company had earned $0.26 EPS,
19
     had net income of $13,532,000 and made net sales of $528,968,000. As detailed above, the
20
     Company’s 1Q17 Form 10-Q also attached SOX certifications, signed by Liang and Hideshima,
21
     attesting that the financial statements were in compliance with GAAP and that the Company’s
22
     disclosure controls and its internal controls over financial reporting were designed such that the
23
     controls were effective. Further, the 1Q17 Form 10-Q falsely stated: “The unaudited condensed
24
     consolidated financial statements included herein reflect all adjustments, including normal
25
     recurring adjustments, which are, in the opinion of management, necessary for a fair
26
     presentation of the consolidated financial position, results of operations and cash flows for the
27
     periods presented.”
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                        - 35 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 40 of 141




 1            60.       False and Misleading Statements: Super Micro also disclosed in the 1Q17 Form 10-

 2 Q that no changes had occurred concerning its critical accounting policies, including its revenue

 3 recognition policy, since its previous disclosure in its FY16 Form 10-K:

 4            There have been no material changes in the matters for which we make critical
              accounting policies and estimates in the preparation of our Condensed
 5            Consolidated Financial Statements during the three months ended September 30,
              2016, as compared to those disclosed in our Annual Report on Form 10-K for the
 6            fiscal year ended June 30, 2016.

 7            61.       Reasons Why the Statements in ¶¶55-57, 59-60 Were False and Misleading:

 8 Defendants’ statements concerning: (i) the Company’s financial condition and performance,

 9 including reported revenue, net income, EPS, gross margin and balance sheet amounts; (ii) its

10 operations, accounting, internal controls, disclosure controls and SOX certifications; (iii) its

11 compliance with GAAP; (iv) the remediation of prior material weaknesses; (v) its commitment to

12 ethical conduct and standards; and (vi) its risks, outlook and prospects going forward were

13 materially false and misleading because Defendants knew, or were deliberately reckless in not

14 knowing, and failed to disclose the information set forth above in ¶54, as well as the following:

15                      (a)       The Company’s 1Q17 financial results, including revenue, EPS and gross

16 margin were misstated; the Company’s balance sheet overstated accounts receivable by 51.9%

17 understated inventories by 13.8%, understated accrued liabilities by 34.6%, and overstated retained

18 earnings by 5.8%.
19 Super Micro Announces 2Q17 Financial Results and Files Form 10-Q

20            62.       False and Misleading Statements: On January 26, 2017, after the close of trading,

21 Super Micro filed a Current Report on Form 8-K, signed by Liang, which included a press release

22 titled “Super Micro Computer, Inc. Announces 2nd Quarter 2017 Financial Results,” and slides

23 for Super Micro’s earnings presentation:

24            •     Quarterly net sales of $652.0 million . . . .

25            •     GAAP net income of $22.0 million . . . .

26            •     GAAP gross margin was 14.3% . . . .

27                                                *       *         *

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                     - 36 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 41 of 141




 1            GAAP net income for the second quarter of fiscal year 2017 was $22.0 million or
              $0.43 per diluted share, a decrease of 36.6% from net income of $34.7 million, or
 2            $0.67 per diluted share in the same period a year ago. Included in net income for
              the quarter is $4.7 million of stock-based compensation expense (pre-tax).
 3            Excluding this item and the related tax effect, non-GAAP net income for the
              second quarter was $25.0 million, or $0.48 per diluted share, compared to non-
 4            GAAP net income of $38.0 million, or $0.73 per diluted share, in the same quarter
              of the prior year.
 5
                                                 *       *       *
 6
              “We are pleased to report record second quarter revenues of $652.0 million that
 7            exceeded our guidance and outpaced a strong compare with last year. . . .” said
              Charles Liang, Chairman and Chief Executive Officer. “We expect to continue the
 8            growth of last quarter and be reflected in the year-over-year revenue growth in the
              March quarter based on an increasing number of sizable customer engagements
 9            demanding the performance and advantages of our leading product lines.”

10            63.       False and Misleading Statements: The Company’s press release also reported on

11 its consolidated balance sheet as of December 31, 2016, among other financial accounts, accounts

12 receivable (net) of $366.9 million, inventories of $599.3 million, accrued liabilities of $74.3

13 million and retained earnings of $481.5 million.

14            64.       False and Misleading Statements: The same day, Super Micro held an earnings

15 conference call where the Company reiterated its false and misleading 2Q17 financial results.

16 Defendants stated that the implementation of the Company’s SAP accounting system was

17 complete and that its implementation improved their earnings guidance and bottom line:

18            [Brian Alger]: Is there a specific growth driver here . . .?
19            [Liang]: I guess the major reason is because we just finished our global operations
              [there]. I mean, in last fourth quarter, we mentioned we spent a lot of effort to beef
20            up global operations, and that’s including SAP implementation and global
              warehouse, (inaudible) warehouse. So now, all of those have been ready, and
21            global, on-site service [see some also] pretty ready now. That’s how we are able
              to focus on (technical difficulty) and how to grow.
22
                                                 *       *       *
23
              [Nehal Chokshi]: . . . My second topic is visibility. Your guidance ranges, again, a
24            little bit more narrow than the prior quarter, and two quarters ago it was very wide.
              So, I take that as an implication of increasing visibility. Is that a correct
25            characterization, there? . . .

26            [Hideshima]: . . . if we go back historically, you know, we went through a lot of
              investments last year with regard to SAP and our [bonded warehouse] and our
27            reorganization. Those investments have been made, and have been into the system
              for now over a year, or a year-and-a-half. So, some of those things have helped
28            us improve our overall efficiency.
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                       - 37 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 42 of 141




 1            65.       False and Misleading Statements: On February 7, 2017, after the close of trading,

 2 Super Micro filed the Company’s 2Q17 Form 10-Q, signed by Liang and Hideshima, and made

 3 similar false and misleading statements concerning its financial results as contained in the January

 4 26, 2017 press release, including among other matters, that the Company had earned $0.43 EPS,

 5 had net income of $21,996,000 and made net sales of $651,954,000. The Company’s 2Q17 Form

 6 10-Q also attached SOX certifications, signed by Liang and Hideshima, attesting that the financial

 7 statements were in compliance with GAAP and that the Company’s disclosure controls and its

 8 internal controls over financial reporting were designed such that the controls were effective.

 9 Further, the 2Q17 Form 10-Q falsely stated: “The unaudited condensed consolidated financial

10 statements included herein reflect all adjustments, including normal recurring adjustments,

11 which are, in the opinion of management, necessary for a fair presentation of the consolidated

12 financial position, results of operations and cash flows for the periods presented.”

13            66.       False and Misleading Statements: Super Micro also disclosed in the 2Q17 Form 10-

14 Q that no changes had occurred concerning its critical accounting policies, including its revenue

15 recognition policy, since its previous disclosure in its FY16 Form 10-K:

16            There have been no material changes in the matters for which we make critical
              accounting policies and estimates in the preparation of our Condensed
17            Consolidated Financial Statements during the three and six months ended
              December 31, 2016, as compared to those disclosed in our Annual Report on Form
18            10-K for the fiscal year ended June 30, 2016.
19            67.       Reasons Why the Statements in ¶¶62-66 Were False and Misleading: Defendants’

20 statements concerning: (i) the Company’s financial condition and performance, including reported

21 revenue, net income, EPS, gross margin and balance sheet amounts; (ii) its operations, accounting,

22 internal controls, disclosure controls and SOX certifications; (iii) its compliance with GAAP; (iv)

23 the remediation of prior material weaknesses; (v) its commitment to ethical conduct and standards;

24 and (vi) its risks, outlook and prospects going forward were materially false and misleading

25 because Defendants knew, or were deliberately reckless in not knowing, and failed to disclose the

26 information set forth above in ¶54, as well as the following:

27                      (a)       The Company’s 2Q17 financial results, including revenue, EPS and gross

28 margin were misstated, the Company’s balance sheet overstated accounts receivable by 47.0%,
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                     - 38 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 43 of 141




 1 understated inventories by 10.2% understated accrued liabilities by 30.9% and overstated retained

 2 earnings by 5.3%;

 3                      (b)       The Company shipped goods on numerous occasions prior to the delivery

 4 dates agreed with, or specified by, its customers in order to improperly record and recognize the

 5 revenue prior to quarter-end. For example, at the end of 2Q17, a customer complained that Super

 6 Micro could not process a $250,000 order without its permission and yet the Company shipped

 7 and improperly booked the revenue in that quarter anyway. Defendant Hideshima was informed

 8 that the products were shipped without customer authorization and that Super Micro falsely told

 9 the customer that the goods were still at the warehouse.

10 Super Micro Announces 3Q17 Financial Results and Files Form 10-Q

11            68.       False and Misleading Statements: On April 27, 2017, after the close of trading,

12 Super Micro filed a Current Report on Form 8-K, signed by Liang, which included a press release

13 titled “Super Micro Computer, Inc. Announces 3rd Quarter 2017 Financial Results,” and slides for

14 the Company’s earnings presentation. The Company claimed to exceed its high-end revenue

15 guidance of $630 million, reporting $631.1 and reported EPS (non-GAAP) of $0.38, in line with

16 street consensus of $0.38:

17            •     Quarterly net sales of $631.1 million . . . .

18            •     GAAP net income of $16.7 million . . . .
19            •     GAAP gross margin was 14.0% . . . .

20                                                *       *         *

21            GAAP net income for the third quarter of fiscal year 2017 and for the same period
              a year ago were both $16.7 million or $0.32 per diluted share. Included in net
22            income for the quarter is $4.8 million of stock-based compensation expense (pre-
              tax). Excluding this item and the related tax effect, non-GAAP net income for the
23            third quarter was $20.3 million, or $0.38 per diluted share, compared to non-
              GAAP net income of $19.0 million, or $0.36 per diluted share, in the same quarter
24            of the prior year.

25            69.       False and Misleading Statements: The Company’s press release also reported on

26 its consolidated balance sheet as of March 31, 2017, among other financial accounts, accounts

27 receivable (net) of $391.3 million, inventories of $642.3 million, accrued liabilities of $70.9

28 million and retained earnings of $498.2 million.
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                   - 39 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 44 of 141




 1            70.       False and Misleading Statements: On May 10, 2017, after the close of trading,

 2 Super Micro filed the Company’s 3Q17 Form 10-Q, signed by Liang and Hideshima, and made

 3 similar false and misleading statements concerning its financial results as contained in the April

 4 27, 2017 press release, including among other matters, that the Company had earned $0.32 EPS,

 5 had net income of $16,666,000 and made net sales of $631,124,000. In addition, Defendant Liang

 6 referenced the Company’s purported “‘resurgent revenue growth’” and stated: “‘We are pleased

 7 to report third quarter revenues that exceeded our guidance in a quarter complicated by shortages

 8 in memory and SSD.’”

 9            71.       The Company’s 3Q17 Form 10-Q also attached SOX certifications, signed by

10 Liang and Hideshima, attesting that the financial statements were in compliance with GAAP and

11 that the Company’s disclosure controls and its internal controls over financial reporting were

12 designed such that the controls were effective. Further, the 3Q17 Form 10-Q falsely stated: “The

13 unaudited condensed consolidated financial statements included herein reflect all adjustments,

14 including normal recurring adjustments, which are, in the opinion of management, necessary

15 for a fair presentation of the consolidated financial position, results of operations and cash

16 flows for the periods presented.”

17            72.       False and Misleading Statements: Super Micro also disclosed in the 3Q17 Form 10-

18 Q that no changes had occurred concerning its critical accounting policies, including its revenue
19 recognition policy, since its previous disclosure in its FY16 Form 10-K:

20            There have been no material changes in the matters for which we make critical
              accounting policies and estimates in the preparation of our Condensed
21            Consolidated Financial Statements during the three and nine months ended
              March 31, 2017, as compared to those disclosed in our Annual Report on Form 10-
22            K for the fiscal year ended June 30, 2016.

23            73.       Reasons Why the Statements in ¶¶68-70, 72 Were False and Misleading:

24 Defendants’ statements concerning: (i) the Company’s financial condition and performance,

25 including reported revenue, net income, EPS, gross margin and balance sheet; (ii) its operations,

26 accounting, internal controls, disclosure controls and SOX certifications; (iii) its compliance with

27 GAAP; (iv) the remediation of prior material weaknesses; (v) its commitment to ethical conduct

28 and standards; and (vi) its risks, outlook and prospects going forward were materially false and
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                    - 40 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 45 of 141




 1 misleading because Defendants knew, or were deliberately reckless in not knowing, and failed to

 2 disclose the information set forth above in ¶54, as well as the following:

 3                      (a)       The Company’s financial results were materially misstated and the

 4 Company failed to meet or exceeded its guidance as claimed, including revenue, which was

 5 inflated by $16 million (from $615 to $631 million) and falsely claimed as a beat the top end of

 6 the Company’s revenue guidance range by $1 million. The Company also inflated EPS (non-

 7 GAAP) from $0.36 to $0.38 and falsely reported as meeting consensus guidance of $0.38 when in

 8 fact the Company had missed consensus. On the balance sheet, the Company falsely inflated its

 9 accounts receivable by 44.5%, understated its inventories by 10.6%, understated its accrued

10 liabilities by 30.8%, and overstated its retained earnings by 5.4%.

11 Super Micro Announces Preliminary 4Q17 Financial Results

12            74.       False and Misleading Statements: On July 20, 2017, after the close of trading, Super

13 Micro filed a Current Report on Form 8-K, signed by Liang, which incorporated a press release

14 titled “Super Micro Computer, Inc. Schedules Conference Call and Webcast for Fourth Quarter

15 and Fiscal 2017 Financial Results Company to Report Preliminary Financial Results”:

16            The Company now anticipates it will report revenue for its fourth quarter of fiscal
              2017 in the range of $712 million to $717 million. This compares to the
17            Company’s previous guidance range of $655 million to $715 million. Revenue
              exceeded expectations primarily due to stronger sales in Asia and at storage
18            customers with strong shipments that accelerated late in the quarter.
19            The Company also anticipates its non-GAAP earnings per diluted share will be
              in a range of $0.35 to $0.37. . . .
20
              “While Supermicro exceeded revenue expectations with record high revenues
21            due to growth in our Asia business as well as new storage customers, earnings
              were lower than forecast. . . . We will provide more detail on the fourth quarter at
22            the time of our earnings call,” said Charles Liang, Chairman and Chief Executive
              Officer.
23
              75.       False and Misleading Statements: On August 3, 2017, Super Micro filed a Current
24
     Report on Form 8-K, signed by Liang, which included a press release titled “Super Micro
25
     Computer, Inc. Announces 4th Quarter 2017 Financial Results”. Among other things, the press
26
     release state that the Company’s revenues of $718 million exceeded both its guidance of $655
27

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                        - 41 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 46 of 141




 1 million-$715 million, as well as consensus estimates of $709 million, and that EPS of $0.39 topped

 2 the Company’s pre-announcement and consensus of $0.36.

 3            •    Quarterly net sales of $717.9 million . . . .

 4            •    GAAP net income of $17.1 million . . . .

 5            •    GAAP gross margin was 13.5% . . . .

 6                                               *       *         *

 7            GAAP net income for the fourth quarter of fiscal year 2017 was $17.1 million or
              $0.33 per diluted share, an increase of 145.7% from net income of $7.0 million, or
 8            $0.13 per diluted share in the same period a year ago. Included in net income for
              the quarter is $5.1 million of stock-based compensation expense (pre-tax).
 9            Excluding this item and the related tax effect, non-GAAP net income for the fourth
              quarter was $20.7 million, or $0.39 per diluted share, compared to non-GAAP net
10            income of $10.4 million, or $0.20 per diluted share, in the same quarter of the prior
              year.
11
                                                 *       *         *
12
              Net sales for the fiscal year ended June 30, 2017 were $2,529.9 million, up 14.2%
13            from $2,215.6 million for the fiscal year ended June 30, 2016. GAAP net income
              for fiscal year 2017 decreased to $69.3 million, or $1.34 per diluted share, a
14            decrease of 3.7% from $72.0 million, or $1.39 per diluted share, for fiscal year
              2016. Included in net income for the fiscal year ended June 30, 2017 is $19.2
15            million of stock-based compensation expense (pre-tax). Excluding this item and the
              related tax effect, non-GAAP net income for the fiscal year 2017 was $82.8
16            million or $1.57 per diluted share, a decrease of 1.3% compared to $83.8 million
              or $1.59 per diluted share for fiscal year 2016.
17
              Business Outlook & Management Commentary
18
              The Company expects net sales of $625 million to $685 million for the first quarter
19            of fiscal year 2018 ending September 30, 2017. The Company expects non-GAAP
              earnings per diluted share of approximately $0.30 to $0.40 for the first quarter.
20
              “Supermicro has built a strong foundation for sustained high growth while
21            improving profitability. During the last couple of years we have made significant
              investments in global production capacity, engineering, quality, global services,
22            and systems and datacenter management software. It is these investments that will
              power the new Supermicro 3.0” said Charles Liang, Chairman and Chief Executive
23            Officer. “Supermicro 3.0 positions us as the only Tier 1 IT Infrastructure Provider
              capable of both first to market product innovation and global scale, quality, services
24            and support to engage our rapidly growing enterprise customer base deeply in their
              business requirements. The record high revenue and strong 27.6% second half
25            growth over last year is a direct result of these Supermicro 3.0 investments. With
              the major investments in place and the new Skylake product portfolio shipping,
26            future investment and expenses will begin to flatten driving improved profitability
              moving forward.”
27

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                       - 42 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 47 of 141




 1            76.       False and Misleading Statements: The Company’s press release also reported on

 2 its consolidated balance sheet as of June 30, 2017, among other financial accounts, accounts

 3 receivable (net) of $483.4 million, inventories of $636.0 million, accrued liabilities of $80.4

 4 million and retained earnings of $515.3 million.

 5            77.       False and Misleading Statements: On August 3, 2017, after the close of trading,

 6 Super Micro held an earnings conference call where Liang touted the Company’s revenues and

 7 strong momentum:

 8            [Liang]: Thank you, Howard. We finished the fiscal year 2017 with record
              revenue and strong momentum. Super Micro 3.0 provides the foundation and
 9            product to take advantage of this cycle of technology transition. We believe that
              fiscal 2018 will be one of the strongest years in Super Micro’s history.
10
              78.       Reasons Why the Statements in ¶¶74-77 Were False and Misleading: Defendants’
11
     statements concerning: (i) the Company’s financial condition and performance, including reported
12
     revenue, net income, EPS, gross margin and balance sheet; (ii) its operations, accounting, internal
13
     controls, disclosure controls and SOX certifications; (iii) its compliance with GAAP; (iv) the
14
     remediation of prior material weaknesses; (v) its commitment to ethical conduct and standards;
15
     and (vi) its risks, outlook and prospects going forward were materially false and misleading
16
     because Defendants knew, or were deliberately reckless in not knowing, and failed to disclose the
17
     information set forth above in ¶54, as well as the following:
18
                        (a)       The Company’s financial results were materially misstated and the
19
     Company failed to meet or exceeded its guidance as claimed, including revenue, which was
20
     inflated by $40 million or 6% (from $678 to $718 million) and falsely claimed as a beat of the
21
     Company’s high-end revenue guidance as well as consensus when in fact it missed both; GAAP
22
     EPS was inflated by 32% (from $0.25 to $0.33); non GAAP EPS was inflated 26% (from $0.31 to
23
     $0.39) and falsely reported as beating its pre-announcement and consensus guidance of $0.36 when
24
     in fact the Company had missed both;
25
                        (b)       Super Micro falsely reported annual FY17 non-GAAP EPS of $1.57,
26
     beating consensus of $1.56 by a penny. In fact, Super Micro earned FY17 non-GAAP EPS of
27
     $1.52, which would have missed FY17 consensus by $0.04. On the balance sheet, the Company
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                    - 43 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 48 of 141




 1 falsely inflated its accounts receivable by 49.2%, understated inventories by 13.7%, understated

 2 accrued liabilities 28.8%, overstated retained earnings by 6.0%; and

 3                      (c)       The Company shipped goods on numerous occasions prior to the delivery

 4 dates agreed with, or specified by, its customers in order to improperly record and recognize the

 5 revenue prior to quarter-end. For example, on the last day of 4Q17, Super Micro shipped and

 6 improperly recognized revenues on $278,000 of goods despite being directed by the customer not

 7 to ship until early in the next quarter. In another instance, Super Micro was informed that its

 8 customer wanted goods delivered a month later but nevertheless shipped the product before

 9 quarter-end and improperly recognized the revenue; upon learning of the shipment, the customer

10 requested its cancelation but was told by a Super Micro employee that he was instructed by

11 “‘management to push all the orders out before our quarter end.’”

12 Super Micro Requests 15-Day Extension to File Form 10-K

13            79.       False and Misleading Statements: On August 29, 2017, after the close of trading,

14 less than a month after announcing its 4Q17 results, Super Micro filed a Notification of Late Filing

15 on Form 12b-25, signed by Hideshima, revealing that the Company could not meet the August 29,

16 2017 deadline to file its FY17 Form 10-K, but falsely reassured analysts and investors that it “will

17 be filed on or before the fifteenth calendar day following the prescribed due date” (i.e., September

18 13, 2017):
19            The subject annual report . . . on Form 10-K . . . will be filed on or before the
              fifteenth calendar day following the prescribed due date . . . .
20
                                                  *      *      *
21
              Super Micro Computer, Inc. (the “Company”) is not in a position to file its Form
22            10-K for fiscal year ended June 30, 2017 (the “Form 10-K”), in a timely manner
              because the Registrant cannot complete the Form 10-K in a timely manner without
23            unreasonable effort or expense. Additional time is needed for the Company to
              compile and analyze certain information and documentation and complete
24            preparation of its financial statements in order to permit the Company’s
              independent registered public accounting firm to complete its audit of the financial
25            statements to be incorporated in the Form 10-K and complete its audit of the
              Company’s internal controls over financial reporting as of June 30, 2017.
26
              80.       On this disclosure concerning the Company’s inability to meet the deadline to file
27
     its FY17 Form 10-K, the price of Super Micro’s common stock declined from its close of $27.20
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 44 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 49 of 141




 1 per share on August 29, 2017, to a close at $25.85 per share on August 30, 2017, on increased

 2 trading volume, but remained inflated by, among other matters, the false assurance that the delay

 3 in filing would be temporary.

 4            81.       On August 31, 2017, Maxim Group issued a report noting that the Company’s

 5 repeated inability to timely file mandatory SEC disclosures was damaging “management’s

 6 credibility” in the eyes of investors but – in light of the information made available at the time – it

 7 expected the delay to be “innocuous”:

 8            We expect better execution with respect to filing reports in a timely & accurate
              manner. . . . We note a similar situation took place in 2015, when SMCI required
 9            a 15-day extension to file its FY15 10-K in connection to a certain employee’s
              unadvised activity relating to sales and marketing, but ultimately did not impact
10            financial results. Then in the following quarter (September 2015 quarter, F1Q16),
              management discovered some extended warranty revenue that should have been
11            accounted for as deferred revenue, which delayed the 10-Q and led to a minor
              restatement of revenue (see our Nov-2015 note). While we expect the current
12            delayed filing to prove innocuous as well, we note that the recurring one-time
              nature of delayed filings are eroding management’s credibility, based on our
13            conversations with investors. We believe management will make changes to
              ensure that delayed filings do not recur, albeit the delays have been for unique
14            reasons.

15 Super Micro Fails to Meet Extended Deadline to File Form 10-K and Announces Audit
   Committee Review
16
           82.     False and Misleading Statements: On September 14, 2017, Super Micro issued a
17
   press release titled “Super Micro Computer, Inc. Announces Receipt of Non-Compliance Letter
18
   From Nasdaq.” The following day, September 15, 2017, after the close of trading, the Company
19
   filed a Current Report on Form 8-K disclosing the Company would not be able to meet the 15-day
20
   extension for filing the Form 10-K and that an Audit Committee review was underway, but
21
   nonetheless reassured analysts and investors that “[t]he Company intends to file its 10-K promptly
22
   upon completion of the audit committee’s review and the completion of the audit”:
23
           On September 14, 2017, Super Micro Computer, Inc. (the “Company”) received a
24         notification letter (the “Letter”) from the Listing Qualifications Department of the
           NASDAQ Stock Market LLC (“NASDAQ”) indicating that the Company is not in
25         compliance with NASDAQ Listing Rule 5250(c)(1), as a result of the Company’s
           delay in filing its Annual Report on Form 10-K for fiscal year 2017 (the “Form 10-
26         K”). The Form 10-K was due on August 29, 2017. The Company filed a Form
           12b-25 on August 29, 2017, the effect of which was to extend the due date for the
27         Form 10-K to September 13, 2017. The Company was unable to file the Form 10-
           K by September 13, 2017, for the reasons reported in the Form 12b-25 and further
28         described below. The Letter has no immediate effect on the listing or trading of the
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 45 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 50 of 141




 1            Company’s common stock on the NASDAQ Global Select Market. The Letter
              stated that, under NASDAQ rules, the Company has 60 calendar days to regain
 2            compliance or to submit a plan to do so, and that if a plan is submitted and accepted,
              NASDAQ could grant the Company an exception of up to 180 calendar days from
 3            the filing’s due date to regain compliance. If NASDAQ does not accept the
              Company’s plan, then the Company will have the opportunity to appeal that
 4            decision to a NASDAQ hearings panel.

 5            As previously disclosed by the Company, additional time is needed for the
              Company to compile and analyze certain information and documentation and
 6            finalize its financial statements, as well as complete a related audit committee
              review, in order to permit the Company’s independent registered public accounting
 7            firm to complete its audit of the financial statements to be incorporated in the Form
              10-K and complete its audit of the Company’s internal controls over financial
 8            reporting as of June 30, 2017. The Company is unable at this time to provide a date
              as to when the review and the audits will be completed. The Company intends to
 9            file its 10-K promptly upon completion of the audit committee’s review and the
              completion of the audit.
10
              83.       On these disclosures, the price of Super Micro’s common stock declined from its
11
     close of $25.25 per share on September 14, 2017, to a close at $23.35 per share on September 15,
12
     2017, on extremely high trading volume, followed by a further decline on September 18, 2017, the
13
     next trading day, to a close of $21.20 per share, again on extremely high trading volume. Still,
14
     Super Micro’s stock price remained inflated as Defendants continued to conceal the nature, scope
15
     and magnitude of the issues related to their financial results and internal controls.
16
     Super Micro Reveals Premature Revenue Recognition; Fails to File 1Q18 Form 10-Q
17
              84.       On October 26, 2017, after the close of trading, Super Micro filed a Current Report
18
     on Form 8-K, signed by Liang, incorporating a press release titled “Super Micro® Announces First
19
     Quarter Fiscal 2018 Preliminary Financial Information,” including revenue, income and earnings
20
     figures for 1Q18. For the first time, the press release disclosed details of improper revenue
21
     recognition specifically related to a sales transaction originally recorded as revenue during 2Q17
22
     (i.e., the period ending December 31, 2016), later reversed and recognized in 3Q17 (i.e., the period
23
     ending March 31, 2017). 15 Due to this inappropriate transaction, the Company’s Audit Committee
24

25

26   15
       Super Micro’s FY17 Form 10-K, filed on May 17, 2019, attached a Loan and Security
   Agreement, dated April 19, 2018, between Super Micro and Bank of America, which in turn
27 included Schedule  9.1.16 (Litigation) detailing that the “transaction in question” represented
   approximately $8.8 million in revenue.
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                       - 46 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 51 of 141




 1 initiated an independent investigation to assess whether similar transactions existed and were

 2 properly accounted for:

 3            In connection with the in-process audit of the Company’s financial results for the
              year ended June 30, 2017, a sales transaction was subject to additional inquiry and
 4            review. The transaction in question was originally recorded as revenue during
              the quarter ended December 31, 2016. However, prior to review by the
 5            Company’s independent auditors and prior to the Company’s public announcement
              of its results for the quarter, the recognition of revenue was reversed and the
 6            revenue was subsequently recognized in the quarter ended March 31, 2017.
              When the audit committee was made aware of this transaction, the Audit
 7            Committee of the Company’s Board of Directors initiated an independent
              investigation to determine whether there were any similar transactions and if so,
 8            whether such transactions were properly accounted for. Due to the volume of
              data to be reviewed to complete the investigation, the Company was unable to file
 9            its Form 10-K on a timely basis.

10            The Company is unable at this time to provide a date as to when the investigation
              and the 2017 audits will be completed or predict the possible outcome of the
11            investigation.

12            85.       False and Misleading Statements: In the October 26, 2017 press release, Super

13 Micro also claimed that it would take the necessary steps “as soon as practicable” to achieve

14 compliance with NASDAQ listing requirements:

15            Super Micro announced on September 14, 2017 that it received a notification letter
              from Nasdaq stating that the Company is not in compliance with Nasdaq listing rule
16            5250(c)(1), which requires timely filing of reports with the U.S. Securities and
              Exchange Commission. . . .
17
              The Nasdaq notice has no immediate effect on the listing or trading of the
18            Company’s common stock on the Nasdaq Global Select Market. Under the Nasdaq
              rules, the Company has 60 days from the date of the notice either to file the Form
19            10-K or to submit a plan to Nasdaq to regain compliance with Nasdaq’s listing
              rules. The Company intends to submit a plan within the required time period and if
20            the plan accepted, the Company could be granted up to 180 days from the Form 10-
              K’s due date to regain compliance. If NASDAQ does not accept the Company’s
21            plan, then the Company will have the opportunity to appeal that decision to a
              NASDAQ hearings panel.
22
              Super Micro intends to take all necessary steps to achieve compliance with the
23            NASDAQ continued listing requirements as soon as practicable.

24            86.       On October 26, 2017, Super Micro held an earnings conference call where Liang

25 spoke alongside Hayes. Notably absent was CFO Hideshima who had participated in all prior

26 earnings conference calls during the Class Period. When asked about the CFO’s status, Hayes

27 stated he was “working very hard on the issues”:

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                    - 47 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 52 of 141




 1            [Alexander Kurtz]: Last question for me. Can you give us any update on your
              CFO, Howard, and his status with the company at this point?
 2
              [Hayes]: Howard is working very hard on the issues related to the filing of the 10-
 3            K at this moment.

 4 Three months later, Hideshima would “resign” from the Company effective immediately.

 5            87.       False and Misleading Statements:       During the October 26, 2017 earnings

 6 conference call, Super Micro reiterated that the Company needed additional time to compile and

 7 analyze materials and finalize its financial statements, as was reported in prior press releases.

 8 Super Micro refused to answer several questions concerning the Company’s delinquent reports

 9 and ongoing Audit Committee investigation and misleadingly downplayed the delay:

10            [Brian Matthew Alger]: Just for a clarification point, reading through the release
              today and kind of going back to the delay that we’re incurring here on the 10-K.
11            To be clear, what’s being evaluated by the audit committee isn’t whether or not the
              revenues were real, but rather not the documentation around which period the
12            revenues were recognized, is that the case?

13            [Hayes]: Brian, as indicated, we’re not going to answer any questions related to
              the filing of the 10-K.
14
                                                 *      *      *
15
              [Nehal Sushil Chokshi]: Okay. And the reason why there’s more uncertainty
16            around what channel was as a % of revenue is that that’s where the uncertainty
              resides with the one revenue recognition. Should be getting done. Is that a correct
17            interpretation?

18            [Hayes]: Again, Nehal, we’re not going to discuss anything related to the 10-K
              filing.
19
                                                 *      *      *
20
              [Brian Matthew Alger] Okay. And then other than the efforts going on surrounding
21            the review here with the 10-K, has there been any structural changes that would
              affect the operating expenses of the company outside of normal business
22            operations?

23            [Hayes]: No. Everything is pretty much the same . . . everything is on track.

24            88.       On these additional disclosures, the price of Super Micro’s common stock declined

25 from its close of $21.70 per share on October 26, 2017, to a close at $20.48 per share on October

26 27, 2017, on extremely high trading volume. On October 30, 2017, the next trading date, Super

27 Micro’s stock fell to a close of $19.85 per share, but remained inflated as Defendants continued to

28 downplay and conceal the details of their fraud.
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                     - 48 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 53 of 141




 1            89.       On October 27, 2017, Susquehanna Financial Group issued a report titled “Super

 2 Micro: Audit Review To Remain Overhang On Shares; Gross Margins Remain Constrained,”

 3 noting the overhang on the Company’s stock price due to questions concerning its revenue

 4 recognition processes and delinquent reports:

 5            The audit investigation of SMCI’s revenue recognition practices (and associated
              delay in 10-K filing) is expected to remain an overhang on shares, while the
 6            fundamental backdrop remains mired by a lack of Gross Margin expansion.
              Maintain Neutral rating.
 7
              The delay in 10-K filing associated with a review of revenue recognition practices
 8            is likely to remain an overhang on shares until this is resolved and the company has
              adequately addressed its internal controls. . . .
 9
              Audit committee investigation to remain an overhang, unclear when this will be
10            resolved. SMCI indicated that the reason its 10-K had been delayed was due to
              an investigation into revenue recognition practices around revenue that was
11            originally recognized in the Dec Q’16 and then reversed and recognized in Mar
              Q’17. This has resulted in a more thorough review of sales recognition practices.
12            SMCI did not provide any insight into when this matter would be resolved.

13            90.       On November 13, 2017, after the close of trading, Super Micro filed a Notification

14 of Late Filing on Form 12b-25, signed by Hideshima, disclosing that it could not timely file its

15 1Q18 Form 10-Q:

16            As previously announced, the Company has been unable to file its Annual Report
              on Form 10-K for the fiscal year ended June 30, 2017 (the “Form 10-K”) pending
17            the completion of an independent investigation by the Audit Committee of the
              Company’s Board of Directors and any additional work required thereafter in order
18            for the Company to finalize its financial statements and have the Company’s
              independent registered public accounting firm complete its audit of the financial
19            statements to be incorporated in the Form 10-K and complete its audit of the
              Company’s internal controls over financial reporting as of June 30, 2017. The Form
20            10-Q cannot be completed and filed until the Form 10-K is completed and filed.
              The Company does not expect the filing to be made within the time period required
21            for a timely filing pursuant to Rule 12b-25(b) under the Securities Exchange Act of
              1934.
22
              91.       On November 20, 2017, after the close of trading, Super Micro filed a Current
23
     Report on Form 8-K, signed by Liang, incorporating a press release titled “Super Micro Computer
24
     Inc. Announces Receipt of Non-Compliance Letter from Nasdaq”:
25
              On November 16, 2017, Super Micro Computer, Inc. (the “Company”) received a
26            notification letter (the “Letter”) from the Listing Qualifications Department of the
              NASDAQ Stock Market LLC (“NASDAQ”) indicating that the Company is not
27            in compliance with NASDAQ Listing Rule 5250(c)(1), as a result of the
              Company’s delay in filing its Quarterly Report on Form 10-Q for the period ended
28            September 30, 2017 and its continued delay in filing its Annual Report on Form
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 49 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 54 of 141




 1            10-K for the period ending June 30, 2017 (the “Form 10-K”). The Company
              previously submitted a plan of compliance to Nasdaq on November 10, 2017 (the
 2            “Plan) with respect to its delay in filing the Form 10-K (the “Initial Delinquent
              Filing”). Upon review of the Company’s Plan and in connection with this
 3            additional delinquency, the Letter requires that the Company submit an update
              to the Plan by November 30, 2017 (the “Revised Plan”). The Letter has no
 4            immediate effect on the listing or trading of the Company’s common stock on the
              NASDAQ Global Select Market. If the Revised Plan is submitted and accepted, the
 5            Company could be granted up to 180 days from the due date of the Initial
              Delinquent Filing, or March 12, 2018, to regain compliance. If NASDAQ does not
 6            accept the Company’s plan, then the Company will have the opportunity to appeal
              that decision to a NASDAQ hearings panel.
 7
              92.       False and Misleading Statements: On December 6, 2017, Wells Fargo issued a
 8
     report titled “SMCI: Takeaways from Wells Fargo Tech Summit 2017,” noting that the Company
 9
     faced an “[o]ngoing unknown risk / overhang related to continued Audit Committee revenue
10
     recognition investigation.” The Wells Fargo Tech Summit 2017 was held at the St. Regis Deer
11
     Valley in Park City, Utah, between December 4-6, 2017. Hayes was scheduled to present for
12
     Super Micro on December 6, 2017. Following Hayes’s presentation, Wells Fargo reported that:
13
     “Mr. Hayes believes that Supermicro is in the final stages of audit review before filing its 10-K
14
     (and subsequent updated 10-Q).”
15
              93.       Reasons Why the Statements in ¶¶79, 82, 85, 87, 92 Were False and Misleading:
16
     In addition to the reasons detailed in ¶54, Defendants’ statements concerning: (i) the completion
17
     of the Company’s internal investigations; (ii) the timing of and its ability to comply with SEC
18
     filing requirements; (iii) the risks the Company faced; and (iv) its ability to comply with NASDAQ
19
     listing requirements were materially false and misleading because Defendants knew, or were
20
     deliberately reckless in not knowing, and failed to disclose the following:
21
                        (a)       As a result of an improper focus on quarterly revenue over compliance,
22
     including but not limited to, deliberate accounting manipulations, material weaknesses in internal
23
     controls, ineffective disclosure controls, insufficient personnel and concealment of material
24
     information from the Audit Committee and Deloitte, the accounting for thousands of transactions
25
     from FY13 through FY17 required reassessment for determining appropriate revenue recognition
26
     treatment and the number and breadth of the necessary adjustments, coupled with their aggregate
27
     magnitude, required Super Micro to restate financial results for that period;
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                    - 50 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 55 of 141




 1                      (b)       As of December 6, 2017, Super Micro was not in the “final stages” of its

 2 audit review for its FY17 Form 10-K or its 1Q18 Form 10-Q given the volume of transactions the

 3 Company, the Audit Committee, its accounting consultants or Deloitte were required to review for

 4 the period from FY13- FY18;

 5                      (c)       The Company lacked a defined process for reviewing transactions and

 6 lacked visibility into the work required to complete its investigation and SEC filings;

 7                      (d)       As a result of its material weakness in internal control over financial

 8 reporting and its insufficient personnel, the Company failed to maintain sufficient documentation

 9 to support the appropriate accounting treatment of certain transactions and, as a result, was forced

10 to locate documentation from archived sources or from third parties;

11                      (e)       The SEC had expanded its investigation that began in 2015 and for which

12 the Company received a formal order of investigation on October 25, 2016, to include broader

13 revenue recognition issues; and

14                      (f)       Given the foregoing, as well as the reasons detailed in ¶54, the Company’s

15 statements concerning the Company’s internal investigation, the status of its SEC filings and its

16 ability to comply with NASDAQ listing requirements were false and misleading.

17 Super Micro Announces Departure of Senior Executives and Cannot State if Its Historical
   Financial Statements Are Accurate; Audit Committee Investigation Results in Further
18 Inquiry and Delay
19            94.       On January 30, 2018, after the close of trading, Super Micro filed a Current Report

20 on Form 8-K, signed by Liang, incorporating two press releases, one titled “Super Micro®

21 Announces Second Quarter Fiscal 2018 Preliminary Financial Information; Management

22 Changes,” and another titled “Super Micro® Announces the Appointment of Kevin Bauer as Chief

23 Financial Officer,” disclosing that three senior management level employees, including

24 Defendants Hideshima and Liaw, had departed effective immediately and that the Company had

25 appointed a new CFO:

26            The Company announced the appointment of Kevin Bauer, as the Company’s
              Senior Vice President and Chief Financial Officer (“CFO”), effective January 30,
27            2018. Mr. Bauer, 58, has served as the Company’s Senior Vice President,
              Corporate Development and Strategy since January 2017.
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                        - 51 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 56 of 141




 1                                              *      *       *

 2            The Company also announced that Wally Liaw, Sr. Vice President of
              International Sales, Phidias Chou, Sr. Vice President, Worldwide Sales and
 3            Howard Hideshima, Senior Vice President and Chief Financial Officer, have
              resigned, effective January 30, 2018. Mr. Liaw has also resigned as a member
 4            of the Board of Directors of the Company (the “Board”), effective January 30,
              2018.
 5
     In addition to providing preliminary financial results for 2Q18, the January 30, 2018 press release
 6
     also revealed for the first time that the Audit Committee had finished its investigation but that
 7
     further investigation was necessary and the Company could not represent that its historical
 8
     financial statements were accurate. The Company reiterated that it had no completion date for its
 9
     investigation or delinquent reports:
10
              The Audit Committee has completed the previously disclosed investigation.
11            Additional time is required to analyze the impact, if any, of the results of the
              investigation on the Company’s historical financial statements, as well as to
12            conduct additional reviews before the Company will be able to finalize its Annual
              Report on Form 10-K for the fiscal year ended June 30, 2017 (the “Form 10-K”).
13            The Company is unable at this time to provide a date as to when the Form 10-K
              will be filed or to determine whether the Company’s historical financial
14            statements will be adjusted or, if so, the amount of any such adjustment(s) and
              what periods any such adjustments may impact. The Company intends to file its
15            Quarterly Reports on Form 10-Q for the quarters ended September 30 and
              December 31, 2017 promptly after filing the Form 10-K.
16
              95.       On January 30, 2018, the Company held an earnings conference call which was
17
     attended by Liang, Hayes and Bauer, in which the Company discussed its 2Q18 earnings – which
18
     were not filed with the SEC – and to introduce new members of management. Defendants Liang
19
     and Hayes refused to discuss the departures of Defendants Hideshima or Liaw, because of their
20
     connection to the Audit Committee investigation:
21
              [Analyst:] The management resignations that you outlined in the press release, how
22            do we – especially related to the sales leadership, how do we think about those
              relative to the audit that was just completed? Are those related, are those separate?
23            And then, how do we think about your ability to forecast revenue kind of going
              forward?
24
              [Hayes:] [A]s you know, we said that we wouldn’t comment on the Audit
25            Committee investigation and the delayed financing K. And definitely, we’re not at
              liberty to discuss anything related to the Audit Committee, so I’m going to have to
26            decline your question on that.

27

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 52 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 57 of 141




 1            96.       On January 30, 2018, Wells Fargo issued a report titled “SMCI: Significant

 2 Revenue Upside; Still Await Finalized Financial Filings,” detailing expectations that the

 3 Company’s shares would be weak due to, among other matters:

 4            (1) uncertainty related to the resignation of high-level sales executives, including
              co-founder, Wally Liaw, who owns 4.4% of shares outstanding. The company
 5            elected to not comment on the reasoning of these resignations / relation to the
              Audit Committee investigation. (2) While the Audit Committee has completed its
 6            investigation, Supermicro reported additional time is required to analyze the
              impact, if any, to historical results (Nasdaq filing deadline on March 13th).
 7
     With respect to the management changes and the Audit Committee investigation, the January 30,
 8
     2018 Wells Fargo report disclosed:
 9
              Management Changes: (1) Supermicro reported that Wally Liaw, co-founder and
10            SVP of International Sales, has resigned from the company and its board of
              directors. We would note that Mr. Liaw owns 4.4% of shares outstanding. (2)
11            Phidias Chou, SVP of worldwide sales, has resigned from Supermicro; Don Clegg,
              VP of Worldwide Business Develop & Marketing will succeed Mr. Chou on an
12            interim basis. (3) The company also announced that it has appointed Kevin Bauer
              as its new CFO. Mr. Bauer joined Supermicro in January 2017 as SVP, Corporate
13            Development and Strategy. He holds previous CFO experience at Pericom
              Semiconductor and Exar Corporation. In connection with this prior CFO, Howard
14            Hideshima, has resigned from the company.

15            Supermicro announced the Audit Committee completed its investigation; however,
              additional time is required to analyze the impact (if any) of its findings to historical
16            financial statements and to conduct additional reviews prior to filing its F2017 10-
              K and F1Q18 / F2Q18 10-Q filings. The company is unable to provide an update
17            on when these will be filed; however, we would note that Supermicro’s Nasdaq
              extension expires on March 13th.
18
              97.       On January 31, 2018, CFRA Research issued a report detailing concerns about
19
     Super Micro’s failure to meet filing deadlines, management changes and the departure of
20
     Hideshima, which it viewed “as disturbing”:
21
              We note SMCI has delayed filing of its 10-K given a pending independent audit
22            review that began from the identification of a sales transaction that was realized
              during an incorrect quarter.
23
              We await a resolution to the independent audit review amid a time of favorable
24            business trends but view recent management changes, including the departure of
              the CFO, as disturbing.
25
              98.       On these further disclosures and developments, the price of Super Micro’s common
26
     stock declined from its close of $24.65 per share on January 30, 2018, to a close at $22.83 per
27
     share on January 31, 2018, on increased trading volume. The Company’s stock price continued
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                         - 53 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 58 of 141




 1 falling over the next several trading days, closing at $19.30 per share on February 5, 2018,

 2 representing a decline of over 21.7% from the January 30, 2018 closing price.

 3                           POST-CLASS PERIOD EVENTS AND DISCLOSURES
 4            99.       On February 9, 2018, after the close of trading, Super Micro filed a Notification of

 5 Late Filing on Form 12b-25, signed by Bauer, disclosing it could not file its 2Q18 Form 10-Q and

 6 repeated the Company’s prior disclosures that it could not determine when the investigation would

 7 be completed, its impact on the Company’s historical financial statements or when it would

 8 become current with its SEC filings:

 9            Super Micro Computer, Inc. (the “Company”) is not in a position to file its
              Quarterly Report on Form 10-Q for the period ended December 31, 2017 (the
10            “Form 10-Q”), in a timely manner because the Registrant cannot complete the Form
              10-Q in a timely manner without unreasonable effort or expense. As previously
11            announced, the Company has been unable to file its Annual Report on Form 10-K
              for the fiscal year ended June 30, 2017 (the “Form 10-K”) and Quarterly Report on
12            Form 10-Q for the quarter ended September 30, 2017 (“Q1 10-Q”). The Audit
              Committee of the Company’s Board of Directors has completed the previously
13            disclosed investigation. Additional time is required to analyze the impact, if any, of
              the results of the investigation on the Company’s historical financial statements, as
14            well as to conduct additional reviews before the Company will be able to finalize
              the Form 10-K. The Company is unable at this time to provide a date as to when
15            the Form 10-K will be filed or to determine whether the Company’s historical
              financial statements will be adjusted or, if so, the amount of any such
16            adjustment(s) and what periods any such adjustments may impact. The Form 10-
              Q cannot be completed and filed until the Form 10-K and Q1 10-Q are completed
17            and filed. The Company does not expect the filing to be made within the time
              period required for a timely filing pursuant to Rule 12b-25(b) under the Securities
18            Exchange Act of 1934. The Company intends to file its Quarterly Reports on Form
              10-Q for the quarters ended September 30 and December 31, 2017 promptly after
19            filing the Form 10-K.

20            100.      On February 20, 2018, after the close of trading, Super Micro filed a Current Report

21 on Form 8-K, signed by Liang, incorporating a press release titled “Super Micro Computer Inc.

22 Announces Receipt of Non-Compliance Letter from Nasdaq,” disclosing that the Company was

23 not in compliance with NASDAQ listing rules due to failure to file its 2Q18 Form 10-Q and that

24 it had until February 28, 2018, to submit a revised plan to regain compliance. The Company also

25 repeated that the Audit Committee had completed its investigation but that it needed additional

26 time to analyze any impact on the Company’s historical financial statements and conduct

27 additional reviews prior to filing its FY17 Form 10-K:

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                        - 54 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 59 of 141




 1            On February 20, 2018, Super Micro Computer, Inc. (the “Company”) announced
              that it received a notification letter (the “Letter”) from the Listing Qualifications
 2            Department of the Nasdaq Stock Market LLC (“Nasdaq”) indicating that the
              Company is not in compliance with Nasdaq Listing Rule 5250(c)(1), as a result of
 3            the Company’s delay in filing its Quarterly Report on Form 10-Q for the period
              ended December 31, 2017 (the “Q2 10-Q”) and its continued delay in filing its
 4            Annual Report on Form 10-K for the period ending June 30, 2017 (the “Form 10-
              K”) and its Quarterly Report on Form 10-Q for the period ended September 30,
 5            2017 (“Q1 10-Q”). As described in the letter, the Company has until February 28,
              2018 to submit to Nasdaq an update to its original plan to regain compliance with
 6            the Nasdaq Listing Rules (the “Revised Plan”). As previously disclosed, Nasdaq
              has granted the Company an extension until March 13, 2018 to file the Form 10-K,
 7            the Q1 10-Q and the Q2 10-Q.

 8            The Letter has no immediate effect on the listing or trading of the Company’s
              common stock on the Nasdaq Global Select Market. If the Revised Plan is
 9            submitted and accepted, the Company could be granted up to 180 days from the
              due date of the Initial Delinquent Filing, or March 13, 2018, to regain compliance.
10            If Nasdaq does not accept the Company’s plan, then the Company will have the
              opportunity to appeal that decision to a Nasdaq hearings panel.
11
              101.      On these disclosures, the price of Super Micro’s common stock declined from its
12
     close of $18.85 per share on February 20, 2018, to a close at $18.15 per share on February 21,
13
     2018, on increased trading volume.
14
     Super Micro Subject to Delisting by NASDAQ
15
              102.      On March 16, 2018, after the close of trading, Super Micro filed a Current Report
16
     on Form 8-K, signed by Bauer, incorporating a press release titled “Super Micro® Receives
17
     Nasdaq Staff Determination Letter; Has Requested Hearing Before Hearings Panel,” disclosing
18
     that its stock was subject to delisting by NASDAQ:
19
              On March 14, 2018, Super Micro Computer, Inc. (the “Company”) received a letter
20            from the staff of the Listing Qualifications Department (the “Staff”) of The Nasdaq
              Stock Market LLC (“Nasdaq”) notifying the Company that since the Company had
21            not filed its Annual Report on Form 10-K for the fiscal year ended June 30, 2017
              and its Quarterly Reports on Form 10-Q for the quarterly periods ended September
22            30, 2017 and December 31, 2017 (collectively, the “Delinquent Filings”) by March
              13, 2018, the deadline by which the Company was to file its Delinquent Filings in
23            order to regain compliance with Nasdaq Listing Rule 5250(c)(1), the Company’s
              common stock is subject to delisting from Nasdaq. The letter further noted that,
24            unless the Company requested an appeal of the Staff’s determination, trading of the
              Company’s common stock on Nasdaq would be suspended at the opening of
25            business on March 23, 2018, and a Form 25-NSE would be filed with the SEC
              removing the Company’s securities from listing and registration on Nasdaq.
26
              On March 16, 2018, the Company submitted a letter to Nasdaq requesting a hearing
27            before a Hearings Panel at which it intends to present its plan to regain and
              thereafter maintain compliance with all applicable listing requirements. In
28            connection with its request for a hearing, the Company has also requested a stay of
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 55 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 60 of 141




 1            the suspension of trading and delisting of its common stock, pending the hearing
              and decision of the Hearings Panel. The Hearings Panel will notify the Company
 2            of its decision to allow the Company to continue to trade on Nasdaq pending the
              hearing and a decision by the Hearings Panel by April 5, 2018. There can be no
 3            assurance that the Hearings Panel will grant the Company’s request for continued
              listing or stay the delisting of its common stock.
 4
              103.      On March 16, 2018, Wells Fargo issued a report titled “SMCI: Supermicro
 5
     Requests Hearing With Nasdaq To Avoid Delisting (Negative)” describing Super Micro’s March
 6
     16, 2018 announcements regarding its non-compliance with NASDAQ listing requirements as
 7
     “clearly negative”:
 8
              News: Supermicro has announced that today (3/16) it submitted a letter to Nasdaq
 9            requesting a hearing before a Hearings Panel to present a plan in which it intends
              to regain compliance related to the inability to file its F2017 10-K and F1Q18 /
10            F2Q18 10-Qs. The request is for a hearing by March 21, 2018. This follows the
              company missing its 3/13 deadline to reach compliance. Supermicro has also
11            requested a stay in the suspension of trading / delisting of its stock from Nasdaq.

12            Supermicro noted that the hearing request automatically stays the delisting process
              for a period of 15 calendar days from the date of the deadline to request a hearing
13            (or until April 5th). The Hearings Panel has the authority to grant Supermicro
              additional time of up to 360 days from the original due date of the company’s first
14            late filing to regain compliance (late August timeframe) before further action to
              delist the company’s common stock will occur. The Hearings Panel will notify
15            the Company by April 5, 2018 of its decision to allow Supermicro to continue
              to trade on Nasdaq pending the hearing and a decision by the Hearings Panel.
16
              Quick Thoughts: This news is clearly negative as the company has persistently
17            struggled to regain compliance with Nasdaq – in this release Supermicro did not
              provide an update on the progress of completing its internal audit investigation.
18            At the time of the company’s December quarter results, Supermicro reported that
              it was continuing to analyze the findings of its investigation to determine the
19            amount (if any) of a potential financial restatement.

20 (Emphasis in original and added).

21            104.      On these disclosures, the price of Super Micro’s common stock declined from its

22 close of $19.70 per share on March 16, 2018, to a close at $18.70 per share on March 19, 2018, on

23 increased trading volume.

24 Super Micro Fails to File 3Q18 Form 10-Q

25            105.      On May 3, 2018, after the close of trading, Super Micro filed a Current Report on

26 Form 8-K, signed by Liang, incorporating a press release titled “Super Micro® Announces Third

27 Quarter Fiscal 2018 Preliminary Financial Information.” In addition to preliminary 3Q18 results,

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                     - 56 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 61 of 141




 1 the press release also disclosed that the additional testing overseen by the Audit Committee was

 2 “nearing completion”:

 3            The Company has completed the previously disclosed investigation conducted by
              the Audit Committee. In furtherance of the preparation of the financial
 4            statements, the Audit Committee is overseeing additional testing that the
              Company believes is nearing completion. To date, the Company’s cash flows have
 5            not been impacted by the findings of the investigation or the additional testing.
              Additional time is required to analyze any impact of the results of the investigation
 6            and additional testing on the Company’s historical financial statements, as well as
              to complete additional reviews before the Company will be able to finalize its
 7            Annual Report on Form 10-K for the fiscal year ended June 30, 2017 (the “2017
              10-K”).
 8
              The Company presented an updated compliance plan to The Nasdaq Stock Market
 9            Hearings Panel on April 26, 2018 and the Company requested an additional
              exception period for continued listing of its common stock on The Nasdaq Global
10            Select Market through August 24, 2018 in order for it to complete and file its 2017
              10-K and subsequent delinquent SEC quarterly filings. The Company is unable at
11            this time to provide a date as to when the 2017 10-K will be filed or to predict
              whether the Company’s historical financial statements will be adjusted or, if so, the
12            amount of any such adjustment. The Company intends to file its Quarterly Reports
              on Form 10-Q for the quarters ended September 30, December 31, 2017, and March
13            31, 2018 promptly after filing the 2017 10-K.

14            106.      On May 3, 2018, Super Micro held an earnings conference call where Liang and

15 Bauer spoke alongside Hayes. During the earnings conference call, Hayes reiterated that the Audit

16 Committee had completed its investigation and additional testing was nearing completion; that the

17 Company had until August 24, 2018 to complete and file its delinquent reports, and continued to

18 downplay the significance of the internal control issues:
19            [Hayes]: Good afternoon, and thank you, for attending Supermicro’s business
              update conference call for the third quarter fiscal 2018, which ended March 31,
20            2018. As announced in our press release earlier today, the company has completed
              the previously disclosed investigation conducted by the audit committee. In
21            furtherance of the preparation of the financial statements, the audit committee is
              overseeing additional testing that the company believes is nearing completion.
22
              To date, the company’s cash flows have not been impacted by the findings of the
23            investigation or the additional testing. Additional time is required to analyze any
              impact of the results of the investigation and additional testing on the company’s
24            historical financial statements as well as to complete additional reviews before the
              company will be able to finalize its annual report on Form 10-K for the fiscal year
25            ended June 30, 2017. Otherwise known as the 2017 10-K.

26            The company presented an updated compliance plan to the NASDAQ stock market
              hearings panel on April 26, 2018. And the company requested an additional
27            exception period for continued listing of its common stock on the NASDAQ Global
              Select Market, through August 24, 2018, in order for it to complete and file its 2017
28            10-K and subsequent delinquent SEC quarterly filings.
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 57 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 62 of 141




 1            The company is unable at this time to provide a date as to when the 2017 10-K will
              be filed or to predict whether the company’s historical financial statements will be
 2            adjusted or, if so, the amount of any such adjustments. The company intends to file
              its quarterly reports on Form 10-Q for the quarters ended September 30 and
 3            December 31, 2017, and March 31, 2018, promptly after filing the 2017’s 10-K.

 4            107.      Additionally, during the May 3, 2018 earnings conference call, Bauer stated that

 5 the Company would not answer questions regarding the delinquent reports but that it was nearing

 6 completion of its investigation and filings:

 7            [Bauer]: The SEC filings process. As we stated in our press release and as Perry
              articulated during the introduction, we continue to expend great effort to complete
 8            our financial statements and work with our independent auditor to complete the
              fiscal year 2017 audit process and ultimately file our delinquent reports with the
 9            SEC. As previously indicated, we’ll now have a Q&A session, where sell-side
              analysts will be permitted to ask questions. I’d like to remind you that your
10            questions should be directed to the business update that we just provided and
              we’ll not answer any further questions relating to the audit committee
11            investigation or the delayed filing of our 10-K. Operator, at this time, we’re ready
              for questions.
12
                                                *       *      *
13
              As it relates to the additional testing, I’ll remind you that we’re not going to be
14            answering questions about that. But it’s just the continuation of the process to get
              our arms around all of the issues that occurred during that timeframe. So as we
15            said, we believe that we think we’re nearing completion there and we’re working
              in parallel with other teams to be able to our get our filings done as expeditiously
16            as possible and we’ll leave it at that.

17            108.      The price of Super Micro’s common stock increased from its close of $18.05 per

18 share on May 3, 2018, to a close at $21.25 per share on May 4, 2018, on increased trading volume.
19 Super Micro’s stock price continued to increase to nearly $24.00 per share over the ensuing two

20 trading days.

21            109.      On May 10, 2018, after the close of trading, Super Micro filed a Notification of

22 Late Filing on Form 12b-25, signed by Bauer, disclosing that it could not timely complete its 3Q18

23 Form 10-Q:

24            Super Micro Computer, Inc. (the “Company”) is unable to file its Quarterly Report
              on Form 10-Q for the period ended March 31, 2018 (the “Form 10-Q”) in a timely
25            manner without unreasonable effort or expense. As previously announced, the
              Company has been unable to file its Annual Report on Form 10-K for the fiscal
26            year ended June 30, 2017 (the “Form 10-K”), Quarterly Report on Form 10-Q for
              the quarter ended September 30, 2017 (“Q1 10-Q”) and Quarterly Report on Form
27            10-Q for the quarter ended December 31, 2017 (“Q2 10-Q”). . . .

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                     - 58 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 63 of 141




 1            The Company presented an updated compliance plan to The Nasdaq Stock Market
              Hearings Panel (the “Panel”) on April 26, 2018 and the Company requested an
 2            additional exception period for continued listing of its common stock on The
              Nasdaq Global Select Market (“Nasdaq”) through August 24, 2018 in order for it
 3            to complete and file its 2017 10-K and subsequent delinquent SEC quarterly filings.
              The Panel has since granted the Company’s request to continue its listing on Nasdaq
 4            through August 24, 2018, subject to the condition that the Company becomes
              current with its SEC filings by that date and informs the Panel the Company is
 5            current with such filings.

 6            110.      On May 21, 2018, after the close of trading, Super Micro filed a Current Report on

 7 Form 8-K, signed by Bauer, disclosing that it had received a letter from NASDAQ detailing

 8 additional delinquencies with listing rules but that it remained “on track” to meet the August 24,

 9 2018 deadline:

10            On May 15, 2018, Super Micro Computer, Inc. (the “Company”) received a letter
              (the “Letter”) from the Listing Qualifications Department of The Nasdaq Stock
11            Market (“Nasdaq”) notifying the Company of its determination of an additional
              delinquency related to the Company’s noncompliance with Nasdaq Listing Rule
12            5250(c)(1) (the “Rule”) because the Company has not yet filed its Quarterly Report
              on Form 10-Q for the quarter ended March 31, 2018 (the “Q3 10-Q”). . . . The
13            Letter states that the Nasdaq Hearings Panel (the “Panel”) will consider this matter
              in their decision regarding the Company’s continued listing on The Nasdaq Global
14            Market, and that the Company should present its views with respect to this
              additional deficiency to the Panel in writing no later than May 22, 2018.
15
              On May 18, 2018, the Company submitted a response to the Nasdaq Hearings Panel
16            (the “Panel”) stating that, consistent with the Company’s presentation at the recent
              hearing before the Panel and as of the date of the reply, the Company believes it
17            remains on track to file the Delinquent Reports with the SEC and thereby
              evidence compliance with the Rule on or before the Panel deadline of August 24,
18            2018.

19            As the Company previously announced, the Panel has granted the Company’s
              request to continue its listing on Nasdaq through August 24, 2018, subject to the
20            condition that the Company becomes current with its SEC filings by that date and
              informs the Panel the Company is current with such filings. The Company is
21            diligently working to become current with its SEC filings and intends to continue
              to take all steps necessary to regain compliance with the Rule.
22
              111.      On July 13, 2018, after the close of trading, Super Micro filed a Current Report on
23
     Form 8-K, signed by Liang, disclosing that the Company had failed to hold a required annual
24
     meeting of shareholders:
25
              On July 9, 2018, Super Micro Computer, Inc. (the “Company”) received a letter
26            (the “Letter”) from the Listing Qualifications Department of The Nasdaq Stock
              Market LLC (“Nasdaq”) notifying the Company of its determination of an
27            additional deficiency related to the Company’s noncompliance with the annual
              meeting requirement set forth in Nasdaq Listing Rule 5260(a) (the “Rule”) because
28            the Company did not hold an annual meeting of shareholders within twelve months
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                       - 59 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 64 of 141




 1            of the end of the Company’s prior fiscal year end. The Letter states that the Nasdaq
              Hearings Panel (the “Panel”) will consider this matter in their decision regarding
 2            the Company’s continued listing on The Nasdaq Global Select Market, and that the
              Company should present its views with respect to the additional deficiency to the
 3            Panel in writing no later than July 16, 2018.

 4            . . . The Company is diligently working to become current with its SEC filings and
              intends to continue to take all steps necessary to regain compliance with the Nasdaq
 5            Listing Rules, including the Rule.

 6 Super Micro Fails to Meet Filing Deadline; NASDAQ Suspends Trading

 7            112.      On August 21, 2018, after the close of trading, Super Micro filed a Current Report

 8 on Form 8-K, signed by Liang, disclosing that its SEC filings dating back to the Company’s FY17

 9 Form 10-K would remain delinquent, and as such, the Company would face delisting proceedings:

10            On August 20, 2018, Super Micro Computer, Inc. (the “Company”) submitted a
              supplemental letter to the Hearings Panel (the “Panel”) of The Nasdaq Stock
11            Market LLC (“Nasdaq”) notifying the Panel that the Company will be unable to
              meet the Panel’s August 24, 2018 deadline to regain compliance with Nasdaq
12            Listing Rule 5250(c)(1) because the Company will not be able to complete and file
              its Annual Report on Form 10-K for its fiscal year ended June 30, 2017 (the “2017
13            Form 10-K”) and its Quarterly Reports on Form 10-Q for its fiscal quarters ended
              September 30, 2017, December 31, 2017 and March 31, 2018 (collectively with the
14            2017 Form 10-K, the “Delinquent Reports”) with the Securities and Exchange
              Commission (“SEC”) by such date.
15
              As previously disclosed, by decision dated May 9, 2018, the Panel granted the
16            Company’s request to continue its listing on Nasdaq’s Global Select Market
              through August 24, 2018, subject to the condition that the Company become current
17            with its SEC filings by that date and informs the Panel the Company is current with
              such filings. While the Company has made significant progress toward
18            completing the necessary accounting review processes, it has determined that the
              Delinquent Reports will not be filed with the SEC by August 24, 2018.
19
              As a result of the updated timing, the Company expects that its common stock
20            will soon be suspended from trading on Nasdaq’s Global Select Market and the
              Panel will begin delisting proceedings.
21
              113.      The August 20, 2018 Form 8-K incorporated a press release disclosing the
22
     Company would not file its delinquent reports with the SEC given the magnitude of transactions
23
     that needed to be reviewed for revenue recognition purposes and reiterated that it expected to be
24
     delisted from the NASDAQ:
25
              The Company is currently in the process of preparing its financial statements in
26            light of the results of the Audit Committee investigation and other ongoing testing.
              A significant number of transactions remain to be reviewed. To date, none of the
27            hundreds of reviewed transactions has involved revenue that could not ultimately
              be recognized, however, we have not concluded that a restatement to previously
28            filed financial results is necessary. The Company’s cumulative cash flows have not
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 60 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 65 of 141




 1            been impacted by the findings of the investigation or other testing, although the
              expenses associated with the investigation and testing have been significant.
 2
              The delay primarily relates to the magnitude of work that the Company still must
 3            perform in order to review the Company’s accounting judgments, estimates and
              records for transactions that occurred during fiscal years 2015 through 2017, as
 4            well as the Company’s assessment and conclusions on the effectiveness of its
              internal control over financial reporting during such periods, so that it can
 5            complete the financial statements for the 2017 Form 10-K. Although the
              Company has made substantial progress in these matters and committed
 6            extraordinary resources and personnel toward the effort, the amount of work is
              substantial and the additional testing required has taken longer than anticipated.
 7            The Company is committed to filing its Delinquent Reports as soon as practicable.

 8            Charles Liang, Chairman and Chief Executive Officer commented, “Despite our
              substantial progress in these matters, we are very disappointed that we did not meet
 9            the filing deadline. We are strongly committed to completing our SEC filings as
              soon as possible. In addition, we continue to strengthen our internal accounting,
10            audit and compliance functions. . . .”

11            As a result of the updated timing, the Company expects that its common stock
              will soon be suspended from trading on Nasdaq’s Global Select Market and the
12            Panel will begin delisting proceedings. If the Panel decides to delist the
              Company’s common stock, the Company will evaluate all of its options, including
13            filing an appeal to the Nasdaq Listing and Hearing Review Council.

14            Following a possible suspension of trading in the Company’s common stock on
              Nasdaq, the Company expects that its shares will be quoted over-the-counter on the
15            OTC Markets. The Company intends to continue to work diligently toward
              completing its Delinquent Reports, regaining compliance with its SEC reporting
16            obligations, and regaining its listing on Nasdaq or another national stock exchange
              as soon as practicable.
17
              114.      Later that day, Super Micro held an earnings conference call where Liang and
18
     Bauer disclosed that the Company still had a substantial amount of transactions to review for
19
     revenue recognition purposes and reiterated that its stock would be suspended from trading on the
20
     NASDAQ:
21
              [Bauer]: We have worked diligently and deployed significant resources towards
22            completing the 2017 and 2018 financial statements, but are not able to file by the
              deadline of August 24, 2018. . . . We have made tremendous progress on this
23            matter, having completed the analysis of specific revenue transactions identified
              through our audit committee’s investigation.
24
              To-date, our cash flows have not been impacted by our findings and no transaction
25            reviewed by the company as part of this process has involved revenue that could
              not ultimately be recognized nor have we concluded that a restatement of financial
26            results is necessary. The question you must be asking is; why is this matter taking
              so long. The answer is that in order to be thorough, we are reviewing transactions
27            near the end of each quarter for similar issues found in the earlier testing, but
              particularly as it relates to the matching of purchase order and shipping terms to
28            the timing of revenue.
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                     - 61 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 66 of 141




 1            As we are a high-volume business, this entails locating documentation that is onsite,
              archived, or [ph] at third-parties. I’m reviewing thousands of revenue
 2            transactions in detail using a structured approach. There are a number of issues.
              However, let me share an example of an issue that has arisen in our reviews.
 3
              We have from time to time offered free shipping to customers even though terms
 4            of our agreements with those customers provided that the customer would arrange
              for its own shipping company to pick the products up at our factory shipping dock.
 5            This practice had the unintended accounting consequence of converting the
              transaction from an Ex Works transaction to an FOB transaction. If end-of-
 6            quarter shipments are adjusted in this way, it can cause the appropriate date for
              recognizing the revenue for those shipments to slip from one quarter into the
 7            next. This is one example of what we are looking for as we review thousands of
              transactions.
 8
              The company believes the revenue recognized for review transactions is valid
 9            revenue. The main issue is the quarter in which revenue must be recognized. We
              have not yet determined whether the magnitude of any timing adjustment will be
10            material to any of our previously filed financial statements.

11            We continue to work diligently to complete the review, assess the impact, and
              complete our financial statements and assessment of internal controls over financial
12            reporting. We have engaged KPMG to assist us with our review and we are also
              working closely with our independent auditor, Deloitte, to complete the job. We
13            appreciate the efforts of both KPMG and Deloitte.

14            We are not able today to project the date by which we will complete this review
              and file all our delinquent SEC reports, but we believe that date is not too far in
15            the future.

16            115.      On August 21, 2018, during the 4Q18 earnings conference call, analysts recognized

17 that the Company’s stock price was declining in reaction to Super Micro’s delayed SEC filings

18 and noted that the Company had disclosed significant work remained to be done in connection
19 with the delinquent reports:

20            [Nehal Sushil Chokshi]: But, Kevin, as you know, the stock is reacting to delayed
              filing and really great color on some of the examples that’s going on. You made a
21            statement at the end that you believe that the ability to [ph] solve these problems is
              not too far away, but in the second press release of the day it does say that there is
22            still significant work to do. So can you help bridge the delta between the verbal
              comment and what’s in the file – in what’s the 8-K?
23
              116.      In response, Bauer admitted that the Company still had a substantial amount of
24
     work remaining, possessed “pretty good visibility” on completing the process, had analyzed the
25
     largest transactions first and was just now moving toward assessing smaller transactions:
26
              [Bauer]: Yeah. So I think it is true that we still have a substantial amount of work
27            to do. I think what we said in terms of being able to see it in the future is that now
              that we are later in the process we actually have pretty good visibility on what it
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                       - 62 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 67 of 141




 1            takes to remain to be able to complete the process. So that’s how I would string
              them together that it’s one of better visibility, but there’s still a fair amount to do.
 2
              [Nehal Sushil Chokshi]: Okay. So the process that was defined on what needs to
 3            be done to review a transaction was established relatively late relative to when the
              investigation started about a year ago. Is that fair to say?
 4
              [Bauer]: Well, certainly, as the results of the investigation came in, we were able
 5            to see a little bit more in terms of the processes that we [ph] would needing . . . to
              do. So certainly it was evolving.
 6
              [Nehal Sushil Chokshi]: Okay. And just to be clear, you said significant
 7            transactions left for review, but you’ve already reviewed hundreds of transactions.
              So are you only a fraction of the way through? Are you like 10% to 20% the way
 8            through or are you more like 80%, 90% the way through of what needs to be
              reviewed?
 9
              [Bauer]: Yeah. We really can’t go into that level of detail. What I can share with
10            you is that we’ve taken the approach of largest transactions and are now going
              towards smaller transactions.
11
              117.      On August 21, 2018, Wells Fargo issued a report titled “SMCI: Suspension of
12
     Coverage,” disclosing that Wells Fargo was suspending research coverage in light of Super
13
     Micro’s failure to meet SEC filing deadlines and the risk of NASDAQ delisting: “[O]ur current
14
     policy is that we will suspend research coverage when the Analyst is unable to maintain our
15
     existing coverage status due to various legal, regulatory and/or company policy circumstances.”
16
              118.      On these disclosures, the price of Super Micro’s common stock declined from its
17
     close of $18.35 per share on August 21, 2018, to a close at $15.65 per share on August 22, 2018 –
18
     a decline of over 14.7% – on increased trading volume.
19
              119.      On August 22, 2018, Susquehanna Financial Group issued a report titled “Super
20
     Micro: Suspending Coverage,” disclosing that they were suspending coverage of their ratings and
21
     estimates due to Super Micro’s failure to meet SEC filing deadlines and NASDAQ listing
22
     standards:
23
              Why is it taking the company so long to complete the reviews: SMIC [sic] disclosed
24            last night that its cash flows have not been impacted by the on-going investigation,
              and there is no need for restatement of financial results. However, SMCI is still
25            reviewing transactions near the end of each quarter for similar issues found in
              the earlier reviews, but particularly as it relates to the matching of purchase order
26            and shipping terms to the timing of revenue. In our view, lack of proper internal
              controls has lengthened this review process. Yes, there is no restatement, but lack
27            of proper internal controls has also made it difficult for the company to provide
              necessary documentation for the past transactions which is consenquently [sic]
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                         - 63 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 68 of 141




 1            making it difficult for the company to determine the timing of revenue
              recognition.
 2
              120.      On August 22, 2018, CFRA issued a report detailing concerns about Super Micro’s
 3
     failure to meet SEC filing deadlines and anticipated NASDAQ delisting:
 4
              We are growing wary after SMCI states it has been unable to complete the
 5            analysis of specific revenue transactions found through its audit committee’s
              investigation. We expect SMCI to be delisted from the Nasdaq Exchange given
 6            its inability to properly file SEC required documents.

 7                                               *      *      *

 8            We remain concerned about the timetable as well as necessary costs it will take
              for SMCI to complete its review, as the company still noted a substantial amount
 9            of transactions that need to be reviewed.

10                                               *      *      *

11            Our 12-month target price of $20 is based on a P/E of 7.7X our FY 19 operating
              EPS estimate, below comparable peers to reflect limited visibility surrounding
12            accounting issues.

13            121.      CFRA’s report also contained a research note dated August 22, 2018, 8:33 a.m. ET,

14 which reiterated that the limited visibility surrounding Super Micro’s failure to meet SEC filing

15 deadlines coupled with NASDAQ delisting and the substantial number of transactions that needed

16 to be reviewed, impacted the value of the Company’s shares:

17            08:33 am ET . . . CFRA KEEPS HOLD OPINION ON SHARES OF SUPER
              MICRO COMPUTER, INC. (SMCI 18.35***): We cut our 12-month target to $20
18            from $24, on steep peer-discount P/E of 7.7X our FY 19 (Jun.) EPS estimate
              given limited visibility surrounding accounting issues. . . . While SMCI is
19            benefiting from secular trends within its end-markets, we are growing more
              cautious after SMCI states it has been unable to complete the analysis of specific
20            revenue transactions identified through its audit committee’s investigation. While
              SMCI cited its findings thus far will not impact its cash flows, we expect the
21            company to be delisted from the Nasdaq Exchange given its inability to properly
              file SEC required documents. We remain concerned about the timetable as well as
22            necessary costs it will take for SMCI to complete its review, as it still noted a
              substantial amount of transactions that need to be reviewed. /Angelo Zino, CFA
23
              122.      On August 23, 2018, Super Micro issued a press release titled “Super Micro®
24
     Announces Suspension of Trading of Common Stock on Nasdaq and its Intention to Appeal,”
25
     disclosing the Company anticipated its stock suspension from trading on the NASDAQ:
26
              Super Micro Computer, Inc. (NASDAQ:SMCI) (the “Company”), a global leader
27            in high performance, high-efficiency server, storage technology and green
              computing, today announced that, as expected, the Company received a
28            notification letter from The Nasdaq Stock Market Hearings Panel (the “Panel”) on
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                     - 64 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 69 of 141




 1            August 22, 2018, indicating that trading in the Company’s common stock on
              Nasdaq’s Global Select Market will be suspended effective at the open of business
 2            on August 23, 2018.

 3                                               *       *      *
 4            While the Company’s common stock is suspended from trading on Nasdaq, the
              Company expects that its shares will be quoted on the OTC Markets under the
 5            trading symbol SMCI. For quotes or additional information on the OTC Markets,
              you may visit http://www.otcmarkets.com.
 6
              123.      On August 23, 2018, after the close of trading, Super Micro filed a Current Report
 7
     on Form 8-K, signed by Liang, disclosing the NASDAQ Hearing Panel had delisted the
 8
     Company’s common stock and suspend trading on the NASDAQ as of August 23, 2018. The
 9
     Company indicated that it intended to appeal:
10
              On August 22, 2018, Super Micro Computer, Inc. (the “Company”) received a letter
11            from the Hearings Panel (the “Panel”) of The Nasdaq Stock Market LLC
              (“Nasdaq”) notifying the Company that the Panel has determined to delist the
12            Company’s common stock and that trading on Nasdaq’s Global Select Market
              will be suspended effective at the open of business on August 23, 2018.
13
                                                 *       *      *
14
              The Company intends to appeal the Panel’s decision to the Nasdaq Listing and
15            Hearing Review Council. During the appeal period, trading in the Company’s
              common stock on Nasdaq will remain suspended and Nasdaq will not delist the
16            Company’s common stock pending such appeal. . . .

17            While the Company’s common stock is suspended from trading on Nasdaq, the
              Company expects that its shares will be quoted on the OTC Markets under the
18            trading symbol SMCI.

19            124.      On August 29, 2018, after the close of trading, Super Micro filed a Notification of

20 Late Filing on Form 12b-25, signed by Bauer:

21            Super Micro Computer, Inc. (the “Company”) is unable to file its Annual Report
              on Form 10-K for fiscal year ended June 30, 2018 (the “2018 Form 10-K”) in a
22            timely manner without unreasonable effort or expense. As previously announced,
              the Company has been unable to file its Annual Report on Form 10-K for the fiscal
23            year ended June 30, 2017 (the “2017 Form 10-K”), Quarterly Report on Form 10-
              Q for the quarter ended September 30, 2017 (“Q1 10-Q”), Quarterly Report on
24            Form 10-Q for the quarter ended December 31, 2017 (“Q2 10-Q”) and Quarterly
              Report on Form 10-Q for the quarter ended March 31, 2018 (“Q3 10-Q”) (the 2017
25            Form 10-K, Q1 10-Q, Q2 10-Q, Q3 10-Q and the 2018 Form 10-K being
              collectively referred to herein as the “Delinquent Reports”). The Audit Committee
26            of the Company’s Board of Directors has completed the previously disclosed
              investigation. The Company is currently in the process of preparing its financial
27            statements in light of the results of the Audit Committee investigation and other
              ongoing testing. A significant number of transactions remain to be reviewed.
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                       - 65 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 70 of 141




 1            The delay primarily relates to the magnitude of work that the Company still must
              perform in order to review the Company’s accounting judgments, estimates and
 2            records for transactions that occurred during fiscal years 2015 through 2017, as
              well as the Company’s assessment and conclusions on the effectiveness of its
 3            internal control over financial reporting during such periods, so that it can
              complete the financial statements for the 2017 Form 10-K and subsequently
 4            complete the other delinquent reports. Although the Company has made
              substantial progress in these matters and committed extraordinary resources and
 5            personnel toward the effort, the amount of work is substantial and the additional
              testing required has taken longer than anticipated.
 6
   Super Micro Announces Need to Restate FY15-FY17 and Material Weaknesses, Continues
 7 to Minimize Misconduct

 8            125.      On November 15, 2018, Super Micro filed a Current Report on Form 8-K (the

 9 Restatement Announcement) that disclosed the need to restate its financials for each of the

10 quarterly and annual periods during FY15, FY16 and the first three quarters of FY17 (as well as

11 4Q17 preliminary results, but not the need to “adjust” FY13 and FY14 results,) estimated ranges

12 for the restatement, and announced material weaknesses in internal controls and ineffective

13 disclosure controls, as well as remediation efforts taken to date:

14            Item 4.02(a) Non-Reliance on Previously Issued Financial Statements or a
              Related Audit Report or Completed Interim Review
15
              On November 14, 2018, the Board of Directors of the Company, based on the
16            recommendation of the Audit Committee and in consultation with management,
              determined that (i) the Company’s consolidated financial statements and the
17            related reports of its independent registered public accounting firm contained in
              its Annual Report on Form 10-K for the fiscal years ended June 30, 2016 and
18            2015, (ii) the Company’s previously issued condensed consolidated financial
              statements contained in its Quarterly Reports on Form 10-Q for the interim
19            quarterly periods for the previously mentioned fiscal years ended June 30, 2016
              and 2015 and (iii) the Company’s previously issued condensed consolidated
20            financial statements contained in its Quarterly Reports on Form 10-Q for the
              quarterly periods ended March 31, 2017, December 31, 2016 and September 30,
21            2016 should no longer be relied upon because of errors. The errors primarily
              related to the timing of recognition of revenue and classification of certain
22            inventory used for engineering purposes and certain products returned to the
              Company for repair as inventory. Revenue recognition timing issues included
23            quarter-end cut-off determinations and allocation of revenue determinations for
              customer contracts with service elements.
24
                                              *      *       *
25
              The Company intends to restate its financial statements for prior periods as
26            required. The Company’s preliminary estimates for the changes in revenue, net
              income and GAAP earnings per share for the fiscal years ended June 30, 2015 and
27            2016 (as contained in the Company’s Annual Reports on Form 10-K filed with the
              Securities and Exchange Commission (the “SEC”) on September 10, 2015 and
28            August 26, 2016, respectively) and the fiscal year ended June 30, 2017 (as
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                  - 66 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 71 of 141




 1                announced on a preliminary basis in an exhibit to the Company’s Current Report
                  on Form 8-K furnished on August 3, 2017) resulting from the expected restatement
 2                is as set forth below (in millions, except per share amounts).

 3                                                                      *            *           *

 4                In addition, the Company is evaluating the impact of the identified errors on its
                  internal control over financial reporting and disclosure controls and procedures.
 5                The Company will report material weaknesses in internal control over financial
                  reporting related to this matter and will report that its disclosure controls and
 6                procedures were ineffective.

 7                126.        In the Restatement Announcement, Super Micro reported the preliminary estimated

 8 restatement impact on its revenues, net income and diluted EPS for the fiscal years ended June 30,

 9 2015, June 30, 2016 and June 30, 2017. Using the mid-point estimate from the “Expected

10 Adjustment Range,” Super Micro over a three year cumulative period overstated revenues by $60

11 million, net income by $8.5 million and EPS by $0.16, however the Company would later concede

12 that two additional years of historical statements were also inaccurate.

13                                                        Year Ended as Reported                                                  Year Ended as Announced

                                   June 30, 2015                                      June 30, 2016                                       June 30, 2017
14
                                  Expected                                          Expected                                              Expected
                      As         Adjustment         Expected as        As          Adjustment          Expected as         As            Adjustment         Expected as
                    Reported       Range           Adjusted Range    Reported        Range            Adjusted Range    Announced          Range           Adjusted Range
15
     Revenue         $1,991     $(40) - $(20)      $1,951 - $1,971    $2,216        $3 - $23          $2,219 - $2,239    $2,530         $(53) - $(33)      $2,477 - $2,497

16   Net Income      $102         $(8) - $(5)        $94 - $97         $72          $2 - $5             $74 - $77          $69            $(7) - $(4)        $62 - $65

     Diluted         $2.03     $(0.15) - $(0.09)    $1.88 - $1.94     $1.39     $0.04 - $0.10          $1.43 - $1.49      $1.34        $(0.14) - $(0.08)    $1.20 - $1.26
17   Earnings
     per Share

18
                  127.        The Restatement Announcement also announced the Company’s intention to
19
     restate the non-GAAP EPS amounts that it previously disclosed for prior periods in its quarterly
20
     earnings releases. Using the mid-point estimate, Super Micro over a three year cumulative period
21
     overstated non-GAAP EPS by $0.13, however the Company would later concede that two
22
     additional years of historical statements were also inaccurate. The Company’s estimates of the
23
     changes to the non-GAAP EPS amounts are set forth below:
24
                                                          Year Ended as Reported                                                    Year Ended as Announced
25                                 June 30, 2015                                      June 30, 2016                                       June 30, 2017


26                    As
                                  Expected
                                 Adjustment         Expected as        As
                                                                                    Expected
                                                                                   Adjustment    Expected as Adjusted      As             Expected          Expected as
                    Reported       Range           Adjusted Range    Reported        Range              Range           Announced     Adjustment Range     Adjusted Range

27   GAAP            $2.03     $(0.15) - $(0.09)    $1.88 - $1.94     $1.39     $0.04 - $0.10          $1.43 - $1.49      $1.34        $(0.14) - $(0.08)    $1.20 - $1.26


28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                                                                                    - 67 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 72 of 141




 1   Less: Stock-
     based
                    0.12       0.01   0.01        0.13   0.13    0.20     0.01   0.01    0.21   0.21     0.23      0.01   0.01       0.24   0.24

     Compensation
     net of Tax
 2   Effect

     Non-GAAP       $2.15    $(0.14) - $(0.08)   $2.01 - $2.07   $1.59   $0.05 - $0.11   $1.64 - $1.70   $1.57   $(0.13) - $(0.07)   $1.44 - $1.50
 3

 4              128.        The Company also issued a press release the same day titled “Supermicro®

 5 Announces First Quarter Fiscal 2019 Preliminary Financial Information and Decision to Restate

 6 Prior Period Financial Statements,” which discussed the need for restatement and continued

 7 testing:

 8              Also today, the Company filed a Current Report on Form 8-K with the Securities
                and Exchange Commission noting that on November 14, 2018, the Board of
 9              Directors of the Company, based on the recommendation of the Audit Committee
                and in consultation with management, determined to restate prior period financial
10              statements and advised that those financial statements should not be relied upon.
                The restatement primarily relates to the timing of recognition of revenue and
11              classification of certain inventory. The Company believes total cash flows from
                operating, investing, and financing have not been affected with the exception of
12              certain balance sheet classification errors that have been determined to have an
                immaterial effect on cash and cash flows from operations. Investors are encouraged
13              to review that report. Included in the Form 8-K are the Company’s preliminary
                estimates for the changes in revenue, net income, GAAP diluted earnings per share
14              and non-GAAP diluted earnings per share for the fiscal years ended June 30, 2015
                and 2016 (as reported) and fiscal year ended June 30, 2017 (as announced).
15
                129.        On November 15, 2018, the Company held an earnings conference call in which it
16
     discussed the restatement and elaborated on steps taken to remediate certain material weaknesses:
17
                [Bauer:] Now, let’s turn to the progress we are making on the fiscal 2017 Form 10-
18              K. The company has substantially completed its testing and assessments. Today,
                we announced that we have determined to restate prior period financials and
19              provided estimated adjusted amounts. We are in the final stages of preparation and
                conclusion, so that we may continue to work with our auditors to complete our 2017
20              Form 10-K. The core basis of the restatements remains the timing of revenue
                recognition. Based on our assessment to date, the company confirms that, although
21              in our restated financials some revenue recognized in prior periods will be
                recognized in a subsequent period, all revenue from customer transactions in the
22              period subject to the restatement is valid revenue. . . . During our review of prior
                periods, we also discovered additional errors relating to the classification of
23              certain inventories.

24              The number and breadth of the adjustments, coupled with their aggregate
                magnitude was significant enough for us to conclude that restating prior periods
25              was necessary. To date, we believe total cash flows from operating, investing and
                financing have not been impacted with the exception of certain balance sheet
26              classification errors that have been determined to have an immaterial effect on cash
                and cash flow from operations.. . .
27
                Based on our findings, we expect to report material weaknesses of our financial
28              reporting. We have, depending on the matter, begun remediation measures to
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                                                            - 68 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 73 of 141




 1            varying degrees. Along the way, we have developed stronger revenue policies,
              trained employees, and developed new standards.
 2
              There are a number of remediation efforts. Let me share a few examples. We have
 3            hired senior revenue talent and grown our revenue team, implemented strong
              cut-off controls including locking the shipping dock at the close of the quarter
 4            and enhancing our revenue testing, and we have revamped the sales sub-
              certification process at quarter end. In addition, we have formed a new internal
 5            audit team that is conducting testing on the second half of 2018 and absorbing the
              transfer of knowledge from the efforts of our advisors in the process.
 6
   Super Micro Restates and Amends Financial Results for FY13-FY17, Implicates
 7 Defendants In Wide-Ranging Fraudulent Sales and Accounting Misconduct

 8            130.      On May 17, 2019, Super Micro filed its delayed FY17 Form 10-K (for the fiscal

 9 year ending June 30, 2017), as well as Forms 10-Q/A for 1Q17-3Q17 (the quarters ending

10 September 30, December 31, 2016 and March 31, 2017, respectively). 16 The FY17 Form 10-K

11 restated Super Micro’s: (i) FY16 balance sheet and related statements of operations, income and

12 equity and cash flows for FY15 and FY16; (ii) selected financial data for FY15 and FY16; (iii)

13 management’s discussion and analysis of financial condition and results of operations for FY15

14 and FY16; and (iv) quarterly financial information for 4Q16. The FY17 Form 10-K also reported

15 “Adjustments” for FY13 and FY14.

16            131.      Super Micro’s FY17 Form 10-K stated that the Company’s internal controls over

17 financial reporting and disclosure controls were ineffective due to material weaknesses:

18            We have concluded that our internal control over financial reporting was not
              effective as of June 30, 2017 due to the existence of material weaknesses in such
19            controls, and we have also concluded that our disclosure controls and procedures
              were not effective as of June 30, 2017 due to material weaknesses in our internal
20            control over financial reporting . . . .

21            132.      The Company described the material weaknesses related to principles associated

22 with the control environment. In addition, Defendants admitted that Super Micro, including

23 officers and managers, had awareness, engaged or condoned in specific fraudulent and deliberate

24 conduct to prematurely recognize revenue, including but not limited to “altering source documents

25
   16
       Super Micro’s 1Q17, 2Q17 and 3Q17 Forms 10-Q/A included, among other matters,
26 restatements of: (1) the Company’s condensed consolidated balance sheet and the related
   condensed  consolidated statements of operations, comprehensive income and cash flows; and (2)
27 its management’s discussion   and analysis of financial condition and results of operation. See
   ¶¶153-157.
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                   - 69 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 74 of 141




 1 related to . . . sales transactions,” and “failing to disclose or obscuring material facts about sales

 2 transactions.” Specifically, Defendants stated in relevant part:

 3            •         We had a culture of aggressively focusing on quarterly revenue without
                        sufficient focus on compliance. Senior management did not establish and
 4                      promote a control environment with an appropriate tone of compliance
                        and control consciousness throughout the entire Company. The
 5                      Company did not sufficiently promote, monitor or enforce adherence to
                        the Code of Conduct. In the pursuit of quarterly revenue, certain of our
 6                      sales, finance and operations personnel, including officers and managers,
                        were aware of, condoned or were involved in actions that reflected an
 7                      inappropriate tone at the top, that violated our Code of Conduct and our
                        accounting policies and procedures, and that were inconsistent with a
 8                      commitment to integrity and ethical values. These actions included (i)
                        shipping products in advance of customer requested delivery dates, (ii)
 9                      shipping products to storage facilities at the end of a quarter for later
                        delivery to customers, (iii) in certain cases entering into side agreements
10                      with customers, (iv) in certain cases, shipping products before
                        manufacturing was completed, (v) altering source documents related to
11                      some sales transactions and (vi) failing to disclose or obscuring material
                        facts about sales transactions. As a result of those actions, we recognized
12                      revenue from numerous sales transactions in the incorrect period,
                        although these valid sales transactions were recognized in one or more
13                      subsequent quarters in the aforementioned restatement. Some employees,
                        including officers and managers, also failed to raise issues with material
14                      accounting consequences to the Audit Committee and our external
                        auditors, and with respect to one transaction, appear to have attempted to
15                      minimize material facts about a sales transaction to, or obscure those facts
                        from, the Audit Committee and our external auditors. Finally, we did not,
16                      on a consistent basis, (i) timely and thoroughly detect and address failures
                        to comply with the Code of Conduct and (ii) train employees adequately
17                      to identify and report issues to management and the Audit Committee.

18            •         The Company did not maintain a sufficient complement of management,
                        accounting, financial reporting, sales, operations, engineering and
19                      information technology personnel who had appropriate levels of
                        knowledge, experience, and training in accounting and internal control
20                      matters commensurate with the nature, growth and complexity of our
                        business. The lack of sufficient appropriately skilled and trained personnel
21                      contributed to our failure to (i) adequately identify potential risks, (ii)
                        include in the scope of our internal controls framework certain systems
22                      relevant to financial reporting and the preparation of our consolidated
                        financial statements, (iii) design and implement certain risk-mitigating
23                      internal controls and (iv) consistently operate certain of our internal
                        controls. The lack of sufficient appropriately skilled and trained personnel
24                      also contributed to deficiencies in establishing and maintaining policies and
                        procedures, establishing and enforcing standards for maintaining
25                      documents for revenue recognition purposes and establishing accountability
                        for internal controls across the entire Company.
26
              133.      The Company’s FY17 Form 10-K also identified material weaknesses in
27
     connection with revenue recognition accounting, stating in relevant part:
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                        - 70 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 75 of 141




 1            The Company identified deficiencies in revenue recognition accounting controls
              that resulted in material errors constituting material weaknesses, either
 2            individually or in the aggregate, as the Company did not appropriately design, or
              effectively operate, internal controls over certain aspects of accurate recording,
 3            presentation, and disclosure of revenue and related costs. The following were
              contributing factors to the material weaknesses in revenue recognition accounting:
 4
              •         The Company’s internal controls did not consistently identify and properly
 5                      account for key non-standard contract or arrangement terms for sales
                        transactions that involved multiple elements (such as when the price of a
 6                      system includes an extended warranty period and/or the Company’s
                        agreement to provide services to its customer). Specifically, the Company’s
 7                      internal controls failed to identify, accumulate and assess the accounting
                        impact of situations in which they recognized revenue before all the
 8                      elements necessary to establish “delivery” had occurred.

 9            •         With respect to sales transactions near quarter-end, the Company’s internal
                        controls failed to consistently identify transactions where the terms of the
10                      sales arrangements with its customers were not properly documented in a
                        form that fully reflected the final understanding between the parties as to
11                      the specific nature and terms of the agreed-upon transaction.

12            •         The Company’s internal controls failed to consistently identify, resolve,
                        document in its accounting system and allow for proper accounting where
13                      there were inconsistencies among the various documents underlying its
                        sales transactions, and the Company did not always communicate the
14                      existence or resolution of those inconsistencies to its accounting
                        organization to enable the proper recognition of revenue.
15
              •         The Company lacked a control to ensure a consistent approach for
16                      reviewing its pricing and establishing supportable estimates of best
                        estimated selling prices in allocating revenue between multiple elements.
17                      Consequently, the Company did not always correctly calculate the portions
                        of the total revenue recognized from sales transactions allocated among the
18                      various elements.

19            134.      Under Note 19, “Restatement of Previously Issued Consolidated Financial

20 Statements,” the FY17 Form 10-K stated the following:

21            During the course of the Investigation, the further procedures by outside counsel
              and the management analysis (collectively, the “Investigation, Procedures and
22            Analysis”), the Audit Committee and management determined certain employees
              had violated the Company’s Code of Business Conduct and Ethics and discovered
23            accounting and financial reporting errors and certain irregularities. On
              November 14, 2018, the Board, upon the recommendation, and with the
24            concurrence of the Audit Committee and new members of management, concluded
              that certain previously filed consolidated financial statements and related financial
25            information should no longer be relied upon.

26            As a result, within these consolidated financial statements, the Company has
              included the restated consolidated financial statements as of and for the years ended
27            June 30, 2016 and June 30, 2015, which is referred to as the “Restatement”. The
              Restatement corrects errors and certain irregularities which are discussed in detail
28            within this footnote.
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                       - 71 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 76 of 141




 1            The errors and certain irregularities primarily related to the timing of recognition
              of (i) revenue, (ii) expenses related to certain inventory used for engineering and
 2            marketing purposes and (iii) expenses related to defective products under
              warranty not returned by customers. Additionally, errors were identified whereby
 3            the Company had derecognized inventory while control over such inventory was
              retained because the Company was obligated to buy it back.
 4
              135.      The FY17 Form 10-K described the Company’s improper revenue recognition on
 5
     product sales, stating in relevant part:
 6
              During the fiscal years ended June 30, 2016 and 2015, product revenue was
 7            recognized prematurely. As a result of the information gathered in the
              Investigation, Procedures and Analysis, it was determined that there was an
 8            aggressive focus on quarterly revenue without sufficient focus on compliance by
              an appropriate number of competent resources, and all relevant information was
 9            not communicated among the Company’s internal functions as well as the
              management to both the Audit Committee and the independent auditors that
10            resulted in the inappropriate recording of revenue with insufficient
              documentation or rigorous assessment of revenue transactions. The Company
11            found instances where (i) title and risk of loss had not transferred to the customer,
              (ii) persuasive evidence of an arrangement with the customer consistent with the
12            Company’s customary business practices was not present, (iii) the distributor’s
              price was not fixed or determinable, or (iv) collectibility was not reasonably
13            assured, all of which resulted in premature recognition of revenue.

14            136.      The FY17 Form 10-K described the Company’s improper revenue recognition in

15 connection with service revenues, stating in relevant part:

16            During the fiscal years ended June 30, 2016 and 2015, services revenue was
              misstated as it was determined that as a result of the information gathered in the
17            Investigation, Procedures and Analysis there were errors related to inaccurate
              allocation of contract consideration for multiple element arrangements resulting
18            from (a) lack of proper identification or accounting for contractual service
              obligations, (b) incorrect allocation of discounts to service related deliverables, and
19            (c) lack of a robust process resulting in inaccurate determination of BESP [Best
              Estimated Selling Price]. Additionally, there were misalignments of the revenue
20            recognition period and the contractual requisite service period. Consequently,
              certain contracts for extended warranties on products or on-site services in multiple
21            element arrangements were incorrectly recorded as revenue at the time of sale of
              the product instead of being deferred and amortized over the contractual warranty
22            or service period. The Company had previously identified a portion of these errors
              in the amount of $9.0 million related to extended warranty in a prior period and had
23            adjusted the consolidated financial statements for the fiscal year ended June 30,
              2016 for their cumulative effect with an out-of-period correction to revenues.
24
              137.      The FY17 Form 10-K also revealed that the material weakness related to revenue
25
     recognition previously disclosed in November 2015 and purportedly addressed, had not been
26
     remediated as of the filing of the FY17 Form 10-K:
27
              In addition, in November 2015, we reported a material weakness in our internal
28            control over financial reporting related to the revenue recognition of contracts
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                        - 72 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 77 of 141




 1            with extended product warranties. This material weakness has not been fully
              remediated as of the filing date of this Annual Report on Form 10-K, and we
 2            cannot ensure that other errors or material weaknesses will not be identified in the
              future. If we fail to maintain an effective system of internal control over financial
 3            reporting, the accuracy and timeliness of our financial reporting may be adversely
              affected.
 4
              138.      In connection with inventory, the Company’s FY17 Form 10-K stated in relevant
 5
     part:
 6
              As of June 30, 2016 and 2015, inventories were overstated due to misapplication
 7            of accounting principles, whereby materials issued from inventory to research and
              development projects and marketing with no alternative use were included as
 8            inventory and expensed upon completion of a project rather than being expensed
              upon consumption.
 9
              Also as of June 30, 2016 and 2015, inventories were understated due to
10            misapplication of accounting principles, whereby (i) inventory of materials
              transferred to certain contract manufacturers was improperly derecognized upon
11            transfer that the Company retained control over the materials because it was
              obligated to buy them back; and (ii) in-transit inventory was not being recorded in
12            the appropriate period due to improper cut-off procedures.

13            139.      The Company’s FY17 Form 10-K detailed numerous negative consequences in

14 connection with material weaknesses in Super Micro’s internal controls over financial reporting.

15 For example, Super Micro admitted in its FY17 Form 10-K that its “[f]ailure to timely file our

16 SEC reports and make our current financial information available, has placed, and will continue

17 to place, downward pressure on our stock price . . . .” Super Micro also stated that the delays

18 caused by its investigation – and the further delays it may create – resulted in “a greater degree of
19 risk” when investing in Super Micro stock. Further, the “lack of current public information may

20 have an adverse impact on investor confidence, which could lead to a reduction in our stock price.”

21 The Company also noted that its inability to file its SEC filings, “precludes us from raising debt

22 or equity financing in the public markets and limits our access to the private markets and also

23 limits our ability to use stock options and other equity-based awards to attract, retain and provide

24 incentives to our employees.”

25            140.      Further, Super Micro admitted in its FY17 Form 10-K that it had incurred, and

26 expected to continue incurring, significant expenses in connection with the investigation into and

27 as a result of its internal control weaknesses:

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 73 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 78 of 141




 1            Specifically, in connection with the Audit Committee’s Investigation, Procedures
              and Analysis, audit and compliance efforts and related litigation, we have incurred
 2            professional fees totaling $40.6 million in fiscal year 2018 and $50.7 million
              through the third quarter of fiscal year 2019.
 3
              141.      Super Micro also admitted in its FY17 Form 10-K that their SAP system would
 4
     need further enhancements and developments in order to automate internal controls:
 5
              We have incurred and expect to continue to incur additional expenses related to our
 6            ERP systems, as we continue to further enhance and develop them, including by
              automating certain internal controls.
 7
              142.      The FY17 Form 10-K detailed the status of Super Micro’s remediation actions,
 8
     stating in relevant part, that the Company had taken the following steps:
 9
              •         Restructured our sales organization, which resulted in the resignations of
10                      the Senior Vice President of International Sales, the Senior Vice President
                        of Worldwide Sales, the Vice President, Strategic Accounts, the Vice
11                      President, Strategic Sales, the Vice President, Business Development and
                        certain other sales personnel.
12
              •         Appointed experienced professionals to key accounting and finance and
13                      compliance leadership positions, including the appointments of a new Chief
                        Financial Officer and a new Corporate Controller in January 2018, and the
14                      creation of, and appointments to, two newly established roles of Chief
                        Compliance Officer and Vice President of Internal Audit in May 2018 and
15                      August 2018, respectively.

16            •         Reviewed and amended our Code of Conduct to align with the
                        organizational changes described above and to strengthen certain provisions
17                      regarding compliance and reporting.

18            •         Adopted an Internal Audit Charter setting forth the responsibilities of the
                        internal audit function and establishing that the Vice President of Internal
19                      Audit reports directly to the Audit Committee and that the Audit Committee
                        has authority to provide adequate funding for this function.
20
              •         Changed our organizational structure to narrow the scope of responsibilities
21                      of certain of our senior executives and to revise various reporting
                        relationships, which included the appointment of a new Senior Vice
22                      President of Worldwide Sales, and a new Senior Vice President of
                        Operations.
23
              •         Conducted training in the following areas:
24
                        − Revenue recognition training for our global sales force, various
25                        operations personnel, and certain senior executives, including our CEO,
                          which included detailed examples of acceptable and unacceptable sales
26                        practices,

27                      − Reviewing with our senior management team our amended Code of
                          Conduct,
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                       - 74 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 79 of 141




 1                      − Reviewing with our CEO enhanced processes for periodic evaluations
                          by the CEO and the CFO of the effectiveness of our disclosure controls
 2                        and procedures, and the periodic assessments by the CEO and the CFO
                          of the effectiveness of our internal control over financial reporting, and
 3                        other compliance matters, and

 4                      − Shipping and cut-off training for accounting and operations personnel
                          that included new requirements for quarter-end procedures.
 5
              •         Upgraded our accounting department to include the new roles of Senior
 6                      Director of Tax, Financial Audit Director and Information Technology
                        Audit Director, as well as replaced certain of our accounting personnel with
 7                      more experienced individuals, including rebuilding and expanding our
                        revenue recognition team.
 8
              •         Enhanced the sales sub-certification document that supports our CEO’s and
 9                      CFO’s financial statement certifications and expanded the sub-certification
                        participation population to the global sales force.
10
              143.      The FY17 Form 10-K also disclosed some of the more significant remaining
11
     remediation activities including:
12
              •         Developing and implementing an ongoing compliance training program
13                      regarding significant accounting and financial reporting matters, as well as
                        broad compliance matters, for accounting, financial reporting, sales and
14                      operations personnel, as well as for our CEO, our other corporate executives
                        and the Board.
15
              •         Integrating the responsibility for internal controls across business functions
16                      to ensure accountability for internal controls beyond the accounting and
                        finance team.
17
              •         Continuing to assess current staffing levels and competencies to ensure the
18                      optimal complement of personnel with appropriate qualifications and skill
                        sets.
19
              •         Reevaluating and revising our Sarbanes-Oxley compliance program (our
20                      “SOX Program”), and making improvements to our SOX Program
                        governance, risk assessment processes, testing methodologies and
21                      corrective action mechanisms.

22            •         Redesigning and implementing necessary changes to the existing system of
                        internal controls in the context of the revised and more comprehensive risk
23                      assessment.

24            •         Assigning accountability for certain internal controls to our Compliance
                        Department, such as our organizational-wide quarterly sales certification
25                      process.

26            •         Reevaluating the boundary applications that interface with our primary
                        accounting and reporting application and redesigning logical access and
27                      program change controls to enhance the reliability of information used to
                        conduct other internal controls.
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                         - 75 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 80 of 141




 1            •         Continuing to re-assess risks and controls related to the accurate recording,
                        presentation, and disclosure of revenue and related costs.
 2
              144.      Deloitte signed a May 16, 2019 Report of Independent Registered Public
 3
     Accounting Firm (“May 16, 2019 Audit Report”) in connection with its audit of Super Micro. In
 4
     the May 16, 2019 Audit Report, Deloitte emphasized Super Micro’s restatement and related party
 5
     footnotes and also rendered an adverse opinion on the Company’s internal controls due to material
 6
     weaknesses:
 7
              As discussed in Note 19 to the consolidated financial statements, the
 8            accompanying 2016 and 2015 consolidated financial statements have been
              restated to correct misstatements.
 9
              As discussed in Note 11 to the consolidated financial statements, the Company has
10            significant purchases from and sales to two related parties.

11            We have also audited, in accordance with the standards of the Public Company
              Accounting Oversight Board (United States), the Company’s internal control over
12            financial reporting as of June 30, 2017, based on the criteria established in Internal
              Control-Integrated Framework (2013) issued by the Committee of Sponsoring
13            Organizations of the Treadway Commission and our report dated May 16, 2019
              expressed an adverse opinion on the Company’s internal control over financial
14            reporting because of material weaknesses.

15            145.      Deloitte also included in its May 16, 2019 Audit Report that the Company had

16 identified deficiencies with its control environment, risk assessment, control activities and revenue

17 recognition accounting, among other matters. In light of Super Micro’s material weaknesses,

18 Deloitte stated, among other matters, that:
19            In our opinion, because of the effect of the material weaknesses identified above on
              the achievement of the objectives of the control criteria, the Company has not
20            maintained effective internal control over financial reporting as of June 30, 2017,
              based on the criteria established in Internal Control - Integrated Framework (2013)
21            issued by the Committee of Sponsoring Organizations of the Treadway
              Commission.
22
              146.      As to Super Micro’s deficient control environment, Deloitte substantially reiterated
23
     the material weaknesses that the Company identified. See ¶¶144-145.
24
              147.      Deloitte also reiterated that Super Micro’s revenue recognition accounting suffered
25
     from material errors constituting material weaknesses. See ¶¶144-145.
26

27

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                        - 76 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 81 of 141




 1            148.      Super Micro also admitted in its FY17 Form 10-K that its Restatement and internal

 2 control weaknesses negatively impacted the Company’s business and financial condition as well

 3 as its reputation:

 4            Matters relating to or arising from the restatement and the results of the
              Investigation, Procedures and Analysis of our internal control over financial
 5            reporting, including adverse publicity and potential concerns from our
              customers, have had and could continue to have an adverse effect on our business
 6            and financial condition.

 7            149.      The Form 10-K stated that the Company was delisted from the NASDAQ due to its

 8 delays in filing periodic reports with the SEC which presented significant risks to the Company:

 9            The delisting of our common stock from Nasdaq may have a material adverse effect
              on us by, among other things, causing investors to dispose of our shares and
10            limiting:

11            •         The liquidity of our common stock;

12            •         The market price of our common stock;

13            •       The number of institutional and other investors that will consider investing
              in our common stock;
14
              •      The availability of information concerning the trading prices and volume of
15            our common stock;

16            •    The number of broker-dealers willing to execute trades in shares of our
              common stock; and
17
              •      Our ability to obtain equity or debt financing for the continuation of our
18            operations.

19 Super Micro Files 2019 SEC Form 10-K With Additional Disclosures

20            150.      On December 19, 2019, Super Micro filed its delayed 2019 SEC Form 10-K which

21 disclosed that Defendant Liang had two personal margin loans exceeding $12 million

22 collateralized by his Super Micro stock that had been called as a result of the Company’s stock

23 price decline. 17 Liang received a loan from the wife of his brother, Steve Liang, to repay the

24 financial institutions:

25                   In October 2018, our CEO, Charles Liang, personally borrowed
              approximately $12.9 million from Chang Chien-Tsun, the spouse of Steve Liang.
26            The loan is unsecured, bore interest at 0.80% per month for the first six months and

27   17
       The Company’s Def 14A Proxy dated January 18, 2017, stated that Liang had pledged certain
   shares for a “personal credit line” but provided no further details as to the terms of the loan.
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                     - 77 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 82 of 141




 1            the loan has no maturity date. After the first six months, the loan bears interest at
              0.85% per month. The loan was made at Charles Liang’s request, to provide funds
 2            to repay personal margin loans to two financial institutions, which loans had been
              secured by shares of our common stock held by Charles Liang. The lenders called
 3            the loans in October 2018, following the suspension of our common stock from
              trading on Nasdaq in August 2018 and the decline in the market price of our
 4            common stock in October 2018. As of November 30, 2019, the amount due on the
              unsecured loan (including principal and accrued interest) was approximately $14.5
 5            million.

 6            151.      The 2019 SEC Form 10-K provided no explanation as to why this information was

 7 not disclosed in connection with the Restatement, as the improper margin loans had been

 8 outstanding since at least January 2017 and called in October 2018 by the time of its filing on May

 9 17, 2019. Super Micro’s Insider Trading Policy states that “directors [and] officers . . . are

10 prohibited from holding Company securities in a margin account or pledging Company securities

11 as collateral for a loan.” (emphasis in original).

12            152.      The 2019 SEC Form 10-K also increased the total investigation costs related to the

13 Restatement and work towards filing the delayed Form 10-K’s to $109 million. Additionally, the

14 2019 SEC Form 10-K disclosed the Company’s internal controls as of June 30, 2019 were still

15 ineffective, and that actions remained ongoing to remediate the material weaknesses. Some of

16 these remediation items were not in the FY17 Form 10-K, included the following:

17            •         Adopted a charter for our compliance program to promote an organizational culture
                        that encourages the highest standards of ethical business conduct and compliance
18                      with the law, exercises appropriate due diligence to prevent and detect unlawful
                        conduct, and protects the Company’s reputation; and
19

20            •         Implementing a governance committee for our Sarbanes-Oxley compliance
                        program and assigning individual accountability for internal controls.
21
   The SEC Issues Cease-and-Desist Orders Against Defendants Super Micro, Hideshima and
22 Liang

23            152.1. The SEC investigation into Super Micro commenced after the Company delayed
24 its FY15 Form 10-K, on August 31, 2015. The SEC was then operating under a formal order of

25 investigation since at least October 25, 2016. ¶239. As part of its investigation, the SEC

26 subpoenaed documents and took testimony. Id.

27            152.2. On August 25, 2020, the SEC issued three cease-and-desist orders against
28 Defendants Super Micro, Hideshima and Liang for violations of federal securities laws, including
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 78 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 83 of 141




 1 “antifraud, reporting, books and records, and internal accounting controls provisions.” The SEC

 2 sanctioned Defendant Super Micro $17.5 million, Defendant Hideshima over $350,000 and

 3 Defendant Liang $2.1 million. The SEC’s findings, as set forth in the SEC Orders, are consistent

 4 with the Company’s Restatement and corroborate the allegations previously set forth in the TAC.

 5            152.3. The SEC Orders find that sales and accounting misconduct was pervasive

 6 throughout the Company and that executives, in particular Hideshima, were aware, or should have

 7 known, that Super Micro was consistently overstating revenue and earnings, and understating

 8 expenses, in violation of GAAP. The SEC Orders confirm that “Super Micro executives pressed

 9 employees to maximize revenue at the end of quarters but failed to devise and maintain sufficient

10 internal accounting controls with respect to proper revenue recognition.” Defendant Hideshima

11 sent “dozens of emails to salespeople and other executives at the end of each quarter to try to

12 increase sales . . . .” Hideshima was also responsible for “Super Micro’s revenue recognition

13 policy” but “delegated responsibility for identifying sales terms that may affect revenue

14 recognition to salespeople” while failing to provide them the necessary training.

15            152.4. In order to maximize quarterly revenue, Super Micro – with Hideshima’s

16 knowledge – engaged in numerous transactions where it improperly recognized revenues prior to

17 delivering (and at times prior to shipping) products to its customers, including by shipping goods

18 to warehouses or storage facilities, in contravention of its agreements with customers, as well as
19 its public statements.

20                    Super Micro engaged in a number of transactions where it recognized
              revenue prior to customer delivery in order to maximize revenue at the end of
21            quarters. In certain instances, Super Micro employees sent goods to warehouses or
              other storage facilities controlled by third parties at quarter-end and paid for the
22            storage fees until the goods were delivered to its customer. In other instances, Super
              Micro asked its freight forwarders to hold the goods until the date that the customer
23            was prepared to accept the goods, rather than ship and deliver them on the date
              agreed to with the customer. There also were instances where Super Micro
24            recorded revenue although goods remained at its own warehouse.

25                   In all of these transactions and other similar transactions, Super Micro
              improperly recorded revenue upon shipment from its own facility or, in a few
26            instances, before the goods even left its facility. Recognizing the revenue was not
              in conformity with GAAP.
27
                    On multiple occasions, Hideshima received information indicating that
28            revenue was being recognized prior to customer delivery, but he failed to put in
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                       - 79 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 84 of 141




 1            place sufficient internal accounting controls to address the issue and stop these
              practices going forward, resulting in the premature recording and reporting of
 2            revenue.

 3            152.5. The SEC Orders against Super Micro and Hideshima make clear that the Company,

 4 with Hideshima’s knowledge, shipped products at quarter-end, in contravention of customer

 5 instructions, “in order to record and recognize the revenue prior to quarter-end.” For example, at

 6 the end of 2Q17, Hideshima was informed that goods were shipped to a customer without

 7 authorization, the customer was then misled, and the Company improperly recognized the revenue:

 8                    At the end of the second quarter of FY 2017, for example, a distributor
              customer indicated that over $250,000 of goods could not be shipped absent its
 9            authorization. A Super Micro employee still shipped the goods before quarter-end.
              The customer’s representative complained that “no one can command you to
10            process [our] order w/o our permission.” Hideshima was informed that the goods
              were shipped without this customer’s authorization, and that lower level Super
11            Micro employees misrepresented to the customer that the goods were at the
              warehouse when, in fact, they had already been shipped. Even after receiving this
12            information, Hideshima failed to put sufficient internal accounting controls in
              place to address employees’ shipment of goods without customer authorization.
13
                      [In another example], at the end of FY 2017, Super Micro shipped product
14            to a customer who had not wanted the goods delivered for another month. A few
              days after the shipment, the customer stated “Please reject this shipment . . . Why
15            are you shipping this now?” In response, the Super Micro salesperson requested
              “Can you please help to approve this shipment to help with our quarter end? I
16            was instructed by our management to push all the orders out before our quarter
              end which is also our year end. . . . we will just need your special support for this
17            time.” The customer again rejected the request. Nevertheless, the revenue was
              improperly recognized at the time of shipment.
18
                     Similarly, on the last day of FY 2017, Super Micro shipped more than
19            $278,000 of goods to a customer. In the days preceding the shipment, Super Micro
              employees repeatedly asked the customer to allow the goods to ship, although the
20            employees understood that the customer did not have space for the goods.
              Ultimately, the customer instructed Super Micro not to ship out the goods until
21            early July 2017. A Super Micro employee, however, informed the customer that
              the goods had already been shipped and Super Micro improperly recorded the
22            revenue in the fourth quarter of FY 2017.

23            152.6. As detailed in the SEC Orders against Super Micro and Hideshima, between FY15

24 and FY17, Hideshima improperly approved recognition of more than $150 million in revenue upon

25 shipment to a single distributor despite widespread knowledge, including Super Micro executives,

26 that the distributor could not timely pay for the goods and revenue recognition violated GAAP:

27                    Super Micro had a distributor customer to which it sold hundreds of millions
              of dollars in products from FY 2015 to FY 2017. The distributor, however, was
28            consistently unable to pay within its payment terms—its payables were often many
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 80 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 85 of 141




 1            months past due. Super Micro received information on multiple occasions that the
              distributor’s ability to pay was tied to its receipt of funds from its own customers
 2            (i.e., end-customers).

 3                    Numerous Super Micro employees, including executives, were aware of
              the distributor’s delayed payments and the fact that the distributor could not pay
 4            Super Micro until it sold the products to end-customers and received payment from
              those customers.
 5
                                                *      *       *
 6
                      On several occasions, Hideshima was informed of the distributor’s inability
 7            to pay within payment terms and that the distributor’s ability to pay was tied to its
              receipt of funds from its own customers (i.e., end-customers).
 8
                       In light of these facts, under GAAP, Super Micro was required to
 9            recognize revenue when it received payments from its distributor customer.
              Nevertheless, from FY 2015 through FY 2017, Hideshima approved Super
10            Micro’s recognition of more than $150 million in total revenue from this customer
              at the time of shipment.
11
              152.7. The SEC Orders against Super Micro and Hideshima also note that with respect to
12
     a large customer, Super Micro improperly and prematurely recognized over $45 million in
13
     revenues from FY15 to FY17 upon shipment despite having agreed to FOB Destination terms with
14
     the customer:
15
                      Many shipments to this customer occurred near the end of quarters. During
16            most quarters over the relevant period, Super Micro’s employees sent emails to the
              customer’s employees, purporting to change the shipping terms to “ex works”,
17            which generally means that the goods and title would pass to the customer when
              picked up at Super Micro’s warehouse. The emails purporting to change the
18            shipping terms, however, were often sent to the customer after the goods had been
              shipped and the quarter had ended. Indeed, in many instances, the purported
19            change in terms occurred after the customer had already received the goods—i.e.,
              after the question of who would bear the risk of loss while the goods were in transit
20            was moot.

21                    Hideshima received information indicating that Super Micro employees
              were routinely sending emails to purportedly change the shipping terms with this
22            customer. He also received information indicating that, in at least one instance,
              Super Micro employees sought to recognize revenue upon shipment to this
23            customer where the purchase order stated FOB Destination shipping terms and
              Super Micro had not yet received an email from the customer purporting to change
24            the terms more than one month after quarter end.

25                                              *      *       *

26                    In light of the information Hideshima received, he should have known
              that recognition of revenue upon shipment to this customer was not appropriate
27            under GAAP, and instead should have been recognized upon delivery to the
              customer.
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 81 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 86 of 141




 1            152.8. The Company also improperly recognized revenue when customers with

 2 acceptance clauses in their agreements had not accepted the products. Super Micro had “no

 3 adequate process to identify customers with acceptance clauses,” and acceptance clauses were

 4 “identified on an ad hoc basis” by employees without “proper training or guidance.” Where the

 5 Company was aware of customer acceptance provisions, determination of whether it was satisfied

 6 was reached “haphazardly” and by employees without “any relevant training.” Hideshima knew

 7 or should have known that an effective internal control for acceptance clauses did not exist.

 8            152.9. As a result of a practice instituted by Hideshima, Super Micro prevented certain

 9 customers in Russia and Eastern Europe from taking possession of products but improperly

10 recognized the revenue anyway:

11                    Hideshima instituted a practice where Super Micro improperly recognized
              revenue while holding certain customers’ bills of lading. When Super Micro
12            shipped goods to certain countries—primarily Russia and other Eastern European
              countries—Super Micro requested that the freight forwarders return the bills of
13            lading to it. Super Micro then held the bills of lading until it received payment
              (either partial or in full) from its customers.
14
                     A bill of lading is a shipping document that allows a customer to clear
15            products through customs. Absent a bill of lading, a customer ordinarily cannot take
              possession of the goods. Super Micro’s practice was meant to ensure that Super
16            Micro was paid by customers that had not paid in advance.

17                   In instances where Super Micro prevented customers from taking
              possession of goods until payment was received, revenue was not realized or
18            realizable at the time of shipment under GAAP. Accordingly, Hideshima should
              have known that revenue should not have been recognized.
19
              152.10.             At quarter-end, Super Micro improperly recognized revenue at the time of
20
     shipment on incomplete or misassembled products. Defendant Hideshima did not put in place
21
     sufficient internal accounting controls to address this improper practice and “failed to reverse the
22
     recognition of revenue after he was on notice” of the issue. For example:
23
              Super Micro sent a $4 million order to a new customer towards the end of the
24            fourth quarter of FY 2016. Hideshima was involved in negotiating the transaction.
              While the goods were in transit, the customer informed Super Micro that the
25            product included a wrong component. As a result of the error, the products were
              shipped to a warehouse where they remained until Super Micro corrected the error.
26            Super Micro employees were required to spend significant time and effort over the
              following nearly two months to resolve the issue. Hideshima was informed of these
27            facts, and therefore he should have known it was improper to recognize the sale
              at the end of FY 2016 under GAAP.
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 82 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 87 of 141




 1            152.11.             In another example, the Company intentionally sent misassembled products

 2 and recorded the revenue when it shipped them at the end of FY16, instead of waiting to send the

 3 correct products:

 4            Super Micro prematurely recognized $384,000 of revenue, while failing to ship
              certain products that were part of the customer’s purchase order. In an email sent
 5            several months later concerning shipment of the missing parts, a Super Micro
              employee explained “[d]ue to time constraint to meet June’16 year-end revenue
 6            target” certain goods were not originally shipped. The employee went on to
              explain that “if we ship the accessory package [that the customer had ordered],
 7            we would miss the June year-end revenue.”

 8            152.12.             Pursuant to a “policy implemented by Hideshima,” Super Micro improperly

 9 utilized cooperative marketing funds (which were for customers to receive reimbursement for a

10 portion of their marketing activities) for a variety of improper purposes unrelated to marketing.

11 Hideshima, was aware of – and even proposed – the improper use which understated expenses and

12 circumvented the Company’s internal accounting controls:

13                    Super Micro used co-op marketing funds, without customer approval, for a
              variety of purposes that were unrelated to marketing. For instance, Super Micro
14            misused these funds to (a) pay shipping costs that were the responsibility of Super
              Micro; (b) pay to store goods at third-party facilities when customers were not
15            prepared or willing to accept the goods before quarter end; (c) recoup Super Micro
              losses in connection with goods that had been returned by customers (e.g., in
16            instances where the replacement products were more expensive); (d) pay for
              product repair costs requested by customers that had extended warranties; (e) pay
17            for Christmas gifts given to customers; (f) cover customer short-pays (i.e., instances
              where invoices were not paid in full); and (g) pay for installation services that Super
18            Micro performed for its customers. Hideshima knew co-op funds were used for
              non-marketing purposes and, in certain instances, he proposed that co-op funds
19            be used for non-marketing purposes.

20                   In using co-op marketing funds for purposes unrelated to marketing, Super
              Micro understated its expenses and liabilities. Specifically, Hideshima should have
21            recorded or caused others to record expenses when Super Micro incurred costs
              unrelated to marketing. Instead, Hideshima knowingly circumvented the
22            company’s internal accounting controls by approving a practice where Super
              Micro reduced its co-op marketing liability account and did not record any expense.
23
              152.13.             Super Micro also systemically and improperly overstated inventory and
24
     understated expenses in the Company’s financial statements.
25
              First, Super Micro failed to reduce inventory and record a research and
26            development expense when its engineers used inventory for internal purposes, as
              was required by GAAP. Second, Super Micro improperly continued to keep
27            inventory on its books that had been provided to customers for testing purposes
              even when those products were never returned, as well as instances where it shipped
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                        - 83 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 88 of 141




 1            items as replacement products to its customers. These practices resulted in an
              understatement of cost of sales and overstatement of gross profit.
 2
              152.14.             The SEC concluded that “[t]he restatements substantially impacted the
 3
     company’s revenue/net sales, gross profits, operating income and net income previously recorded
 4
     in its books and records and previously reported in its filings with the Commission.” And
 5
     specifically highlighted that “[t]he ‘net’ effects [in the Restatement] represent the impact when
 6
     reporting all errors in their proper periods. The gross effects of Super Micro’s errors in any
 7
     individual period are substantially larger, as revenue that was improperly and prematurely
 8
     recognized in one period was corrected and recognized in later periods.”
 9
              152.15.             As a result of this conduct, the Company violated Section 17(a)(2) and (3)
10
     of the Securities Act, 18 Section 13(a) of the Exchange Act and Rules 12b-20, 13a-1, 13a-11 and
11
     13a-13 thereunder 19 and Section 13(b)(2)(A) of the Exchange Act. 20 Super Micro was sanctioned
12
     $17.5 million.
13
              152.16 The SEC Order against Defendant Hideshima states that he acted “knowingly” and
14
     was “on notice” of information rendering the Company’s accounting improper, and he personally
15
     “engaged in improper accounting and caused internal accounting controls failures” resulting in
16
     improper revenue recognition. Additionally, Hideshima “pressed employees to maximize end-of-
17
     quarter revenue, without devising and maintaining sufficient internal accounting controls” and
18
19   18
       These provisions prohibit any person from directly or indirectly obtaining money or property
   by  means  of any untrue statement of a material fact or any omission to state a material fact
20 necessary in  order to make the statements made, in light of the circumstances under which they
   were made,   not misleading, or engaging in any transaction, practice, or course of business which
21 operates or would  operate as a fraud or deceit upon the purchaser, in the offer or sales of securities.
22 19 These provisions require issuers to file accurate annual, current and quarterly reports, which

23 include  such further information as may be necessary to make the required statements not
   misleading).
24 20 This provision requires an issuer to devise and maintain a system of internal accounting

25 controls sufficient to provide reasonable assurances that: transactions are executed in accordance
   with management’s general and specific authorization; transactions are recorded as necessary to
26 permit  preparation of financial statements in conformity with GAAP or any other criteria
   applicable to such statements, and to maintain accountability for assets; access to assets is
27 permitted  only in accordance with management’s general or specific authorization; and the
   recorded accountability for assets is compared with the existing assets at reasonable intervals and
28 appropriate action is taken with respect to any differences.
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                        - 84 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 89 of 141




 1 despite being “on notice that Super Micro employees engaged in a number of improper practices

 2 to accelerate revenue recognition and reporting, . . . he failed to adequately address the internal

 3 accounting control failures and stop these practices going forward.”             Hideshima was also

 4 responsible for decisions that led to improperly recognized revenue:

 5            (a) upon a large shipment at quarter-end, when Hideshima was informed that Super
              Micro sent the wrong goods to a customer and had to perform significant work for
 6            months after the shipment to address the problem, (b) for sales to a large Super
              Micro distributor upon shipment, when Hideshima received information indicating
 7            that the revenue should have been recognized when Super Micro received payment
              from the distributor; and (c) upon shipment to certain overseas customers, despite
 8            Hideshima authorizing employees to hold bills of lading and thus preventing the
              customers from taking possession of the goods as a means to ensure payment.
 9
              152.17.             Defendant Hideshima also implemented practices that caused Super Micro
10
     to overstate inventory and understate expenses “by failing to reduce inventory and record an
11
     associated expense when Super Micro no longer held the inventory for sale.” In addition,
12
     Hideshima “knew that Super Micro was misusing its cooperative marketing program to pay a
13
     variety of unrelated expenses and, in certain instances, he proposed that co-op funds be used for
14
     non-marketing purposes, which caused Super Micro to understate these expenses.” Further, he
15
     “knowingly circumvented the company’s internal accounting controls by approving a practice
16
     where Super Micro reduced its co-op marketing liability account and did not record any expense.”
17
              152.18.             As a result of Hideshima’s misconduct, the SEC found that he violated
18
     Section 13(b)(5) of the Exchange Act, 21 Rule 13b2-1 of the Exchange Act, 22 Section 13(a) of the
19
     Exchange Act and Rules 12b-20, 13a-1, 13a-11 and 13a-13, 23 Section 13(b)(2)(A) of the Exchange
20
     Act 24 and Section 13(b)(2)(B) of the Exchange Act. 25 Defendant Hideshima was ordered to pay a
21

22   21
       This provision prohibits knowingly circumventing or knowingly failing to implement a system
   of internal accounting controls, or knowingly falsifying books, records and accounts.
23
   22
       This provision prohibits falsifying, or causing to be falsified, books, records and accounts.
24
   23
       These provisions require issuers to file accurate and not misleading annual, current and
25 quarterly  reports.
26 24 This provision requires making and keeping books, records, and accounts which, in reasonable

27 detail, accurately and fairly reflect the issuer’s transactions and disposition of assets.
   25
      This provision requires an issuer to devise and maintain a system of effective internal
28 accounting controls. That is, sufficient to provide reasonable assurances that: transactions are
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                    - 85 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 90 of 141




 1 “penalty in the amount of $50,000.00, disgorgement of $260,844.00 and prejudgment interest of

 2 $40,212.00.”

 3            152.19.             The SEC Cease-and-Desist Order against Defendant Liang states that he

 4 violated Sarbanes-Oxley Section 304 by not reimbursing profits from his sales of securities during

 5 12-month periods following filings containing false financial results, and makes clear that Super

 6 Micro was required to restate as “a result of misconduct.” Liang was ordered to reimburse

 7 $2,122,000 in profits.

 8     SUPER MICRO’S FINANCIAL STATEMENTS WERE MATERIALLY MISSTATED
             AND ITS INTERNAL CONTROLS HAD MATERIAL WEAKNESSES
 9
     Defendants Have Restated Super Micro’s Financial Statements
10
              153.      During the Class Period, Super Micro’s reported financial results were included in
11
     Forms 10-Q and 10-K and in related earnings releases filed with the SEC. Super Micro’s SEC
12
     filings represented that the financial information was a fair statement of the Company’s financial
13
     results and that the results were prepared in accordance with GAAP. 26 These representations were
14
     false and misleading as the financial results were not a fair statement and were not prepared in
15
     accordance with GAAP.
16

17 executed in accordance with management’s general and specific authorization; transactions are

18 recorded   as necessary to permit preparation of financial statements in conformity with GAAP or
   any other criteria applicable to such statements, and to maintain accountability for assets; access
19 to assets is permitted only in accordance with management’s general or specific authorization; and
   the recorded accountability for assets is compared with the existing assets at reasonable intervals
20 and appropriate action is taken with respect to any differences.
   26
21 and GAAP     are those principles recognized by the accounting profession as the conventions, rules,
        procedures necessary to define accepted accounting practice at a particular time. SEC
22 Regulation    S-X (17 C.F.R. §210.4-01(a)(1)) (“Regulation S-X”) states that financial statements
   filed with the SEC that are not prepared in compliance with GAAP are presumed to be misleading
23 and  inaccurate, despite footnotes and other disclosure. Regulation S-X requires that interim
   financial statements must also comply with GAAP, with the exception that interim financial
24 statements   need not include disclosures that would be duplicative of disclosures accompanying
   annual disclosures, pursuant to 17 C.F.R. §210.10-01(a). On June 30, 2009, the Financial
25 Accounting    Standards Board (“FASB”) issued the Statement of Financial Accounting Standards
   No. 168, The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted
26 Accounting    Principles – a replacement of FASB Statement No. 162. FASB Accounting Standards
   Codification (“ASC”) became the source of authoritative U.S. accounting and reporting standards
27 for nongovernmental entities, in addition to guidance issued by the SEC, effective for financial
   statements issued for reporting periods that ended after September 15, 2009. The ASC did not
28 change existing U.S. GAAP.
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 86 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 91 of 141




 1            154.      On November 15, 2018, Defendants filed the Restatement Announcement

 2 disclosing that Super Micro would restate its previously issued financial statements for FY15-

 3 FY17 due to improper revenue recognition and inventory misstatements. In the Restatement

 4 Announcement, Defendants provided preliminary estimates for the changes in revenue, net income

 5 and GAAP earnings per share. See ¶¶126-127.

 6            155.      On May 17, 2019, Defendants finalized and issued the Restatement, specifically

 7 filing amended quarterly reports on Form 10-Q/A for the quarters ended September 30, 2016,

 8 December 31, 2016 and March 31, 2017, which included restated financial results for the quarters

 9 ended September 30, 2015, December 31, 2015, March 31, 2016, September 30, 2016, December

10 31, 2016 and March 31, 2017. Defendants also filed the delayed FY17 Form 10-K which contained

11 financial results that differed from: (i) the Company’s unaudited preliminary financial information

12 for the year ended June 30, 2017, previously included as an exhibit to the Company’s August 3,

13 2017 Form 8-K; and (ii) the ranges previously included in the Restatement Announcement. The

14 FY17 Form 10-K also included restated financial results for each of the fiscal years ended June

15 30, 2015, and June 30, 2016 as well as quarterly financial information for the three months ended

16 June 30, 2016. In addition, the Company’s FY17 Form 10-K also disclosed that the Company had

17 misstated its financial results for each of the fiscal years ended June 30, 2013 and June 30, 2014,

18 for the same inventory and revenue recognition issues requiring FY15 through FY17 to be restated.
19 In other words, for five consecutive years, Super Micro had prematurely recognized revenue

20 and misstated its financial results. At Attachments 1-4, Plaintiffs have shown Super Micro’s

21 adjustments to its originally reported false financial results for the Company’s income statement

22 from FY13 through FY15, FY16 (including interim periods), FY17 (including interim periods)

23 and the Company’s balance sheet for FY16 and FY17 (including interim periods).

24            156.      As seen at Attachments 1-4, the Restatement adjusted nearly every financial

25 account on the income statement and the majority of financial accounts on the balance sheet. In

26 total, from FY13 to FY17, Super Micro overstated revenues by $104.7 million (or 1.1%),

27 overstated net income by $20.3 million (or 6.8%) and overstated EPS by $0.41 (or 6.8%). Further,

28 from FY13 to FY15, Super Micro overstated net income by $17.9 million (11.2%) and EPS
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                  - 87 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 92 of 141




 1 (GAAP) by $0.36 (10.9%). Importantly, these financial overstatements represent the “net effect”

 2 when reporting all the misstatements in their proper periods. In reality, the “gross effect” is much

 3 greater. As confirmed by the SEC Order against Super Micro, “[t]he gross effects of Super Micro’s

 4 errors in any individual period are substantially larger, as revenue that was improperly and

 5 prematurely recognized in one period was corrected and recognized in later periods.”

 6            157.      At the start of the Class Period (4Q16), Super Micro overstated net income by

 7 27.2% ($1.5 million overstatement) and EPS (GAAP) by 30% ($0.03 overstatement). During

 8 3Q17, Super Micro misrepresented having made $0.38 in EPS (non-GAAP) thereby meeting

 9 consensus of the same amount. In fact, Super Micro should have reported EPS (non-GAAP) of

10 $0.36, which would have missed 3Q17 consensus by $0.02. And in 4Q17, the last financial quarter

11 of the Class Period, Super Micro overstated revenues by $39.7 million (5.9%), net income by $3.9

12 million (29.2%) and EPS (GAAP) by $0.08 (32%) allowing the Company to exceed, what in reality

13 was a miss, of consensus estimates. In addition, Super Micro falsely reported its financial

14 condition by materially misstating items on its balance sheet, including, among other items,

15 accounts receivable, inventory, prepaid expenses and other current assets, accounts payable,

16 accrued liabilities and retained earnings. 27 For example, during the Class Period, Super Micro

17 overstated its accounts receivable each quarterly period, including by 65% at 4Q16, 52% at 1Q17,

18 47% at 2Q17, 45% at 3Q17 and 49% at 4Q17. Finally, contrary to Defendants’ representation in
19 the Restatement Announcement that total cash flows were likely to not be restated, the Company

20 has restated its statements of cash flows.

21

22

23
   27
       In addition, Super Micro also disclosed its transactions and the nature of its relationship with
24 related  parties Ablecom Technology, Inc. (“Ablecom”) and Compuware Technology, Inc.
   (“Compuware”),    which required restatement as well. See Attachments 1-4. Ablecom is one of
25 Super Micro’s major    contract manufacturers and its Chief Executive Officer, Steve Liang, is a
   brother of Defendant  Liang. As of June 30, 2017 Liang and his spouse Sara Liang, together owned
26 approximately 10.5% of Ablecom’s      capital stock. Compuware is both a distributor of Super
   Micro’s  products  and a contract manufacturer   to Super Micro. The Chief Executive Officer of
27 Compuware, Bill Liang, is also a brother to Defendant  Liang. Bill Liang is a member of the Board
   of Directors  of Ablecom.
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                   - 88 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 93 of 141




 1 Super Micro’s Restatement Is an Admission of Falsity

 2            158.      The fact that Super Micro has now restated its financial results, including revenues,

 3 net income and EPS, is an admission that its prior financial statements were false, not prepared in

 4 accordance with GAAP and that the misstated financial statements were material. Under ASC

 5 Topic 250, Accounting Changes and Error Corrections, the type of restatement and revisions

 6 announced by Super Micro were to correct for material errors in previously issued financial

 7 statements. Further, a restatement of previously issued financial statements is only allowed when

 8 a Company makes “[a]n error in recognition, measurement, presentation, or disclosure in financial

 9 statements resulting from mathematical mistakes, mistakes in the application of generally accepted

10 accounting principles (GAAP), or oversight or misuse of facts that existed at the time the financial

11 statements were prepared.” ASC 250-10-20. Thus, GAAP provides that financial statements

12 should only be restated in limited circumstances, i.e., there is a change in reporting entity, there is

13 a change in accounting principles used, or to correct an error in previously issued financial

14 statements. Super Micro’s restatement was not due to a change in reporting entity or a change in

15 accounting principle, but rather to correct errors in previously issued financial statements approved

16 by Defendants. Thus, the restatement is an admission by Defendants that Super Micro’s previously

17 issued financial results and Defendants’ public statements regarding those results were false and

18 misleading.
19 Defendants’ GAAP Violations Required Restatement of Its Financial Statements

20            159.      Defendants manipulated their financial results through a host of improper

21 accounting practices that violated GAAP resulting in the Restatement. For example, Super

22 Micro’s executives pushed employees to maximize end-of-quarter revenue and minimize

23 expenses, without devising and maintaining sufficient internal accounting controls to record

24 revenue and expenses in conformity with GAAP. These improper accounting practices primarily

25 related to: (i) premature revenue recognition on product revenue and service revenue; (ii) expenses

26 related to certain inventory used for engineering and marketing purposes; and (iii) expenses related

27 to defective products under warranty not returned by customers. Additionally, errors were

28 identified whereby the Company had derecognized inventory while control over such inventory
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                         - 89 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 94 of 141




 1 was retained because the Company was obligated to buy it back. These improper accounting

 2 practices are described further below.

 3            Premature Revenue Recognition in Violation of GAAP

 4            160.      During the Class Period, Super Micro violated basic revenue recognition rules

 5 facilitated by senior management’s ineffective tone at the top that aggressively focused on

 6 maximizing quarterly revenue without sufficient GAAP compliance. Super Micro was required

 7 to follow the revenue recognition rules found in FASB Accounting Standards Codification Topic

 8 605, Revenue Recognition, (“ASC 605”), but failed to do so. Under ASC 605, revenue can only

 9 be appropriately recognized under GAAP when it is both: (a) “realized” (“or realizable”) and (b)

10 “earned.” 28 ASC 605-10-25-1. Critically, ASC 605 lists four criteria that all must be met before

11 revenue can be appropriately recognized under GAAP. The four criteria necessary for revenue to

12 be “realized” and “earned” are: (i) “Persuasive evidence of an arrangement exists”; (ii) “Delivery

13 has occurred or services have been rendered”; and (iii) “The seller’s price to the buyer is fixed or

14 determinable”; and (iv) “Collectability is reasonably assured.” ASC 605-10-S99-1.

15            161.      Defendants have admitted that Super Micro prematurely recorded revenue in

16 violation of GAAP by contravening all four criteria. As stated in the Company’s FY17 Form 10-

17 K:

18            As a result of the information gathered in the Investigation, Procedures and
              Analysis, it was determined that there was an aggressive focus on quarterly revenue
19            without sufficient focus on compliance by an appropriate number of competent
              resources, and all relevant information was not communicated among the
20            Company’s internal functions as well as the management to both the Audit
              Committee and the independent auditors that resulted in the inappropriate recording
21            of revenue with insufficient documentation or rigorous assessment of revenue
              transactions. The Company found instances where (i) title and risk of loss had not
22            transferred to the customer, (ii) persuasive evidence of an arrangement with the
              customer consistent with the Company’s customary business practices was not
23            present, (iii) the distributor’s price was not fixed or determinable, or (iv)

24

25   28
       Pursuant to ASC 605, “revenue and gains are realized when products (goods and services),
26 are realizableor
   merchandise,     other assets are exchanged for cash or claims to cash,” while “revenue and gains
                  when related assets received or held are readily convertible to known amounts of
27 cash or claims to cash.” ASC 605-10-25-1. Similarly, revenue is “earned” when an “entity has
   substantially accomplished what it must do to be entitled to the benefits represented by the
28 revenues.” Id.
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                    - 90 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 95 of 141




 1            collectability was not reasonably assured, all of which resulted in premature
              recognition of revenue.
 2
              162.      Super Micro’s premature revenue recognition was driven by material weaknesses
 3
     in internal controls, including an ineffective control environment and ineffective tone at the top,
 4
     where Super Micro: (i) shipped products before customers had requested them; (ii) shipped
 5
     products to storage facilities at quarter-end for later delivery to customers 29; (iii) entered side
 6
     agreements with customers that disallowed revenue recognition; (iv) shipped products to
 7
     customers before manufacturing was completed; (v) altered source documents to facilitate
 8
     improper sales; and (vi) officers and managers failed to raise, disclose or obscured facts with
 9
     material accounting consequences from the Company’s Audit Committee and Deloitte. As a result
10
     of these improper actions, Super Micro recognized revenue from numerous sales transactions in
11
     the incorrect period for at least five years. 30
12
              163.      Defendants’ false and misleading statements during the Class Period disclosing and
13
     certifying to the accuracy of the Company’s financial results is egregious given the blatant
14
     misconduct utilized to improperly inflate sales. For example, altering source documents on
15
     transactions is a tell-tale sign that the Company knew the sales were improper. 31 Further, officers
16
     and managers’ efforts to conceal information from the Company’s Audit Committee or external
17

18
19
   29
      Super Micro shipping products to a storage facility for later delivery to a customer is an
20 example   of a classic bill and hold scheme. ASC 605 warns this type of transaction is likely to
   prohibit revenue  recognition because the “delivery” criterion is not considered to have been met
21 because the buyer    has not taken title and assumed the risk and rewards of ownership of the
   products.  ASC   605-10-S99-1.
22
     30
       Super Micro also admitted to inappropriate revenue recognition related to consideration paid
23 to customers  under the Company’s cooperative marketing arrangements for which the Company
   did not receive an identifiable benefit. These transactions were incorrectly recorded as sales and
24 marketing expense   and have now been corrected and recorded as a reduction of revenue. See ASC
   605-50-45-2  (“cash  consideration (including a sales incentive) given by a vendor to a customer is
25 presumed to be a reduction  of the selling prices of the vendor’s products or services and, therefore,
   shall be  characterized  as  a reduction of revenue when recognized in the vendor’s income
26 statement”).

27   31
      Public Company Accounting Oversight Board (“PCAOB”) Auditing Standard, AS 2401:
   Consideration of Fraud in a Financial Statement Audit (“AS 2401”), ¶2401.09.
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 91 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 96 of 141




 1 auditors evidences an expectation that no reasonable accountant would have approved recording

 2 these sales.

 3            164.      Super Micro also recognized services revenue prematurely in violation of GAAP

 4 through inaccurate allocation of contract consideration for multiple element arrangements and

 5 misalignments of the revenue recognition period and the contractual requisite service period. As

 6 a result, certain contracts were incorrectly and prematurely recorded as revenue at the time of sale

 7 in violation of GAAP instead of being deferred and amortized over the contractual warranty or

 8 service period. Notably, in November 2015, Super Micro had previously identified revenue errors

 9 related to this issue (i.e., extended warranty service contracts) and recorded a prior period

10 adjustment of $9 million in 1Q16 and amended its 2015 Form 10-K to report a material weakness.

11 Yet, despite Defendants stating in the FY16 Form 10-K that revenues were recorded in compliance

12 with GAAP and the material weakness related to the extended warranty misstatements had been

13 remediated, the Restatement has shown Defendants continued to misstate revenues on these

14 extended warranty service contracts and never properly remediated the material weakness.

15            Inventory Misstatements

16            165.      Super Micro’s Restatement included material misstatements of inventory as a result

17 of multiple accounting errors. First, inventory was misstated due to the premature revenue

18 recognition violations that are discussed above. Consequently, inventory was increased and
19 accounts receivable was reduced in the periods the violations occurred.

20            166.      Second, Super Micro overstated inventories whereby materials issued from

21 inventory to research and development projects and marketing with no alternative use were

22 included as inventory and expensed upon completion of a project rather than being expensed upon

23 consumption. To correct the errors related to this inventory overstatement, the Company recorded

24 the materials as a research and development expense, or a marketing expense, in the period that

25 inventory was consumed.

26            167.      Third, Super Micro understated inventories whereby: (i) inventory of materials

27 transferred to certain contract manufacturers was improperly derecognized upon transfer that the

28 Company retained control over the materials because it was obligated to buy them back; and (ii)
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 92 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 97 of 141




 1 in-transit inventory was not being recorded in the appropriate period due to improper cut-off

 2 procedures. To correct the errors related to these inventory understatements, the Company

 3 adjusted the carrying value of inventory in the periods in which the errors took place.

 4            Other Accounting Misstatements

 5            168.      Super Micro identified additional accounting misstatements that were corrected as

 6 part of the Restatement in connection with its failure to correctly record accounts receivable from

 7 suppliers as prepaid expenses and other current assets, record payments for certain payroll tax

 8 related liabilities, and accrue certain withholding tax liabilities.

 9 Defendants Had Material Weaknesses in Internal Controls and Ineffective Disclosure
   Controls During the Class Period
10
           169. The Restatement disclosed that Super Micro had material weaknesses in its internal
11
   control over financial reporting (“ICFR”) and that its disclosure controls and procedures were
12
   ineffective during the Class Period, which led to the Company’s Restatement:
13
           Based on this evaluation of our disclosure controls and procedures, our CEO and
14         CFO have concluded that our disclosure controls and procedures were not effective
           as of June 30, 2017 because of certain material weaknesses in our internal control
15         over financial reporting.

16                    In connection with management’s assessment of the Company’s internal
              control over financial reporting described above, management has identified the
17            deficiencies described below that constituted material weaknesses in our internal
              control over financial reporting as of June 30, 2017. 32 These deficiencies led to
18            material errors in our previously issued financial statements, which in turn led
              to the restatement of those previously issued financial statements…
19
              170.      A material weakness, as defined in the PCAOB, Auditing Standard No. 5 (“AS 5”)
20
     is a:
21
              [D]eficiency, or a combination of deficiencies, in internal control over financial
22            reporting, such that there is a reasonable possibility that a material misstatement of
              the company’s annual or interim financial statements will not be prevented or
23            detected on a timely basis. 33

24
   32
       Similar admissions of ineffective ICFR and disclosure controls were made for the quarterly
25 periods ended September 30, 2016, December 31, 2016 and March 31, 2017 in the Company’s
26 53-54 andquarterly
   amended            reports on Forms 10-Q/A. See 1Q17 Form 10-Q at 49-50, 2Q17 Form 10-Q at
             3Q17 Form 10-Q at 54-55.
27   33
      An Audit of Internal Control Over Financial Reporting That Is Integrated with An Audit of
   Financial Statements, AS 5.A7.
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                       - 93 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 98 of 141




 1            171.      Control deficiencies that are determined to be a material weakness must be

 2 disclosed in management’s annual report on its assessment of the effectiveness of ICFR.

 3 Management may not disclose that it has assessed ICFR as effective if there is one or more control

 4 deficiencies determined to be a material weakness in ICFR. 34

 5            172.      AS 5.69 also provides indicators of material weaknesses in ICFR that includes the

 6 following:

 7            Identification of fraud, whether or not material, on the part of senior
              management;
 8
              Restatement of previously issued financial statements to reflect the correction of
 9            a material misstatement;

10            Identification by the auditor of a material misstatement of financial statements in
              the current period in circumstances that indicate that the misstatement would not
11            have been detected by the company’s internal control over financial reporting; and

12            Ineffective oversight of the company’s external financial reporting and internal
              control over financial reporting by the company’s audit committee.
13
              173.      During the Class Period, Defendants made repeated assurances that Super Micro’s
14
     internal controls functioned properly to prevent or detect material misstatements in its financial
15
     statements. Specifically, the FY16 Form 10-K, and Forms 10-Q for 1Q17, 2Q17 and 3Q17 falsely
16
     stated that the Company’s ICFR and its disclosure controls were effective when they were not and
17
     ultimately contributed to a material restatement of its financial statements.
18
              174.      The Restatement also evidences that the SOX certifications signed by Defendants
19
     Liang and Hideshima during the Class Period were false and misleading because of the Company’s
20
     failure to disclose the existence of material weaknesses in ICFR. Specifically, the Defendants’
21
     certifications were false and misleading because they failed to disclose to the Company’s auditors
22
     and Audit Committee the following:
23
              “[A]ll significant deficiencies and material weaknesses in the design or operation
24            of internal control over financial reporting which are reasonably likely to adversely
              affect the registrant’s ability to record, process, summarize and report financial
25            information.”

26

27   34
       Management’s Report on Internal Control Over Financial Reporting, Exchange Act Release
   No. 34-54976 at 41 (Dec. 20, 2006).
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 94 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 99 of 141




 1 Super Micro’s disclosures in the FY17 Form 10-K and Forms 10-Q/A for 1Q17, 2Q17 and 3Q17

 2 regarding the existence of material weaknesses are an admission that Super Micro’s ICFR and

 3 disclosure controls were ineffective during the Class Period.

 4            175.      As opposed to Defendants’ false and misleading statements that Super Micro’s

 5 ICFR and disclosure controls were effective, the Company has now admitted to seven separate

 6 material weaknesses in ICFR as part of the Restatement. Those material weaknesses are in the

 7 areas of revenue recognition accounting, all five interrelated components of internal control and

 8 information technology (“IT”) general controls, which are described further below.

 9 Defendants’ Material Weaknesses in Revenue Recognition Accounting

10            176.      Super Micro identified a material weakness in its revenue recognition accounting.

11 Specifically, internal control deficiencies in the revenue recognition area resulted in material

12 revenue errors that contributed to the Restatement, including the premature revenue recognition

13 described herein. Consequently, Super Micro disclosed as part of the Restatement, a material

14 weakness in ICFR over the accurate recording, presentation and disclosure of revenue and related

15 costs.

16            177.      Super Micro disclosed specific revenue recognition internal control failures, which

17 contributed to the material weakness in its revenue recognition accounting. See, e.g., ¶¶132-133,

18 135-137. Super Micro’s lack of internal controls over the revenue recognition area allowed
19 instances of sales to be improperly recorded with insufficient documentation and where: (i) title

20 and risk of loss had not transferred to the customer; (ii) persuasive evidence of an arrangement

21 with the customer was not present; (iii) the price was not fixed or determinable; or (iv)

22 collectability was not reasonably assured. Further, the premature revenue recognition described

23 herein was facilitated by senior management’s ineffective control environment and a lack of

24 revenue controls over quarter-end sales including, failing to lock the shipping dock at the close of

25 the quarter and a deficient sales sub-certification process that did not include sales sub-certification

26 participation from Super Micro’s global sales force. The Restatement has demonstrated the failure

27 to lock the shipping dock at quarter-end was part of a business culture established by senior

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                       - 95 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 100 of 141




 1 management that aggressively focused on quarterly revenue without sufficient focus on

 2 compliance and was inconsistent with integrity and ethical values.

 3            177.1 Further, Super Micro’s executives, including Hideshima, pushed employees to

 4 maximize end-of-quarter revenue and minimize expenses, without devising and maintaining

 5 sufficient internal accounting controls to record revenue and expenses in conformity with GAAP.

 6 For instance, Super Micro delegated responsibility for identifying sales terms that may affect

 7 revenue recognition to salespeople without training them on revenue recognition. In addition,

 8 Hideshima on multiple occasions received information indicating that revenue was being

 9 recognized prior to customer delivery or without customer authorization, but he failed to put in

10 place sufficient internal controls to stop these improper revenue recognition practices.

11 Defendants’ Material Weaknesses in the Five Internal Control Components Established by
   the COSO Framework
12
           178. During the Class Period, Super Micro’s management represented it used the criteria
13
   set forth by the Committee of Sponsoring Organization of the Treadway Commission in Internal
14
   Control – Integrated Framework (2013) (the “COSO Framework”) in assessing the Company’s
15
   ICFR. The COSO Framework is the internal control framework used by public companies for
16
   evaluating ICFR as required by SOX. The COSO Framework consists of the following five
17
   interrelated components of internal control:
18
           1. Control Environment: The control environment is the set of standards,
19         processes, and structures that provide the basis for carrying out internal control
           across the organization.
20
           2. Risk Assessment: Risk assessment involves the dynamic and iterative process
21         for identifying and analyzing risks to achieving the entity’s objectives, forming a
           basis for determining how risks should be managed.
22
           3. Control Activities: Control activities are the actions established by policies and
23         procedures to help ensure that management directives to mitigate risks to the
           achievement of objectives are carried out.
24
           4. Information and Communication: Information is necessary for the entity to
25         carry out internal control responsibilities in support of achievement of its
           objectives. Communication occurs both internally and externally and provides the
26         organization with the information needed to carry out day-to-day controls.

27            5. Monitoring: Ongoing evaluations, separate evaluations, or some combinations
              of the two are used to ascertain whether each of the five components of internal
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                 - 96 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 101 of 141




 1              control, including controls to effect the principles within each component, is present
                and functioning. 35
 2
                179.    The effectiveness of these five components is necessary and vital for a properly
 3
     functioning system of internal controls. For example, a material weakness in only one of the five
 4
     components results in ineffective ICFR. Super Micro reported material weaknesses in all five
 5
     components as part of their Restatement, as described below.
 6
                Control Environment
 7
                180.    Defendants reported a material weakness in the Company’s control environment.
 8
     According to the COSO Framework, the control environment includes the integrity and ethical
 9
     values of the organization and has a pervasive impact on the overall system of internal control. 36
10
     A key component to an effective control environment is an appropriate tone at the top of the
11
     organization, established by the board of directors and senior management regarding the
12
     importance of internal control and expected standards of conduct. 37 The COSO Framework states:
13
                Tone at the top and throughout the organization is fundamental to the functioning
14              of an internal control system. Without a strong tone at the top to support a strong
                culture of internal control, awareness of risk can be undermined, responses to risks
15              may be inappropriate, control activities may be ill defined or not followed,
                information and communication may falter, and feedback from monitoring
16              activities may not be heard or acted upon. Therefore tone can be either a driver or
                a barrier to internal control. 38
17
     The COSO Framework also states that “[m]ore than any other individual, the CEO sets the tone at
18
     the top that affects the control environment and all other components of internal control.” 39
19
                181.    The control environment Super Micro’s senior management promoted during the
20
     Class Period was one that contravened integrity and ethical values and fostered a culture of
21
     maximizing quarterly revenue without sufficient focus on GAAP compliance and appropriate
22

23
     35
          COSO Framework at 12-14.
24
     36
          Id. at 31.
25
     37
          Id.
26
     38
          Id. at 35.
27
     39
          Id. at 149.
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                         - 97 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 102 of 141




 1 internal controls. This resulted in premature revenue recognition as described at ¶¶132, 135, 155,

 2 159-161, which violated GAAP, the Company’s Code of Conduct and its accounting policies and

 3 procedures. The ineffective control environment included officers and managers failing to raise,

 4 minimized or obscured facts with material accounting consequences from the Audit Committee

 5 and Deloitte. It also included Super Micro’s executives pressing employees to maximize revenue

 6 at the end of quarters, including Hideshima sending dozens of emails to salespeople and other

 7 executives at the end of each quarter to try to increase sales – but failing to devise and maintain

 8 sufficient internal controls with respect to proper revenue recognition. The Company also lacked

 9 sufficient appropriately skilled and trained personnel, which contributed to deficiencies in

10 establishing and maintaining policies and procedures, establishing and enforcing standards for

11 maintaining documents for revenue recognition purposes and establishing accountability for

12 internal controls. Critically, Super Micro disclosed in the Company’s FY17 Form 10-K that “[d]ue

13 to the interdependencies between the [five] COSO Framework components, the weaknesses in our

14 control environment contributed to other material weaknesses within our system of internal control

15 over financial reporting.”

16            Risk Assessment

17            182.      Defendants FY17 Form 10-K reported a material weakness in risk assessment. The

18 deficiencies related to the principles associated with the risk assessment component of the COSO
19 Framework, namely: (i) identifying, assessing and communicating appropriate control objectives;

20 (ii) identifying and analyzing risks to achieve these objectives; (iii) contemplating fraud risks; and

21 (iv) identifying and assessing changes in the business that could impact our system of internal

22 controls.

23            Control Activities

24            183.      Control activities includes actual internal controls put in place, such as

25 authorizations and approvals, verifications, reconciliations and business performance reviews to

26 help achieve effective ICFR and ensure financial statements are prepared in accordance with

27

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                     - 98 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 103 of 141




 1 GAAP. 40 Segregation of duties is a key input to the control activities component and typically

 2 built into the selection and development of control activities.

 3            184.      Defendants reported a material weakness in the control activities, specifically, the

 4 Company did not adequately select and develop control activities to mitigate risks, failed to deploy

 5 the necessary control activities, had control deficiencies with IT controls across multiple

 6 applications relevant to financial reporting and lacked segregation of duties. Defendants admitted

 7 the Company did not design or operate certain control activities to sufficiently respond to potential

 8 risks of material misstatement in the area of revenue recognition. Defendants’ Restatement admits

 9 that Super Micro’s control activities were so deficient that they contributed to material accounting

10 errors and the potential for additional material accounting errors in substantially all the

11 Company’s financial statement account balances and disclosures.

12            Information and Communication

13            185.      Defendants also reported a material weakness with the information and

14 communication component of internal control as part of the Restatement. Specifically, Defendants

15 admitted to deficiencies in generating and using relevant quality information, internally

16 communicating information necessary to support the functioning of internal control and

17 communicating with external parties regarding matters affecting the functioning of internal

18 control. Defendants also admitted as part of the material weakness that officers and managers of
19 the Company withheld information from both the Audit Committee and Deloitte.

20            Monitoring of Controls

21            186.      Defendants reported a material weakness in monitoring of controls as part of the

22 Restatement, specifically, Defendants admitted the Company lacked controls to determine whether

23 components of internal control were present and functioning, to mitigate the risk of management

24 overriding internal controls and to detect incorrect accounting practices. For example, Hideshima

25 knowingly circumvented Super Micro’s internal controls by approving a practice where Super

26 Micro reduced its co-op marketing liability account and did not record any expense. Further,

27
     40
          Id. at 87.
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                        - 99 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 104 of 141




 1 consistent with its failure to remediate the prior material weakness related to the revenue

 2 recognition of contracts with extended product warranties, Defendants admitted the Company did

 3 not always ensure that control deficiencies were remediated thoroughly and timely.

 4 Defendants’ Material Weaknesses in Information Technology General Controls

 5            187.      Super Micro identified a material weakness related to its IT general controls. IT

 6 general controls are controls that can be applied to IT systems and “include control activities over

 7 the technology infrastructure, security management and technology acquisition, development and

 8 maintenance.” 41

 9            188.      As part of the disclosure of Super Micro’s material weakness in the IT general

10 controls, the Company identified the following contributing factors to the material weakness:

11            [I]nternal procedures for granting and monitoring employee access, and managing
              changes to various applications and infrastructure layers relevant to our financial
12            reporting are not consistent across those applications and infrastructure layers;

13            [S]ome of our internally-developed applications relevant to financial reporting lack
              logging capabilities to monitor access changes or application changes;
14
              [A]uthorized certain users with broad access, both as a user and as an administrator,
15            to all parts of our primary accounting system without adequate monitoring or
              recording of how they used that access.
16
              189.      As a result of the above factors, Super Micro had material weaknesses related to
17
     access controls and change management, which made it possible that Super Micro’s business
18
     process controls that depend on the affected IT systems could be adversely affected.
19
     Super Micro’s Remediation Plans for Its Material Weaknesses in ICFR
20
              190.      The depth and breadth of Super Micro’s Restatement and material weaknesses in
21
     ICFR are illustrated by the Company’s remediation plan for its ineffective ICFR. For example,
22
     Super Micro’s remediation plan includes developing and implementing an ongoing compliance
23
     training program regarding significant accounting and financial reporting matters, as well as broad
24
     compliance matters, for accounting, financial reporting, sales and operations personnel, as well as
25

26

27
     41
          COSO Framework at 98.
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 100 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 105 of 141




 1 for the Company’s CEO, other corporate executives and the Board. Some of the areas where

 2 Super Micro has conducted training includes the following:

 3            •         Revenue recognition training for its global sales force, various operations
                        personnel, and certain other senior executives, including Super Micro’s CEO,
 4                      which includes detailed examples of acceptable and unacceptable sales practices;
 5
              •         Reviewing with the senior management team Super Micro’s amended Code of
 6                      Conduct;

 7            •         Reviewing with Super Micro’s CEO enhanced processes for periodic evaluations
                        by the CEO and the CFO of the effectiveness of our disclosure controls and
 8                      procedures, and the periodic assessments by the CEO and the CFO of the
                        effectiveness of the Company’s internal control over financial reporting, and other
 9
                        compliance matters, and
10
              •         Shipping and cut-off training for accounting and operations personnel that included
11                      new requirements for quarter-end procedures.

12            191.      The remediation plan demonstrates a major deficiency existed during the Class
13 Period in regards to the sales sub-certification process. The Company has admitted the SOX

14 certification process Liang and Hideshima utilized during the Class Period was severely lacking.

15 The Company admitted that it was enhancing the sales sub-certification document to support the

16 CEO’s and CFO’s financial statement certifications. Further, the remediation plan includes

17 expanding the sales sub-certification to cover the global sales force and using a new organization-

18 wide quarterly sales certification process. The fact Super Micro’s quarterly sales certification
19 process had to be expanded to cover the global sales force means it did not previously require (or

20 even cover) the global sales force completing sales sub-certifications to identify any unusual, non-

21 standard revenue transactions at quarter-ends. This further demonstrates Liang’s and Hideshima’s

22 reckless approach in falsely certifying Super Micro’s effective internal controls over revenue

23 recognition during the Class Period.

24            192.      In addition, Super Micro’s remediation plan provides significant evidence
25 regarding the Company’s inappropriate control environment during the Class Period, which

26 included an ineffective tone at the top. For example, Super Micro’s remediation plan included the

27 following steps:

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 101 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 106 of 141




 1            •       Restructured our sales organization, which resulted in the resignations of
              the Senior Vice President of International Sales [Liaw], the Senior Vice President
 2            of Worldwide Sales [Chou], the Vice President, Strategic Accounts, the Vice
              President, Strategic Sales, the Vice President, Business Development and certain
 3            other sales personnel.

 4            •      Appointed experienced professionals to key accounting and finance and
              compliance leadership positions, including the appointments of a new Chief
 5            Financial Officer and a new Corporate Controller in January 2018, and the
              creation of, and appointments to, two newly established roles of Chief
 6            Compliance Officer and Vice President of Internal Audit in May 2018 and August
              2018, respectively.
 7
              •      Reviewed and amended our Code of Conduct to align with the
 8            organizational changes described above and to strengthen certain provisions
              regarding compliance and reporting.
 9
                                                *       *       *
10
              •       Changed our organizational structure to narrow the scope of responsibilities
11            of certain of our senior executives and to revise various reporting relationships,
              which included the appointment of a new Senior Vice President of Worldwide
12            Sales, and a new Senior Vice President of Operations.

13 Defendants’ GAAP Violations and Restatement Were Material

14            193.      Defendants’ false and misleading Class Period statements and omissions regarding

15 Super Micro’s accounting were material. The SEC Staff Accounting Bulletin: Codification of

16 Staff Accounting Bulletins’ Topic 1-M, Materiality (“SEC Topic 1-M”), sets forth the generally

17 accepted methods for accountants to evaluate materiality as it relates to the financial statements of

18 SEC registrants:
19                     The omission or misstatement of an item in a financial report is material if,
              in the light of surrounding circumstances, the magnitude of the item is such that it
20            is probable that the judgment of a reasonable person relying upon the report would
              have been changed or influenced by the inclusion or correction of the item.
21
              194.      SEC Topic 1-M also stresses that materiality requires qualitative, as well as
22
     quantitative, considerations: “[T]here are numerous circumstances in which misstatements below
23
     5% could well be material. Qualitative factors may cause misstatements of quantitatively small
24
     amounts to be material.” SEC Topic 1-M also notes that assessing materiality solely on a
25
     quantitative basis “has no basis in the accounting literature or the law.” It notes that the FASB
26
     “has long emphasized that materiality cannot be reduced to a numerical formula.”
27

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                       - 102 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 107 of 141




 1            195.      Defendants’ misstatements, by their own admission, were material from both a

 2 quantitative and qualitative perspective. For example, the fact that Super Micro has restated its

 3 financial statements reported every quarter during the Class Period demonstrates the Company’s

 4 admission that the misstatements were material, as only materially misstated financial statements

 5 need to be corrected and reissued on a retroactive basis. 42 Further, CFO Bauer admitted on

 6 November 15, 2018 that “[t]he number and breadth of the adjustments, coupled with their

 7 aggregate magnitude was significant enough for us to conclude that restating prior periods was

 8 necessary.” Similarly, Bauer admitted he was reviewing “thousands of transactions” as part of the

 9 Restatement process to determine when revenue was recognized inappropriately in violation of

10 GAAP, further demonstrating quantitative materiality.

11            196.      In addition, Super Micro’s Restatement resulted in material misstatements to key

12 financial metrics including revenues, net income, EPS and accounts receivable. For example, in

13 FY13, FY14 and FY15, Super Micro overstated net income by 13.6%, 12.6%, and 10.1%,

14 respectively and EPS by 11.6%, 12.6% and 9.7%, respectively. Similarly, Super Micro overstated

15 net income and EPS by 5.1% from FY15 through FY17 and 6.8% from FY13 through FY17. On

16 a quarterly basis, the impact of the Restatement had an even more pronounced impact. For

17 example, in 4Q16, Super Micro overstated net income by 27.2%, EPS by 30% and accounts

18 receivable by 65%. Further, in 3Q17, Super Micro overstated net income by 8.6%, EPS by 6.7%
19 and accounts receivable by 44.5%. Also, in 4Q17, Super Micro overstated revenues by 5.9%, net

20 income by 29.2%, EPS by 32% and accounts receivable by 49.2%. Critically, all of these

21 overstatements exceeded the 5% rule of thumb quantitative materiality threshold referenced in

22 SEC Topic 1-M.

23            196.1. Further, the financial overstatements discussed above are based on their “net”

24 effects of reporting all the errors in their proper periods. However, the gross effects of Super

25 Micro’s errors in any individual period are substantially larger, as revenue that was improperly

26
   42
27 SECSee, e.g., ASC Topic 250, Accounting Changes and Error Corrections, SEC Topic 1-M, and
       Staff Accounting Bulletin Topic 1-N, Considering the Effects of Prior Year Misstatements
28 when Quantifying Misstatements in Current Year Financial Statements.
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                   - 103 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 108 of 141




 1 and prematurely recognized in one period was corrected and recognized in later periods. For

 2 example, the SEC Orders provide exemplars from “numerous” improper transactions including

 3 that from FY15 to FY17, Super Micro prematurely recognized more than $150 million in total

 4 revenue from a single customer (¶¶152.6, 215.2(f), 215.3(f)) and also prematurely recognized

 5 revenue of more than $45 million from another customer during this same time period (¶¶152.7,

 6 215.3). Based on the SEC order against Super Micro, from FY15 to FY17, Super Micro

 7 prematurely recognized revenue with customers of at least $200 million or approximately 3% of

 8 revenues.

 9            197.      Each of Super Micro’s accounting misstatements and omissions were qualitatively

10 material as well. For example, SEC Topic 1-M states a misstatement may be material if it “hides

11 a failure to meet analysts’ consensus expectations for the enterprise.” As discussed herein, the

12 Restatement has demonstrated that Super Micro would not have met or exceeded its own financial

13 guidance or consensus estimates in revenue or EPS in multiple fiscal years (FY13, FY14, FY15

14 and FY17) and quarterly periods (4Q16, 3Q17, 4Q17) without its improper revenue recognition.

15            198.      In addition, SEC Topic 1-M notes that quantitatively small misstatements may be

16 material if management has intentionally violated GAAP. Here, Super Micro’s investigation

17 determined certain employees had violated the Company’s Code of Conduct and discovered

18 accounting and financial reporting errors and certain irregularities. The term irregularity in
19 accounting parlance typically refers to intentional misstatements of financial statements. For

20 instance, the PCAOB auditing standard on fraud (AS 2401) notes the requirement of auditors to

21 communicate possible fraud to management and the Audit Committee, but that “the

22 communication may use terms other than fraud – for example, irregularity, intentional

23 misstatement, misappropriation or defalcations – if there is possible confusion with a legal

24 definition of fraud or other reason to prefer alternative terms.” AS 2401 n.37.

25            199.      Also, SEC Topic 1-M states “[W]here management has intentionally misstated

26 items in the financial statements to ‘manage’ reported earnings . . . it presumably has done so

27 believing that the resulting amounts and trends would be significant to users of the registrant’s

28 financial statements.” Here, Super Micro has acknowledged the premature revenue recognition
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                  - 104 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 109 of 141




 1 was intentional. For example, Super Micro admitted the Restatement resulted from, in part,

 2 “officers” who were aware of, condoned, or were involved in blatant premature revenue

 3 recognition that included shipping unordered products to customers, shipping to storage facilities

 4 at quarter-end for later delivery to customers, entering in to undisclosed side agreements with

 5 customers, shipping products to customers before manufacturing was complete, altering source

 6 documents on certain sales transactions and failing to raise issues with material accounting

 7 consequences to Super Micro’s Audit Committee and Deloitte. In addition, the Restatement

 8 disclosed that these egregious revenue violations occurred “in the pursuit of quarterly revenue”:

 9            [i]n the pursuit of quarterly revenue, certain of our sales, finance and operations
              personnel, including officers and managers, were aware of, condoned or were
10            involved in actions that reflected an inappropriate tone at the top, that violated our
              Code of Conduct and our accounting policies and procedures, and that were
11            inconsistent with a commitment to integrity and ethical values.

12            200.      Further, whether or not the misstatement arises from an item capable of precise

13 measurement or whether it arises from an estimate is a qualitative materiality factor that must be

14 considered under SEC Topic 1-M. There was no judgment required to know the methods by which

15 the Company inflated sales were improper and needed to be reversed under GAAP. Consequently,

16 the premature revenue violations arose from misstatements “capable of precise measurement,” as

17 easily determined by the sales price for each Super Micro product, and were not inherently,

18 complex accounting estimates requiring judgment.
19            201.      SEC Topic 1-M states: “the demonstrated volatility of the price of a registrant’s

20 securities in response to certain types of disclosures may provide guidance as to whether investors

21 regard quantitatively small misstatements as material.” Super Micro’s ineffective internal controls

22 and multiple material weaknesses led to an inability to timely file SEC filings, investigation into

23 its historical financials, resignations and a stock delisting. The market’s negative reaction to these

24 events supports qualitative materiality.

25            202.      Finally, SEC Topic 1-M states “[w]hether the misstatement concerns a segment or

26 other portion of the registrant’s business that has been identified as playing a significant role in the

27 registrant’s operations or profitability” is another qualitative factor to consider in assessing

28 materiality.        It’s undisputed that the Restatement, primarily related to premature revenue
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                       - 105 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 110 of 141




 1 recognition and inventory misstatements, materially impacted Super Micro’s business in its one

 2 reporting segment, server solutions. For example, the Restatement has shown that Super Micro

 3 each quarter during the Class Period misstated virtually every financial account on its income

 4 statement and misstated the majority of its accounts on its balance sheet. See Attachments 2-4.

 5 Defendants’ Violations of SEC Regulations Related to Super Micro’s Inadequate Internal
   Controls
 6
         203. Section 13(b)(2) of the Exchange Act states, in pertinent part, that every reporting
 7
   company must:
 8
                (A)     make and keep books, records, and accounts, which, in reasonable
 9                      detail, accurately and fairly reflect the transactions and dispositions
                        of the assets of the issuer; [and]
10
                (B)     devise and maintain a system of internal accounting controls
11                      sufficient to provide reasonable assurances that-

12                                                 *     *      *

13                                (ii)   transactions are recorded as necessary . . . to permit
                                         preparation of financial statements in conformity with
14                                       [GAAP].

15 15 U.S.C. §78m(b)(2)(A), (B). These provisions require a reporting company to employ and

16 supervise reliable personnel, to maintain reasonable assurances that transactions are executed as

17 authorized, to record transactions on an issuer’s books and, at reasonable intervals, to compare

18 accounting records with physical assets.
19            204.      Notably, Defendants recognized the importance for Super Micro’s senior officers

20 to maintain an effective internal control system as evidenced by the Company’s “Code of Business

21 Conduct and Ethics” accessible on its website. 43 Super Micro’s Code of Conduct required its

22

23   43
         The Code of Conduct in effect during the Class Period stated that “Super Micro’s Senior
     Officers,” which included the CEO and CFO “are also responsible for establishing and maintaining
24   adequate internal control over financial reporting to provide reasonable assurance regarding the
     reliability of financial reporting and the preparation of financial statements for external purposes
25   in accordance with generally accepted accounting principles. The Senior Officers will take all
     necessary steps to ensure compliance with established accounting procedures, the Company’s
26   system of internal controls and generally accepted accounting principles.” As part of its
     remediation measures, Super Micro adopted a new Code of Business Conduct and Ethics which
27   no longer has the foregoing language but does state that: “The Company’s CEO and CFO are
     responsible for designing, establishing, maintaining, reviewing and evaluating on a quarterly basis
28   the effectiveness of the Company’s disclosure controls and procedures (as such term is defined by
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                    - 106 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 111 of 141




 1 senior officers to follow the SEC regulations of §13(b)(2), which they failed to do. Compare ¶52

 2 with ¶203. In fact, Defendants have now admitted that the Company’s senior management did not

 3 promote an appropriate tone of compliance, including officers and managers were aware of,

 4 condoned or were involved in actions that reflected an inappropriate tone at the top, that violated

 5 the Code of Conduct and that were inconsistent with a commitment to integrity and ethical values.

 6 These deficiencies constituted material weaknesses in ICFR that Defendants failed to disclose to

 7 investors during the Class Period.

 8            205.      As a result, Defendants violated §13(b)(2)(A),(B) of the Exchange Act and its own

 9 Code of Conduct by failing to ensure that the Company maintained adequate internal controls in

10 order to ensure that Super Micro’s financial statements were prepared in conformity with GAAP

11 and that its public filings were accurate. Super Micro’s lack of adequate internal controls

12 (including its undisclosed material weaknesses) rendered the Company’s Class Period financial

13 reporting inherently unreliable and precluded the Company from preparing financial statements

14 that complied with GAAP.             Nonetheless, throughout the Class Period, Defendants Liang,

15 Hideshima and Liaw knowingly or recklessly caused the Company to issue quarterly or annual

16 financial statements that did not disclose the existence of significant and material deficiencies in

17 the Company’s internal accounting controls and falsely asserted that Super Micro’s financial

18 statements complied with GAAP.
19                                ADDITIONAL SCIENTER ALLEGATIONS
20            206.      Defendants acted with scienter in that they knew, or were deliberately reckless in

21 not knowing, that: (i) the public documents and statements issued or disseminated in Super Micro’s

22 name, or their own name, were materially false and misleading; (ii) that such statements or

23 documents would be issued or disseminated to the investing public; and (iii) substantially

24 participated or acquiesced in the issuance of such statements or documents as primary violations

25 of the federal securities laws.

26

27 applicable SEC rules).” Super Micro, Code of Business Conduct and Ethics, https://ir.Super

28 Micro.com/static-files/6dedc126-3312-40a8-97c6-79d6b18b572d.
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                     - 107 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 112 of 141




 1            207.      By virtue of their participation, condoning, receipt or deliberate disregard of

 2 information reflecting the true facts regarding Super Micro, their control over, receipt or

 3 modification of Super Micro’s materially misleading statements, or their other actions and

 4 associations with the Company, each Defendant was privy to confidential information concerning

 5 Super Micro and knowingly or with deliberate recklessness participated in the fraudulent scheme,

 6 acts, practices, course of business and conduct alleged herein.

 7 The Restatement Directly Implicates Defendants Super Micro, Liang, Hideshima and Liaw
   in Misconduct
 8
           208. Super Micro’s FY17 Form 10-K describes pervasive and deliberate sales and
 9
   accounting misconduct, flagrant internal control failures, as well as reckless disregard for the truth,
10
   that repeatedly implicates “officers and managers” and “senior management” – this includes the
11
   Individual Defendants Liang, Hideshima and Liaw. The Company publicly identified “Senior
12
   Management” on its website as limited to five individuals: Defendants Liang, Hideshima, and
13
   Liaw, as well as Sara Liang and Phidias Chou. The Company’s SEC Form 10-K and Def14A
14
   proxy statements identified the same five individuals as the Company’s “Executive Officers.”
15
   Liang and Hideshima are further implicated by their duties and responsibilities with respect to
16
   reporting to the Audit Committee and external auditors. (¶¶222-224; see also ¶¶50-54) Each has
17
   also been implicated by the remediation plan set forth in the Restatement: Hideshima, Liaw and
18
   Chou’s departures on January 30, 2018 were part of Super Micro’s remediation of the misconduct
19
   identified in the Restatement (¶¶94, 96-97, 142); immediately thereafter, in February 2018, Sara
20
   Liang – lost her title as Senior Vice President of Operations, a position she held since May 2014;
21
   when Super Micro issued its Restatement, the Company revealed that Sara Liang also lost her
22
   position as Chief Administrative Officer and Treasurer (¶¶24, 192); and Liang was singled out for
23
   retraining on proper sales practices, effective internal controls and revenue recognition compliance
24
   (¶¶142, 190, 231). Through its senior management, acting within the scope of their employment
25
   duties and responsibilities, Super Micro is implicated as well, and possesses corporate scienter.
26
   See ¶¶242-245.
27

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                    - 108 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 113 of 141




 1 The Restatement Admits to Deliberate and Unethical Misconduct Intended to Inflate
   Quarterly Revenue – Not Innocent or Negligent Behavior – Establishing Scienter
 2
           209. The FY17 Form 10-K admits that Super Micro sales, finances and operations
 3
   employees, including officers and managers, were aware of or engaged in actions that violated the
 4
   Company’s accounting policies, Code of Conduct and a commitment to integrity, which
 5
   constitutes deliberate conduct manifesting an intent to deceive, i.e., scienter:
 6
           In the pursuit of quarterly revenue, certain of our sales, finance and operations
 7         personnel, including officers and managers, were aware of, condoned or were
           involved in actions that reflected an inappropriate tone at the top, that violated
 8         our Code of Conduct and our accounting policies and procedures, and that were
           inconsistent with a commitment to integrity and ethical values.
 9
           210. The deliberate, flagrant and pervasive misconduct that violated the Company’s
10
   accounting policies, GAAP and the Company’s Code of Conduct detailed in the FY17 Form 10-
11
   K, such as prematurely shipping products to the Company’s own storage facilities at quarter-end
12
   for later delivery to customers, shipping products before manufacturing was completed or before
13
   the date they were requested by customers, obscuring material facts about sales, and altering sales
14
   documents, all in pursuit of quarterly revenues is inconsistent with innocent or negligent
15
   explanations:
16
           (i) shipping products in advance of customer requested delivery dates, (ii)
17         shipping products to storage facilities at the end of a quarter for later delivery to
           customers, (iii) in certain cases entering into side agreements with customers, (iv)
18         in certain cases, shipping products before manufacturing was completed, (v)
           altering source documents related to some sales transactions and (vi) failing to
19         disclose or obscuring material facts about sales transactions.

20            211.      The resulting accounting violations of clearly defined revenue recognition rules and

21 the Company’s critical accounting policies further supports knowledge or, at minimum, deliberate

22 recklessness, as to the Individual Defendants and Super Micro.

23            212.      The duration of the Restatement – impacting at least five straight years of false

24 financial results – and the length of time it took Super Micro to complete its investigation and

25 finalize the Restatement evidences the enormity of the problems with the Company’s accounting

26 and internal controls that the Individual Defendants knew of or were deliberately reckless in not

27 knowing about. After 20 months of investigation, including $109 million in professional fees,

28 Defendants ultimately revealed a Restatement of five straight years of financial results,
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                       - 109 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 114 of 141




 1 demonstrating that the scheme was not innocent one-off mistakes made by a few lower-level

 2 employees, but rather a top-down driven culture that prioritized achieving quarterly targets above

 3 GAAP compliance.

 4            213.      The presence of significant material weaknesses in Super Micro’s ICFR which

 5 affected nearly every account support scienter.           The pervasive, aggressive, unethical and

 6 inappropriate nature of the internal control failures indicate that Defendants knew of or willfully

 7 turned a blind eye to the material weaknesses in all five interrelated components of internal control.

 8            214.      Defendants admitted to creating an ineffective control environment, including

 9 through an inappropriate tone at the top, which implicates Liang as the Company’s CEO, as the

10 SEC has made clear:

11                    First and foremost, Sarbanes-Oxley makes clear that a company’s senior
              officers are responsible for the culture they create, and must be faithful to the
12            same rules they set out for other employees. One goal of the Commission’s recent
              rules requiring that the CEO ultimately be responsible for the quality of a
13            company’s disclosure controls and financial reporting is to ensure that “‘tone at the
              top’” has real meaning. 44
14
              215.      Similarly the COSO Framework states that “[m]ore than any other individual, the
15
     CEO sets the tone at the top that affects the control environment and all other components of
16
     internal control.” During the Class Period, Liang and the other Defendants, promoted a tone at the
17
     top that contravened integrity and ethical values, including the Company’s Code of Conduct, and
18
     fostered a culture of maximizing quarterly revenue without sufficient focus on GAAP compliance
19
     and appropriate internal controls.
20
     The SEC Orders Support a Strong Inference of Scienter
21
              215.1. The findings in the SEC Orders, which were the result of a formal multi-year
22
     investigation into the events underlying the allegations set forth herein, support a strong inference
23
     of scienter. Under the SEC’s authority in Section 8A of the Securities Act and Section 21C of the
24
     Exchange Act, a cease-and-desist order is only made against a person who knew or should have
25

26

27
     44
          https://www.sec.gov/news/speech/spch586.htm.
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 110 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 115 of 141




 1 known – i.e., was deliberately reckless – their act or omission would contribute to a violation. The

 2 SEC Orders found as follows:

 3            •         Super Micro was sanctioned $17.5 million for violating “certain antifraud,
                        reporting, books and records, and internal accounting controls provisions of the
 4                      federal securities laws” and ordered to “cease and desist from committing or
                        causing any” further violations.
 5

 6            •         Defendant Hideshima was ordered to pay a “penalty in the amount of $50,000.00,
                        disgorgement of $260,844.00 and prejudgment interest of $40,212.00” for conduct
 7                      that “violated certain internal accounting controls and books and records provisions
                        under the Exchange Act, and caused Super Micro’s reporting, books and records,
 8                      and internal accounting control violations.”
 9
              •         Defendant Liang was sanctioned for violating Sarbanes-Oxley Section 304, ordered
10                      to cease and desist from committing or causing any further violations, and ordered
                        to pay back $2,122,000 in profit he received from his stock sales during the 12-
11                      month period after the filing of quarterly and annual reports that were false “as a
                        result of misconduct.”
12
              215.2 The findings in the SEC Orders, which are corroborated by allegations drawn from
13
     other sources and the Company’s prior admissions, confirm that officers, executives and senior
14
     management were aware of, approved and were involved in improper conduct in order to
15
     prematurely recognize revenue, inflate inventory and erroneously minimize expenses. In certain
16
     instances, officers, executives and senior management were deliberately reckless in not knowing
17
     that the improper conduct was occurring on their watch. The SEC Orders describe the following
18
     intentional sales and accounting misconduct:
19
                        (a)       “Super Micro’s executives pushed employees to maximize end-of-quarter
20
     revenue and minimize expenses, without devising and maintaining sufficient internal accounting
21
     controls to record revenue and expenses . . . in conformity with U.S. [GAAP].”
22
                        (b)       The Company arranged to ship products to third-party warehouses at the
23
     end of quarters (in one instance in an employee’s personal vehicle), paying for the storage fees,
24
     “rather than ship and deliver them on the date agreed to with the customer.”
25
                        (c)       The Company “on multiple occasions” shipped products to customers prior
26
     to the delivery dates it agreed to “in order to record and recognize the revenue prior to quarter-
27
     end.” Even when the customer outright rejected the shipment or instructed that the Company not
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                       - 111 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 116 of 141




 1 ship the products until the specified date after the quarter, the Company arranged to have products

 2 shipped, at the instruction of “management,” and recognized the revenue upon shipment.

 3                      (d)       Company employees knew that incomplete or misassembled products were

 4 being shipped to customers at the end of quarters but Super Micro still improperly recognized this

 5 revenue before quarter-end. For example, one employee stated that a $384,000 order was sent

 6 without the required accessory package “‘[d]ue to time constraint to meet June’16 year-end

 7 revenue target,’” and that if the products would have been properly shipped “‘we would miss the

 8 June year-end revenue.’”

 9                      (e)       Company “executives” and “[n]umerous Super Micro employees” were

10 aware that a large distributor that sold “hundreds of millions of dollars in products from FY 2015

11 to FY 2017” was “consistently unable to pay within its payment terms – its payables were often

12 many months past due.” “In light of these facts, under GAAP, Super Micro was required to

13 recognize revenue when it received payments from its distributor customer.” But Super Micro

14 instead “prematurely recognized more than $150 million in total revenue at the time of shipment

15 from FY 2015 through FY 2017.”

16                      (f)       Super Micro delegated responsibility for identifying sales terms that may

17 affect revenue recognition to salespeople without training them on revenue recognition.

18                      (g)       Super Micro employees submitted claims for approximately $660,000 to

19 which Super Micro was not entitled “in connection with one of its vendor’s co-op marketing

20 programs (under which Super Micro was entitled to receive co-op marketing funds).”

21            215.3. The findings in the SEC Orders, which are corroborated by allegations drawn from

22 other sources and the Company’s prior admissions, confirm that, among other things, Hideshima

23 “engaged in improper accounting and caused internal accounting controls failures.” In other

24 instances, Hideshima was deliberately reckless in not knowing that the improper conduct was

25 occurring on his watch. The SEC Orders describe the following intentional sales and accounting

26 misconduct:

27                      (a)       “On multiple occasions, Hideshima received information indicating that

28 revenue was being recognized prior to customer delivery, but he failed to put in place sufficient
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 112 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 117 of 141




 1 internal accounting controls to address the issue and stop these practices going forward, resulting

 2 in the premature recording and reporting of revenue.”

 3                      (b)       At the end of the 2Q17, Hideshima “was informed” that a Super Micro

 4 employee had shipped $250,000 worth of products “without [the] customer’s authorization” and

 5 falsely told the customer that the goods were at the warehouse. “Even after receiving this

 6 information, Hideshima failed to put sufficient internal accounting controls in place to address

 7 employees’ shipment of goods without customer authorization.”

 8                      (c)       Hideshima “received information” that employees were “routinely” sending

 9 emails to purportedly change shipping terms from FOB destination to ex works after the quarter

10 closed and the products shipped. “In light of the information Hideshima received, he should have

11 known that recognition of revenue upon shipment to this customer was not appropriate under

12 GAAP, and instead should have been recognized upon delivery to the customer.” From FY15

13 through FY17, Super Micro prematurely recognized more than $45 million in revenue in

14 connection with this conduct.

15                      (d)       “Hideshima was aware that certain customers had acceptance clauses and

16 understood that, under GAAP, revenue could not be recognized absent customer acceptance or

17 payment.” However, although Hideshima “oversaw the design and implementation of this internal

18 accounting control,” Super Micro in fact had “no adequate process to identify customers with
19 acceptance clauses” and “even in instances where Super Micro was aware of customer acceptance

20 provisions, the determination of whether the condition was satisfied was reached haphazardly.”

21                      (e)       Hideshima “was involved in negotiating” a $4 million order to a customer

22 at the end of the 4Q16. Before the customer received the products, the customer informed Super

23 Micro that the product included a wrong component. As a result of the error, the products were

24 shipped to a warehouse where they remained for nearly two months. “Hideshima was informed of

25 these facts, and therefore he should have known it was improper to recognize the sale at the end

26 of FY 2016 under GAAP.”

27                      (f)       “On several occasions, Hideshima was informed” of a large distributor’s

28 inability to pay within its payment terms and that the distributor’s ability to pay was tied to its
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                     - 113 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 118 of 141




 1 receipt of funds from its own customer. However, instead of addressing the issue to ensure that

 2 revenue was only recognized when the Company actually received payments, as required by

 3 GAAP, between FY15 and FY17, “Hideshima approved Super Micro’s recognition of more than

 4 $150 million in total revenue from this customer at the time of shipment.”

 5                      (g)       Hideshima himself “instituted a practice” where the Company prevented

 6 customers in Russia and some other Eastern European countries from taking possession of

 7 products by holding customers’ bills of lading, but improperly recognized revenue when the

 8 products were shipped. “Hideshima should have known that revenue should not have been

 9 recognized.”

10                      (h)       “Hideshima knowingly circumvented the company’s internal accounting

11 controls by approving a practice where Super Micro reduced its co-op marketing liability account

12 and did not record any expense.” “Hideshima knew co-op funds were used for non-marketing

13 purposes” and, in certain instances, “he proposed that co-op funds be used for non-marketing

14 purposes.” In using co-op marketing funds for purposes unrelated to marketing, Super Micro

15 understated its expenses and liabilities for non-marketing activities, including, among other things:

16 to pay for storing goods at facilities when customers were not willing to accept goods before

17 quarter-end; to pay for shipping costs that were Super Micro’s responsibility; to recoup losses from

18 goods that customers returned; to pay for repairs even though the customer had extended
19 warranties; and to pay for Christmas gifts for customers.

20                      (i)       “Hideshima implemented” practices that      “systemically overstated

21 inventory and understated expenses.” These included failing “to reduce inventory and record a

22 research and development expense when its engineers used inventory for internal purposes, as was

23 required by GAAP” and improperly continuing to keep inventory on its books that had been given

24 to customers for testing and replacements.

25            215.4. Super Micro’s internal controls were so lacking and insufficient that the Company’s

26 officers, executives and senior management knew or were deliberately reckless in not knowing

27 that the Company’s internal controls were ineffective. The SEC Orders document the Company’s

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                   - 114 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 119 of 141




 1 “pervasive accounting, reporting and internal accounting control issues,” that led to Super Micro

 2 being “unable to file periodic reports for nearly two years.” For example:

 3                      (a)       “Super Micro’s executives pushed employees to maximize end-of-quarter

 4 revenue and minimize expenses, without devising and maintaining sufficient internal accounting

 5 controls to record revenue and expenses in conformity with [GAAP].”

 6                      (b)       “Super Micro violated . . . internal accounting controls provisions of the

 7 federal securities laws.”

 8                      (c)       “Super Micro delegated responsibility for identifying sales terms that may

 9 affect revenue recognition to salespeople without training them on revenue recognition.”

10                      (d)       “Super Micro’s internal accounting control for tracking customers with

11 acceptance clauses. . . was lacking for two reasons. First, Super Micro had no adequate process to

12 identify customers with acceptance clauses. Acceptance clauses included in purchase orders or

13 other transactional documents that evidenced the arrangements that Super Micro had with its

14 customers were identified on an ad hoc basis by operations and sales employees who did not

15 receive proper training or guidance on this topic. Second, even in instances where Super Micro

16 was aware of customer acceptance provisions, the determination of whether the condition was

17 satisfied was reached haphazardly. The decision was typically based on discussions between

18 members of the finance group and sales personnel who did not receive any relevant training from
19 Super Micro.”

20                      (e)       Super Micro’s admitted material weakness “prevented Super Micro from

21 recording transactions as necessary to permit the preparation of financial statements in conformity

22 with GAAP.” Specific material weakness, included (i) “Aggressively focusing on quarterly

23 revenue without sufficient focus on compliance;” (ii) “A failure by senior management to establish

24 and promote a control environment with an appropriate tone of compliance and control

25 consciousness throughout the entire company;” (iii) “An inappropriate tone at the top;” and (iv)

26 “A failure to hire personnel who had appropriate levels of knowledge and experience or to provide

27 adequate training to its personnel.”

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                       - 115 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 120 of 141




 1            215.5. The SEC summarized its findings by concluding that “Super Micro filed with the

 2 Commission materially misstated financial statements in its annual, quarterly and current reports”

 3 and that the necessary restatements were “a result of misconduct.”

 4            215.6. The SEC issued a press release the same day, August 25, 2020, announcing the

 5 three orders against Super Micro, Hideshima and Liang titled “SEC Charges Super Micro and

 6 Former CFO in Connection with Widespread Accounting Violations.” The SEC commented that

 7 Super Micro’s accounting violations “distorted” the Company’s financial condition. The press

 8 release stated in relevant part:

 9                    The Securities and Exchange Commission today charged Super Micro
              Computer, Inc., a producer of computer servers, and its former CFO, Howard
10            Hideshima, with prematurely recognizing revenue and understating expenses over
              a period of at least three years.
11
                      According to the SEC’s orders, Super Micro executives, including
12            Hideshima, pushed employees to maximize end-of-quarter revenue, yet failed to
              devise and maintain sufficient internal accounting controls to accurately record
13            revenue. As a result, the orders find, Super Micro improperly and prematurely
              recognized revenue, including by recognizing revenue on goods sent to warehouses
14            but not yet delivered to customers, shipping goods to customers prior to customer
              authorization, and shipping misassembled goods to customers. The orders also find
15            that Super Micro misused its cooperative marketing program, which entitles
              customers to reimbursement for a portion of cooperative marketing costs.
16            According to the orders, Super Micro improperly reduced the liabilities accrued for
              the program in order to avoid recognizing a variety of expenses unrelated to
17            marketing, including for Christmas gifts and to store goods.

18                    According to the SEC’s order against Hideshima, he was on notice of these
              and other similar practices, yet failed to properly address them. The order also finds
19            that Hideshima, who signed or approved filings with the Commission that
              contained materially misstated financial statements, knowingly circumvented
20            certain of Super Micro’s internal accounting controls. Super Micro’s CEO, Charles
              Liang, while not charged with misconduct, is required to reimburse the company
21            $2.1 million in stock profits that he received while the accounting errors were
              occurring, pursuant to the clawback provision of the Sarbanes-Oxley Act.
22
                     “Reporting revenue in the wrong period gives investors a distorted view
23            of a company’s financial condition” said Melissa Hodgman, an Associate
              Director in the SEC’s Division of Enforcement. “The SEC will continue to hold
24            executives accountable when they exploit insufficient internal controls.”

25            215.7. The allegations based on the findings of the SEC Orders directly support scienter.

26 In addition, the allegations based on the SEC Orders – considered holistically – support a strong

27 inference of scienter as they corroborate the allegations based on other sources of information

28 alleged herein (in particular, allegations based on the Restatement) and strengthen all alleged bases
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                       - 116 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 121 of 141




 1 of scienter including, among other things, the implications of the admissions in the Restatement

 2 (¶¶209-215), the core operations inference (¶¶246-247) and corporate scienter (¶¶242-245).

 3 The Impact of Defendants’ Misconduct and Accounting Violations on Super Micro’s
   Financial Results, Guidance and Consensus Supports a Strong Inference of Scienter
 4
           216. The quantitative impact of Defendant’s deliberate and improper revenue
 5
   recognition scheme supports an inference of scienter as the Company reported significantly
 6
   overstated results on key metrics including quarterly EPS (GAAP) by as much as 30% in 2016
 7
   during 4Q16 and 32% in 2017 during 4Q17; quarterly revenues by as much as $40 million (or 6%)
 8
   in 4Q17 and accounts receivable by $114 million, or 65% in 4Q16. 45
 9
           217. The qualitative impact of Defendants’ accounting violations strongly supports an
10
   inference of scienter. Defendants’ accounting manipulations formed the basis of their repeated
11
   false claims that the Company met or beat its own financial estimates and Wall Street consensus
12
   expectations. These overstatements are highly suspicious and strongly indicative of scienter as the
13
   Company claimed to precisely meet or barely beat expectations on multiple occasions, only to later
14
   reveal in the Restatement that the numbers had been inflated and, if accurately reported, would
15
   have missed expectations.
16
           218. At the start of the Class Period, Super Micro was under pressure to deliver at or
17
   above its disappointing preannouncement, announced three weeks prior; the Company delivered.
18
   For 4Q16, Defendants reported EPS (non-GAAP) of $0.20, falsely claiming to have exceeded the
19
   high end of their preannouncement by $0.03, in truth, the Company only met their preannounced
20
   range. Defendants reported gross margin of 14%, claiming to meet the preannouncement; in truth
21
   the restatement revealed gross margin was 13.1% and had missed.
22
           219. For 3Q17, Defendants falsely claimed to exactly achieve consensus EPS (non-
23
   GAAP) guidance of $0.38; in truth, the Restatement revealed the Company earned $0.36 and
24
   missed consensus EPS by $0.02. Defendants also falsely reported $631 million in revenue, just
25
   beating the high-end of their issued guidance of $630 million – a point called out by Liang to
26

27   45
      Defendants overstated Super Micro’s accounts receivable in each quarterly period, including
   52% at 1Q17, 47% at 2Q17, 45% at 3Q17 and 49% at 4Q17.
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                 - 117 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 122 of 141




 1 investors: “We are pleased to report third quarter revenues that exceeded our guidance.” In truth,

 2 Defendants’ improper revenue recognition scheme overstated revenue by $16 million at $615

 3 million, well below the high-end of guidance.

 4            220.      For 4Q17, Defendants also falsely reported beating EPS (non-GAAP) consensus,

 5 reporting $0.39 against expectations of $0.36; in truth, Super Micro missed guidance, earning only

 6 $0.31 per share and overstating earnings by 26%. Defendants also falsely reported Super Micro’s

 7 4Q17 quarterly revenue of $718 million, claiming to beat both the Company’s high-end revenue

 8 guidance of $715 million as well as consensus of $709 million. In truth, Super Micro overstated

 9 quarterly revenues by $40 million (or 6%) – the Company recorded only $678 million in revenue

10 which would have missed consensus and the $685 million mid-point of Super Micro’s guidance.

11 For full-year FY17 results, Super Micro falsely reported annual FY17 EPS (non-GAAP) of $1.57,

12 beating consensus of $1.56 by a penny. In fact, Super Micro earned FY17 EPS (non-GAAP) of

13 $1.52, which would have missed FY17 consensus by $0.04.

14            221.      These Class Period overstatements followed three fiscal years – FY13, FY14 and

15 FY15 – in which Defendants’ improper accounting changed the Company’s performance relative

16 to expectations which was not disclosed until the issuance of the Restatement: (i) For FY13, the

17 Company reported EPS (GAAP) of $0.48, claiming to beat consensus of $0.45; in truth, the

18 Company had earned just $0.43, which missed consensus; (ii) For FY14, the Company falsely
19 reported EPS (non-GAAP) of $1.34, beating consensus estimates of $1.33 by a penny; in truth, the

20 Company earned just $1.21, missing consensus estimates by $0.12; (iii) For FY15, the Company

21 claimed to exactly meet EPS (non-GAAP) consensus estimates of $2.15; in truth the Company had

22 missed consensus, earning just $1.97 per share. Also, the Company falsely claimed revenues of

23 $1.99 billion, beating consensus estimates of $1.97 billion; in truth, the Company should have

24 recorded $1.95 billion and missed estimates.

25

26

27

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                 - 118 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 123 of 141




 1 The Admitted Efforts to Conceal Misconduct from the Audit Committee and External
   Auditors Establishes Scienter as to Liang and Hideshima
 2
           222. The FY17 Form 10-K also admits that “officers and managers” at Super Micro
 3
   deliberately concealed material accounting information from the Audit Committee and the
 4
   Company’s external auditor, Deloitte – conduct which strongly supports scienter:
 5
           Some employees, including officers and managers, also failed to raise issues with
 6         material accounting consequences to the Audit Committee and our external
           auditors, and with respect to one transaction, appear to have attempted to minimize
 7         material facts about a sales transaction to, or obscure those facts from, the Audit
           Committee and our external auditors.
 8
           223. Defendants’ Liang and Hideshima, as CEO and CFO, respectively, were “officers”
 9
   responsible for providing relevant financial information to the Audit Committee. As set forth in
10
   its “Audit committee requirements and governance topics” published by Deloitte’s Center for
11
   Board Effectiveness:
12
           Executive sessions allow the audit committee to meet privately with key members
13         of executive management (e.g., the CEO and CFO), the independent auditor, the
           internal auditors, and the general counsel or chief legal officer.
14
           224. In addition, Defendants’ Liang and Hideshima are responsible for signing the
15
   quarterly management representation letter to Deloitte, as set forth in Auditing Standard PCAOB
16
   AS 2805:
17
           The letter should be signed by those members of management with overall
18         responsibility for financial and operating matters whom the auditor believes are
           responsible for and knowledgeable about, directly or through others in the
19         organization, the matters covered by the representations. Such members of
           management normally include the chief executive officer and chief financial
20         officer or others with equivalent positions in the entity.

21            225.      Super Micro’s Audit Committee Charter provides Liang and Hideshima are

22 responsible for reviewing significant deficiencies and material weaknesses in internal controls as

23 well any fraud, irrespective of materiality, involving management:

24            Review with the chief executive officer and chief financial officer of the Company
              any report on significant deficiencies in the design or operation of the Internal
25            Controls that could adversely affect the Company’s ability to record, process,
              summarize or report financial data, any material weaknesses in the Internal
26            Controls identified to the auditors, and any fraud, whether or not material, that
              involves management or other employees who have a significant role in the Internal
27            Controls.

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                   - 119 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 124 of 141




 1 Defendant Liang’s Improper Margin Loan Provides Motive and Supports a Strong
   Inference of Scienter
 2
           226. On December 19, 2019, in its 2019 Form 10-K, Super Micro disclosed that two
 3
   personal margin loans of at least $12.9 million from two financial institutions obtained by
 4
   Defendant Liang had been called in October 2018 following delisting and the decline in Super
 5
   Micro’s stock price. To cover and prevent the sale of his stock, Defendant Liang borrowed
 6
   approximately $12.9 million from Chang Chien-Tsun (“Chien-Tsun”), the spouse of his brother
 7
   Steve Liang. 46 These loans appear to have been both not timely reported to investors and taken
 8
   out in violation of the Company’s insider trading policy. Moreover, as the loans were subject to
 9
   being called if the price of Super Micro common stock declined, Liang possessed motivation both
10
   to maintain the inflation in the price and to conceal the wrongdoing set forth in the Restatement. 47
11
   The Departures of Individual Defendants Hideshima and Liaw Supports a Strong
12 Inference of Scienter

13            227.      The Company’s 2017 SEC Form 10-K refers to the January 30, 2018 departures of

14 individual Defendants Hideshima and Liaw as “terminations of employment” – which is

15 indicative of firing for cause – further supporting the inference that they were aware of, engaged

16 in or attempted to conceal the misconduct described in the Restatement. To the extent that the

17 departures were also labeled as “resignations” by the Company, such “resignations” were both

18 uncharacteristic and suspicious. There are no indications that these departures were voluntary or
19 scheduled, particularly since as analysts noted that the Company elected to not comment on the

20 reasoning of these resignations due to their connection with the Audit Committee investigation.

21
   46
22 salesSteve  Liang is also CEO of Ablecom, a related party; the substantial majority of Ablecom’s
          are to Super Micro. According to the FY 2018 annual statement, Defendant Liang and his
23 wife  own approximately 10.5% of Ablecom. Defendant Liaw also owns 11.7% of Ablecom. The
   $12.9 million personal from Chien-Tsun has a favorable interest rate, is not secured and it appears
24 that no payments have been made as the outstanding amount is now $14.5 million.
     47
25 thatLiang’s  loans were in apparent violation of Super Micro’s Insider Trading Policy which stated
        “directors [and] officers . . . are prohibited from holding Company securities in a margin
26 account  or pledging Company securities as collateral for a loan.” (emphasis in policy). In addition,
   the policy required pre-clearing of all trades with the “Compliance Officer,” – i.e., CFO and
27 Defendant   Hideshima. All “Insiders,” which included Defendant Liang and Hideshima, were
   required to execute a document certifying that they read, understood and agreed to comply with
28 the Insider Trading Policy.
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                   - 120 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 125 of 141




 1 With respect to Defendant Hideshima, the FY17 Form 10-K states that the appointment of a new

 2 CFO was part of Super Micro’s remediation plan:

 3            Our management believes that these remediation actions, along with additional
              actions, when fully implemented, will remediate the material weaknesses we have
 4            identified and strengthen our internal control over financial reporting. . . .

 5                      To date, we have taken the following remediation actions: . . .

 6                                                *      *       *

 7            •         Appointed experienced professionals to key accounting and finance and
                        compliance leadership positions, including the appointments of a new
 8                      Chief Financial Officer

 9            228.      With respect to Defendant Liaw, who was also Corporate Secretary and member of

10 the Board of Directors, the FY17 Form 10-K makes clear that his “resignation” of his role as Senior

11 Vice President of International Sales was the result of “restructuring” the sales organization.

12 Under the heading “Remediation Plan and Status” the Form 10-K stated:

13            Our management believes that these remediation actions, along with additional
              actions, when fully implemented, will remediate the material weaknesses we have
14            identified and strengthen our internal control over financial reporting. . . .

15                      To date, we have taken the following remediation actions:

16            •         Restructured our sales organization, which resulted in the resignations of
                        the Senior Vice President of International Sales, [i.e. Defendant Liaw] . . .
17
              229.      The departures on January 30, 2018 of Defendants’ Hideshima and Liaw, as well
18
     as Phidias Chou, constituted three of the five members of Super Micro’s senior management who
19
     collectively worked at the Company for over 45 years, and cannot be attributed to ordinary
20
     personnel turnover, further supporting an inference of scienter. 48 The departures of Hideshima
21
     and Liaw were announced as immediate despite their long careers and senior positions – there
22
     would be no transition periods or training of replacements. 49 In addition, Hideshima was not
23

24   48
        Because the Restatement admits to deliberate and intentional sales and accounting misconduct
   –  including  but not limited to shipping product to warehouses, altering source documents and
25 concealing these   actions from auditors – the departures detailed in the Restatement occurred as a
   result of these individuals knowing, condoning or engaging in these intentional and deceptive acts.
26
   49
27 beenLiaw,   a co-founder, had been a part of Super Micro since September 1993; Hideshima had
          with the Company since May 2006; and Phidias Chou had been at Super Micro since
28 September 2008.
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                        - 121 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 126 of 141




 1 terminated when Super Micro announced a prior restatement of its FY15 internal controls and

 2 disclosure controls from effective to ineffective without admitting to intentional misconduct; nor

 3 was Hideshima terminated in 2008 when Super Micro reported a material weakness in internal

 4 control over financial reporting related to the classification of amounts associated with new

 5 transactions which did not admit to intentional misconduct, further strengthening the inference that

 6 Hideshima’s departure was both uncharacteristic and attributable to the intentional misconduct set

 7 forth in the Restatement. Expectedly, analysts reacted negatively to the departures, finding them

 8 “disturbing.”

 9 The Breadth and Magnitude of the Remediation Plan Supports a Strong Inference of
   Scienter
10
          230. The extensive remediation efforts undertaken by Super Micro to address the
11
   accounting violations, material weaknesses, ineffective and absent internal controls, and
12
   inappropriate tone at the top further support an inference of scienter – in particular training
13
   programs on unacceptable sales practices and internal controls specifically for Defendant Liang:
14
          − Revenue recognition training for our global sales force, various operations
15        personnel, and certain senior executives, including our CEO, which included
          detailed examples of acceptable and unacceptable sales practices,
16
          − Reviewing with our senior management team our amended Code of Conduct,
17
          − Reviewing with our CEO enhanced processes for periodic evaluations by the
18        CEO and the CFO of the effectiveness of our disclosure controls and procedures,
          and the periodic assessments by the CEO and the CFO of the effectiveness of our
19        internal control over financial reporting, and other compliance matters.

20            231.      In addition to the remediation efforts announced on November 15, 2018, including

21 locking the shipping dock at quarter-end, new revenue personnel and internal audit teams, the

22 FY17 Form 10-K revealed that significant remediation efforts remained for Defendant Liang,

23 alongside other executives and Super Micro’s Board: Some of the more significant remaining

24 remediation activities include:

25            •      Developing and implementing an ongoing compliance training program
              regarding significant accounting and financial reporting matters, as well as broad
26            compliance matters, for accounting, financial reporting, sales and operations
              personnel, as well as for our CEO, our other corporate executives and the Board.
27

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                   - 122 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 127 of 141




 1            232.      The 2019 SEC Form 10-K disclosed the Company’s internal controls as of June 30,

 2 2019, were still ineffective, and that actions remained ongoing to remediate the material

 3 weaknesses.

 4 False SOX Certifications Support a Strong Inference of Scienter

 5            233.      Defendants’ false SOX certifications attached to Super Micro’s Forms 10-Q and

 6 Form 10-K also support scienter. Defendants Liang and Hideshima certified that they had

 7 personally reviewed Super Micro’s financial statements, had designed, established, maintained

 8 and evaluated Super Micro’s disclosure controls and procedures, and had designed Super Micro’s

 9 ICFR. Defendants Liang and Hideshima also certified that the financial statements “[do] not

10 contain any untrue statement of a material fact or omit to state a material fact necessary to make

11 the statements made, in light of the circumstances under which such statements were made, not

12 misleading” and “fairly present in all material respects the financial condition, results of operation

13 and cash flows of [Super Micro].” Such reviews and evaluations, if performed as represented,

14 would have alerted them to the problems with Super Micro’s financial results, disclosure controls

15 and ICFR. For example, Liang and Hideshima certified Super Micro’s revenue results despite the

16 fact that they must have known Super Micro’s sales employees did not complete sub-certifications

17 to identify any unusual or non-standard quarter-end transactions.

18 Defendants Super Micro, Liang and Hideshima’s False Claim that the Prior FY15 Material
   Weakness was Remediated Supports a Strong Inference of Scienter
19
           234. The prior material weaknesses – and their purported remediation by the Individual
20
   Defendants – provided notice of improper revenue recognition issues and internal control failures
21
   which constituted red flags and support a strong inference that, at a minimum, defendants were
22
   deliberately reckless in their false and misleading statements concerning the FY15 material
23
   weakness and the adequacy of the Company’s internal controls during the Class Period.
24
           235. In 2015, Defendants twice delayed filing financial statements (FY15 Form 10-K
25
   and 1Q16 Form 10-Q) due to accounting issues – first, because of “certain irregularities” related
26
   to marketing expenses and second, because of contracts with extended warranties. See ¶¶134, 186,
27
   198, 234-237. The Company represented in its 2016 Form 10-K that “with the oversight of our
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                    - 123 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 128 of 141




 1 management and audit committee” the Company had put controls in place to remediate the material

 2 weakness:

 3            Our management believes the foregoing efforts have effectively remediated the
              material weakness as these procedures have been implemented for a sufficient
 4            period of time beginning in the first half of fiscal year 2016 and we have completed
              our testing of the design and operating effectiveness of these above procedures as
 5            of June 30, 2016.

 6 Liang and Hideshima also signed certifications during the Class Period attesting the Company had

 7 remediated its material weakness concerning revenue recognition on extended warranties.

 8            236.      The 2017 Form 10-K disclosed that the extended warranties material weakness was

 9 never appropriately remediated, and as part of the remediation process established an internal audit

10 function and hired a Vice President of Internal Audit. Further, Super Micro admitted in its FY17

11 Form 10-K that it was “[r]eevaluating and revising our Sarbanes-Oxley compliance program (our

12 ‘SOX Program’), and making improvements to our SOX Program governance, risk assessment

13 processes, testing methodologies and corrective action mechanisms.”

14            237.      Defendants’ representation of direct involvement in, and testing of, the remediation

15 of the prior material weakness, combined with the directly contradicting disclosures, and the clear

16 indication that the prior material weakness was never remedied at any point in time, supports an

17 inference that defendants knew or were deliberately reckless in not knowing that their statements

18 were false and misleading.
19 Enforcement Actions Support a Strong Inference of Scienter

20            238.      The inference of scienter is further strengthened by the existence and concealment

21 of SEC enforcement activities at Super Micro. On August 31, 2015, Super Micro disclosed that it

22 was investigating a marketing expense matter. However, Defendants concealed an investigation

23 by the SEC that began in late 2015 and the receipt of a Formal Order of Investigation on October

24 25, 2016, pursuant to which the SEC obtained documents and took testimony of a number of

25 individuals. These key details were only disclosed on May 17, 2019 in a contract attached as an

26 exhibit to the FY17 Form 10-K.

27            239.      Super Micro’s Form 10-K for FY17 states that “we have received subpoenas from

28 the SEC in connection with the matters underlying our inability to timely file our Form 10-K for
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                       - 124 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 129 of 141




 1 the fiscal year ending June 30, 2017.” As detailed in an exhibit to Super Micro’s FY17 Form 10-

 2 K, the Company has admitted that the SEC’s investigation was ongoing and the SEC acted under

 3 its October 25, 2016 formal investigation to cover the FY17 revenue recognition issues, showing

 4 that the SEC also deemed the two potential violations as necessarily similar. 50

 5            The Securities and Exchange Commission (“SEC”) commenced an investigation of
              the Marketing Expense Matter, and a formal order of investigation issued on
 6            October 25, 2016 pursuant to which the SEC has obtained documents and taken
              testimony of a number of individuals. The Company has cooperated with the
 7            investigation, which is ongoing.

 8                    [A]s the Company has previously publicly announced, in connection with
              the in-process audit of the Company’s financial results for the year ended June 30,
 9            2017, a sales transaction was subject to additional inquiry and review (the “Revenue
              Recognition Matter”). The transaction in question, representing approximately
10            $8.8 million in revenue, was originally recorded as revenue during the quarter
              ended December 31, 2016. . . . Acting under the authority of its investigation of
11            the Marketing Expense Matter, the SEC has expanded its investigation to include
              the Revenue Recognition Matter. The Company has produced documents relating
12            to the Revenue Recognition Matter and is continuing to cooperate with the SEC
              investigation.
13
              240.      In Super Micro’s 2019 SEC Form 10-K, the Company warned investors to be
14
     cautious because regulators could still launch a “broad range of potential actions” in connection to
15
     the Company’s delays in filing its required SEC forms, stating:
16
                      Our company and certain of our current and former executive officers are
17            defendants in certain legal proceedings and putative class actions. . . . the
              circumstances that led to the delay in the filing of our 2017 10-K and our continued
18            SEC filing delays have created the risk of additional litigation and claims by
              investors and examinations, investigations, proceedings and orders by regulatory
19            authorities. These include a broad range of potential actions that may be taken
              against us by the SEC or other regulatory agencies, including a cease and desist
20            order, suspension of trading of our securities, deregistration of our securities,
              sanctioning of our officers and directors and/or the assessment of possible civil
21            monetary penalties.

22
     50
       According to the SEC’s Enforcement Manual, a Formal Order of Investigation is issued “when
23 a formal  investigation is appropriate and necessary to determine whether a violation of the federal
   securities  laws may have occurred or may be occurring,” and “describes the nature of the
24 investigation  that has been authorized.” SEC, Division of Enforcement, Enforcement Manual 17-
   18  (2017),   https://www.sec.gov/divisions/enforce/enforcementmanual.pdf.      It is based on an
25 Action Memorandum prepared by the staff of the SEC “that sets forth a Division     recommendation
   and provides   a comprehensive  explanation  of the recommendation’s factual and legal foundation,”
26 and sent to the Commission requesting that a Formal Order of Investigation be issued.       Id. at p.
   22-23.   Super   Micro’s  admission  that the SEC   had issued a Formal Order  of  Investigation  on
27 October 25, 2016, and continued that investigation to include revenue recognition issues further

28 strengthens scienter.
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                     - 125 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 130 of 141




 1            241.      In Super Micro’s Form 10-Q for 2Q20, filed with the SEC on February 7, 2020,

 2 Super Micro confirmed that they were “cooperating” with the SEC’s investigation, “cannot predict

 3 the outcome” at this time and gave “no assurance” that the investigations “will not have a material

 4 adverse effect on [Super Micro’s] financial position or results of operations.”

 5            241.1. As set forth above, the investigation resulted in three SEC Orders, dated August 25,

 6 2020, against Defendants Super Micro, Hideshima and Liang finding that the Company and

 7 Hideshima “engaged in improper accounting” and Hideshima “caused internal accounting controls

 8 failures.” ¶¶152.16, 215.3.

 9 The Restatement Establishes Corporate Scienter as to Super Micro

10            242.      In addition to the scienter of the Individual Defendants being attributed to Super

11 Micro, the Company also possessed corporate scienter through the actions of its “officers and

12 managers” and “senior management” who are identified as responsible for the improper revenue

13 recognition, sales and accounting violations, and other misconduct disclosed in the Restatement.

14 The Restatement reports that high-level Super Micro employees were aware of, condoned or

15 engaged in actions inconsistent with integrity and that violated the Company’s accounting policies,

16 GAAP, and its Code of Conduct:

17            In the pursuit of quarterly revenue, certain of our sales, finance and operations
              personnel, including officers and managers, were aware of, condoned or were
18            involved in actions that reflected an inappropriate tone at the top, that violated our
              Code of Conduct and our accounting policies and procedures, and that were
19            inconsistent with a commitment to integrity and ethical values. These actions
              included (i) shipping products in advance of customer requested delivery dates, (ii)
20            shipping products to storage facilities at the end of a quarter for later delivery to
              customers, (iii) in certain cases entering into side agreements with customers, (iv)
21            in certain cases, shipping products before manufacturing was completed, (v)
              altering source documents related to some sales transactions and (vi) failing to
22            disclose or obscuring material facts about sales transactions.

23            243.      Scienter is also imputed to the Company by high ranking employees concealment

24 of material information from its audit committee and external auditor – which again is conduct

25 intended to deceive investors through the reporting of false financial results and is incompatible

26 with innocent or negligent intent:

27            Some employees, including officers and managers, also failed to raise issues with
              material accounting consequences to the Audit Committee and our external
28            auditors, and with respect to one transaction, appear to have attempted to minimize
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                       - 126 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 131 of 141




 1            material facts about a sales transaction to, or obscure those facts from, the Audit
              Committee and our external auditors.
 2
              244.      Scienter is further imputed to the Company through senior management’s
 3
     responsibility for creating an inappropriate tone at the top that prioritized quarterly revenue at the
 4
     expense of compliance:
 5
              We had a culture of aggressively focusing on quarterly revenue without sufficient
 6            focus on compliance. Senior management did not establish and promote a control
              environment with an appropriate tone of compliance and control consciousness
 7            throughout the entire Company.

 8            245.      The above makes clear that the misconduct engaged in by Super Micro’s sales,

 9 finance and operations employees was within the scope of their authority and intended to advance

10 the Company’s interests as set forth by its highest ranking employees – namely to inflate quarterly

11 revenue irrespective of its consistency with GAAP, the Company’s accounting policies, Code of

12 Conduct or integrity or ethics. There is no indication that any misconduct identified in the

13 Restatement was attributable to rogue employees acting outside their authority or by lower level

14 employees unknown to management.               Indeed, the Restatement is explicit that officers and

15 managers were aware of, condoned, engaged in and sought to conceal the misconduct set forth in

16 the Restatement.

17 Core Operations Supports a Strong Inference of Scienter

18            246.      Each of the Individual Defendants was a senior executive involved in Super

19 Micro’s daily operations with access to all material information regarding the Company’s core

20 operations. Each of the Individual Defendants is presumed to have knowledge of all material facts

21 regarding Super Micro’s core business. Given the importance of the Company’s financial results

22 including revenues and earnings, internal controls and maintaining compliance with NASDAQ

23 listing requirements, the inference of scienter is strong. Moreover, the SOX certifications make

24 clear Super Micro’s CEO and CFO supervised and analyzed the Company’s disclosure controls

25 and internal controls over financial reporting.

26            247.      The core operations inference establishes scienter as to Liang, Hideshima and Liaw.

27 Liang is known to obsess over every detail of Super Micro’s business and is the chief operating

28 decision maker at the Company. According to a former Super Micro sales manager, Liang “‘is the
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 127 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 132 of 141




 1 person who approves and looks at everything the company is doing – every new product, marketing

 2 effort, sales effort, anything you want to do or promote.’” The same article notes: “‘As an

 3 individual, Charles [Liang] is very aggressive and motivated,’ said Patrick P. Gelsinger, Intel’s

 4 senior vice president in charge of server chips. ‘Every once in a while, he appears on the verge of

 5 reckless, but if you’re going up against the big guys, you have to be willing to take risks.’” Super

 6 Micro’s FY16 Form 10-K reads: “Charles Liang, our President, Chief Executive Officer and

 7 Chairman of the Board, is critical to the overall management of our company . . . . His experience

 8 in running our business and his personal involvement in key relationships with suppliers,

 9 customers and strategic partners are extremely valuable to our company.” Liang, as CEO, and

10 Hideshima, as former CFO, had responsibility over internal control and financial reporting. Given

11 the magnitude and extent of material weaknesses admitted to in the FY17 Form 10-K, it would be

12 absurd to suggest that Liang and Hideshima did not know about the weaknesses when they assured

13 investors that Super Micro had effective internal controls, complied with GAAP, the Company’s

14 accounting policies and procedures, and the Code of Conduct. Similarly, it would be absurd to

15 suggest that Liaw, Senior Vice President of Internal Sales until his purported resignation, did not

16 know that sales personnel including officers and managers were engaged in the sales misconduct

17 described herein, including altering source documents related to sales transactions or obscuring

18 facts about sales transactions in an effort to increase quarterly revenue.
19                                LOSS CAUSATION AND ECONOMIC LOSS
20            248.      During the Class Period, as detailed herein, Defendants made false and misleading

21 statements and omissions regarding Super Micro’s financial results and operations, the sufficiency

22 of its internal controls and consistency with GAAP of its revenue recognition practices, as well as

23 the status of its investigation and ability to become current on its delinquent reports. This

24 artificially inflated Super Micro’s stock price and operated as a fraud or deceit on all persons who

25 purchased Super Micro’s common stock during the Class Period (the “Class”). When Defendants’

26 prior misrepresentations, omissions and fraudulent conduct became apparent to the market, Super

27 Micro’s stock price fell precipitously, as the prior artificial inflation came out of the stock price

28 over time. As a result of their purchases of Super Micro common stock during the Class Period,
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                    - 128 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 133 of 141




 1 Plaintiff and other members of the Class suffered economic loss, i.e., damages, under the federal

 2 securities laws. The timing and magnitude of the declines in Super Micro’s stock price negates

 3 any inference that the loss suffered by Plaintiff and other Class members was caused by changed

 4 market conditions, macroeconomic or industry factors or Company-specific facts unrelated to

 5 Defendants’ fraudulent conduct.

 6            249.      Defendants’ false or misleading statements and omissions had their intended effect,

 7 causing Super Micro’s common stock to trade at artificially inflated prices throughout the Class

 8 Period, reaching as high as $31.75 per share on January 27, 2017. The economic loss, i.e.,

 9 damages, suffered by Plaintiff and other members of the Class was a direct and proximate result

10 of Defendants’ misrepresentations artificially inflating Super Micro’s common stock price and the

11 subsequent significant declines in the value of Super Micro common stock as the true state of the

12 Company’s operations was revealed to the market in a series of partial disclosures correcting the

13 misrepresentations or revealing the economic impact thereof.

14            250.      Defendants’ false and misleading statements and omissions were revealed to the

15 market through a series of partial disclosures – some mitigated by further false or misleading

16 statements or omissions that caused the price to remain artificially inflated – which caused Super

17 Micro’s stock price to decline as a result, including but are not limited to: (i) the August 29, 2017

18 disclosure that the Company was unable to timely file its FY17 Form 10-K; (ii) the September 14-
19 15, 2017 disclosures that the Company was unable to meet the 15-day extension for filing its FY17

20 Form 10-K; (iii) the October 26, 2017 disclosure of an internal investigation stemming from a

21 review of a single transaction; (iv) the January 30, 2018 announcement that Defendants Hideshima

22 and Liaw had resigned and that further investigations into the Company’s historical financials were

23 being conducted; (v) the February 20, 2018 disclosure that the Company could not file its 2Q18

24 Form 10-Q and received a non-compliance letter from NASDAQ; (vi) the March 16, 2018

25 disclosure that the Company was subject to delisting by NASDAQ; and (vii) the August 21, 2018

26 disclosure that the Company faced delisting proceedings. Even after delisting, further revelations

27 concerning Defendants’ Class Period misconduct continued to emerge, for example, via the

28 Restatement Announcement and the Restatement.
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                      - 129 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 134 of 141




 1                                            NO SAFE HARBOR
 2            251.      Super Micro’s verbal “safe harbor” warnings accompanying its oral forward-

 3 looking statements (“FLS”) issued during the Class Period were ineffective to shield those

 4 statements from liability.

 5            252.      Defendants are also liable for any false or misleading FLS plead because, at the

 6 time each FLS was made, the speaker knew the FLS was false or misleading and the FLS was

 7 authorized or approved by an executive officer of Super Micro who knew that the FLS was false.

 8 None of the historic or present tense statements made by Defendants were assumptions underlying

 9 or relating to any plan, projection or statement of future economic performance, as they were not

10 stated to be such assumptions underlying or relating to any projection or statement of future

11 economic performance when made, nor were any of the projections or forecasts made by

12 Defendants expressly related to or stated to be dependent on those historic or present tense

13 statements when made.

14            253.      Super Micro’s purported cautionary language is inadequate to insulate Defendants’

15 false statements under the statutory safe harbor because each of the disclosures is vague and

16 boilerplate language. And, in multiple instances, the purported risks were referenced as potential

17 or contingent outcomes when in fact, the purported risks warned of had already come to fruition

18 and were negatively impacting the Company. For example, warning that “[b]ecause of the inherent
19 limitations in all control systems, no evaluation of controls can provide absolute assurance that all

20 control issues and instances of management override or improper acts, if any, have been detected”

21 and that “[t]hese inherent limitations include the realities that judgments in decision making can

22 be faulty, and that breakdowns can occur because of simple errors or mistakes” applies to virtually

23 any company. The language is so vague as to be meaningless. Similarly meaningless are the

24 universally applicable and contingent statements that:

25            •         “If we are unable to favorably assess the effectiveness of our internal control over
                        financial reporting, or if our independent auditors are unable to provide an
26                      unqualified attestation report on our internal control over financial reporting, our
                        stock price could be adversely affected.”
27

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                       - 130 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 135 of 141




 1            •         “If we identify such issues or if we are unable to produce accurate and timely
                        financial statements, our stock price may be adversely affected and we may be
 2                      unable to maintain compliance with Nasdaq listing requirements.”
 3
              •         “If we fail to maintain effective internal controls in future periods, our operating
 4                      results, financial position and stock price could be adversely affected.”

 5                            APPLICABILITY OF PRESUMPTION OF RELIANCE:
                                        FRAUD ON THE MARKET
 6
              254.      Plaintiff will rely upon the presumption of reliance established by the fraud-on-the-
 7
     market doctrine in that, among other things:
 8
                        (a)       Defendants made public misrepresentations or failed to disclose material
 9
     facts during the Class Period;
10
                        (b)       The omissions and misrepresentations were material;
11
                        (c)       The Company’s stock traded in an efficient market;
12
                        (d)       The misrepresentations alleged would tend to induce a reasonable investor
13
     to misjudge the value of the Company’s stock; and
14
                        (e)       Plaintiff and other members of the Class purchased Super Micro common
15
     stock between the time Defendants misrepresented or failed to disclose material facts and the time
16
     the true facts were disclosed, without knowledge of the misrepresented or omitted facts.
17
              255.      At all relevant times, the market for Super Micro’s common stock was efficient for
18
     the following reasons, among others:
19
                        (a)       As a regulated issuer, Super Micro filed periodic public reports with the
20
     SEC with the exception of its delinquent reports (i.e., its annual reports on Forms 10-K for FY17
21
     and FY18 ended June 30, 2017 and 2018, respectively, and its quarterly reports on Forms 10-Q
22
     for 1Q18 ended September 30, 2017, 2Q18 ended December 31, 2017, 3Q18 ended March 31,
23
     2018, 1Q19 ended September 30, 2018, 2Q19 ended December 31, 2018, 3Q19 ended March 31,
24
     2019);
25
                        (b)       Super Micro’s stock traded on the NASDAQ until August 22, 2018, and
26
     thereafter its shares were quoted on the over-the-counter (“OTC”) Markets under the trading
27
     symbol SMCI; and
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                        - 131 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 136 of 141




 1                      (c)       Super Micro regularly communicated with public investors via established

 2 market communication mechanisms, including through regular dissemination of press releases on

 3 the major news wire services and through other wide-ranging public disclosures, such as

 4 communications with the financial press, securities analysts and other similar reporting services.

 5                                       CLASS ACTION ALLEGATIONS
 6            256.      Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

 7 of Civil Procedure on behalf of all members of the Class. Excluded from the Class are Defendants

 8 and their families, and directors and officers of Super Micro and their families and affiliates.

 9            257.      The members of the Class are so numerous that joinder of all members is

10 impracticable. The disposition of their claims in a class action will provide substantial benefits to

11 the parties and the Court. Super Micro has 48.69 million shares of common stock outstanding.

12            258.      There is a well-defined community of interest in the questions of law and fact

13 involved in this case. Questions of law and fact common to the members of the Class which

14 predominate over questions which may affect individual Class members include:

15                      (a)       Whether the Exchange Act was violated by Defendants;

16                      (b)       Whether Defendants omitted or misrepresented material facts;

17                      (c)       Whether Defendants’ statements omitted material facts necessary in order

18 to make the statements made, in light of the circumstances under which they were made, not
19 misleading;

20                      (d)       Whether Defendants knew, or were deliberately reckless in not knowing,

21 that their statements were false and misleading;

22                      (e)       Whether the price of Super Micro’s common stock was artificially inflated;

23 and

24                      (f)       The extent of damage sustained by Class members and the appropriate

25 measure of damages.

26            259.      Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class

27 sustained damages from Defendants’ wrongful conduct.

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                         - 132 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 137 of 141




 1            260.      Plaintiff will adequately protect the interests of the Class and has retained counsel

 2 who are experienced in class action securities litigation. Plaintiff has no interests which conflict

 3 with those of the Class.

 4            261.      A class action is superior to other available methods for the fair and efficient

 5 adjudication of this controversy.

 6

 7       For Violation of §10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                         Against All Defendants
 8
              262.      Plaintiff incorporates ¶¶1-261 by reference.
 9
              263.      During the Class Period, Defendants disseminated or approved the false statements
10
     specified above, which they knew, or were deliberately reckless in not knowing, were misleading
11
     in that they contained misrepresentations and failed to disclose material facts necessary in order to
12
     make the statements made, in light of the circumstances under which they were made, not
13
     misleading.
14
              264.      Defendants violated §10(b) of the Exchange Act and Rule 10b-5 promulgated
15
     thereunder in that they:
16
                        (a)       Employed devices, schemes, and artifices to defraud;
17
                        (b)       Made untrue statements of material facts or omitted to state material facts
18
     necessary in order to make the statements made, in light of the circumstances under which they
19
     were made, not misleading; or
20
                        (c)       Engaged in acts, practices, and a course of business that operated as a fraud
21
     or deceit upon Plaintiff and others similarly situated in connection with their purchases of Super
22
     Micro common stock during the Class Period.
23
              265.      Plaintiff and the Class have suffered damages in that, in reliance on the integrity of
24
     the market, they paid artificially inflated prices for Super Micro’s common stock. Plaintiff and
25
     the Class would not have purchased Super Micro common stock at the prices they paid, or at all,
26
     if they had been aware that the market prices had been artificially and falsely inflated by
27
     Defendants’ misleading statements.
28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                          - 133 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 138 of 141




 1            266.      As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

 2 other members of the Class suffered damages in connection with their purchases of Super Micro

 3 common stock during the Class Period.

 4

 5                   For Violation of §20(a) of the Exchange Act Against All Defendants
 6            267.      Plaintiff incorporates ¶¶1-266 by reference.

 7            268.      The Individual Defendants acted as controlling persons of Super Micro within the

 8 meaning of §20(a) of the Exchange Act. By virtue of their positions and their power to control

 9 public statements about Super Micro, the Individual Defendants had the power and ability to

10 control the actions of Super Micro and its employees. Super Micro controlled the Individual

11 Defendants and its other officers and employees. By reason of such conduct, Defendants are liable

12 pursuant to §20(a) of the Exchange Act.

13                                           PRAYER FOR RELIEF
14            WHEREFORE, Plaintiff prays for relief and judgment, as follows:

15            A.        Determining that this action is a proper class action and certifying Plaintiff as Class

16 representatives under Rule 23 of the Federal Rules of Civil Procedure and Plaintiff’s counsel as

17 Lead Counsel;

18            B.        Awarding compensatory damages in favor of Plaintiff and the other Class members

19 against all Defendants, jointly and severally, for all damages sustained as a result of Defendants’

20 wrongdoing, in an amount to be proven at trial, including interest thereon;

21            C.        Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

22 this action, including counsel fees and expert fees; and

23            D.        Such equitable, injunctive or other relief as may be deemed appropriate by the

24 Court.

25

26

27

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                                         - 134 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 139 of 141




 1                                             JURY DEMAND
 2            Plaintiff demands a trial by jury.

 3    DATED: October 14, 2020                      ROBBINS GELLER RUDMAN
                                                    & DOWD LLP
 4                                                 SHAWN A. WILLIAMS
                                                   DANIEL J. PFEFFERBAUM
 5                                                 ARMEN ZOHRABIAN
                                                   PATTON L. JOHNSON
 6

 7
                                                              s/ Daniel J. Pfefferbaum
 8                                                          DANIEL J. PFEFFERBAUM

 9                                                 Post Montgomery Center
                                                   One Montgomery Street, Suite 1800
10                                                 San Francisco, CA 94104
                                                   Telephone: 415/288-4545
11                                                 415/288-4534 (fax)

12                                                 Lead Counsel for Plaintiffs

13                                                 PITTA LLP
                                                   VINCENT F. PITTA
14                                                 120 Broadway, 28th Floor
                                                   New York, NY 10271
15                                                 Telephone: 212/652-3890
                                                   212/652-3891 (fax)
16
                                                   Additional Counsel for Plaintiffs
17

18
19

20

21

22

23

24

25

26

27

28
     FOURTH AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
     FEDERAL SECURITIES LAWS - 4:18-cv-00838-JST                                         - 135 -
     4820-3450-4910.v1-10/14/20
     Case 4:18-cv-00838-JST Document 110 Filed 10/14/20 Page 140 of 141




 1                                    CERTIFICATE OF SERVICE

 2            I hereby certify under penalty of perjury that on October 14, 2020, I authorized the

 3 electronic filing of the foregoing with the Clerk of the Court using the CM/ECF system which will

 4 send notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List,

 5 and I hereby certify that I caused the mailing of the foregoing via the United States Postal Service

 6 to the non-CM/ECF participants indicated on the attached Manual Notice List.

 7                                                    s/ Daniel J. Pfefferbaum
                                                      DANIEL J. PFEFFERBAUM
 8                                                    ROBBINS GELLER RUDMAN
                                                             & DOWD LLP
 9                                                    Post Montgomery Center
                                                      One Montgomery Street, Suite 1800
10                                                    San Francisco, CA 94104
                                                      Telephone: 415/288-4545
11                                                    415/288-4534 (fax)
                                                      E-mail: dpfefferbaum@rgrdlaw.com
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


     4820-3450-4910.v1-10/14/20
10/14/2020   Case 4:18-cv-00838-JST Document 110CAND-ECF-Filed 10/14/20 Page 141 of 141
Mailing Information for a Case 4:18-cv-00838-JST Hessefort v. Super Micro Computer, Inc. et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Daniel Scott Carlton
      scottcarlton@paulhastings.com,melmanahan@paulhastings.com,lisavermeulen@paulhastings.com,nicolasmorgan@paulhastings.com

      Nathaniel Peardon Garrett
      ngarrett@jonesday.com,ecf-9d8e07160ff2@ecf.pacerpro.com,mlandsborough@jonesday.com

      Richard Martin Heimann
      rheimann@lchb.com

      Stephen D. Hibbard
      jctang@jonesday.com,cdelacroix@jonesday.com,ecf-9d8e07160ff2@ecf.pacerpro.com,jvallette@jonesday.com,sdhibbard@jonesday.com

      J Alexander Hood , II
      ahood@pomlaw.com,tcrockett@pomlaw.com,abarbosa@pomlaw.com

      Lester Rene Hooker
      lhooker@saxenawhite.com,e-file@saxenawhite.com,cwallace@saxenawhite.com

      Patton L. Johnson
      pjohnson@rgrdlaw.com,PJohnson2019@ecf.courtdrive.com

      Jeremy A. Lieberman
      jalieberman@pomlaw.com,tcrockett@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com,lpvega@pomlaw.com

      Katherine Collinge Lubin
      klubin@lchb.com,rtexier@lchb.com

      Tricia Lynn McCormick
      triciam@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Nicolas Morgan
      nicolasmorgan@dlapiper.com,jette.brasher@dlapiper.com

      Dennis Francis Murphy
      dennismurphy@jonesday.com

      Jennifer Pafiti
      jpafiti@pomlaw.com,jalieberman@pomlaw.com,ahood@pomlaw.com,egoodman@pomlaw.com,disaacson@pomlaw.com,ashmatkova@pomlaw.com,abarbosa@pomla

      Daniel Jacob Pfefferbaum
      DPfefferbaum@rgrdlaw.com,smorris@rgrdlaw.com,MBurch@rgrdlaw.com,dpfefferbaumRGRD@ecf.courtdrive.com,e_file_sd@rgrdlaw.com

      Laurence Matthew Rosen
      lrosen@rosenlegal.com,larry.rosen@earthlink.net,lrosen@ecf.courtdrive.com

      Shawn A. Williams
      shawnw@rgrdlaw.com,ShawnW@ecf.courtdrive.com,kmccarty@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Armen Zohrabian
      AZohrabian@rgrdlaw.com,azohrabian@ecf.courtdrive.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.
   (No manual recipients)




https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?859297272915518-L_1_0-1                                                                                                  1/1
